

Exhibit 10(a)




HARRIS CORPORATION RETIREMENT PLAN

(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2018)























































--------------------------------------------------------------------------------





Harris Corporation Retirement Plan
(Amended and Restated Effective January 1, 2018)
 
 
Table of Contents
 
 
 
Page


 
 
ARTICLE 1 TITLE
1


ARTICLE 2 DEFINITIONS
2


ARTICLE 3 PARTICIPATION
19


Section 3.1. Eligibility for Participation
19


Section 3.2. Election of Pre-Tax Contributions, Designated Roth Contributions
and After-Tax Contributions
19


Section 3.3. Transfers to Affiliates
21


ARTICLE 4 PRE-TAX, DESIGNATED ROTH, MATCHING, PROFIT SHARING, COMPANY BASE AND
FRINGE CONTRIBUTIONS
22


Section 4.1. Pre-Tax Contributions and Designated Roth Contributions
22


Section 4.2. Matching Contributions
24


Section 4.3. Profit Sharing Contributions
25


Section 4.4. Company Base Contributions
25


Section 4.5. Fringe Contributions
25


Section 4.6. Deposit of Contributions
25


Section 4.7. Form of Contributions
26


ARTICLE 5 AFTER-TAX AND ROLLOVER CONTRIBUTIONS
26


Section 5.1. After-Tax Contributions
26


Section 5.2. Rollover Contributions
27


ARTICLE 6 LIMITATIONS ON CONTRIBUTIONS
28


Section 6.1. Annual Limit on Pre-Tax Contributions and Designated Roth
Contributions
28


Section 6.2. Limits on Contributions for Highly Compensated Employees
31


Section 6.3. Maximum Annual Additions under Section 415 of the Code
41


Section 6.4. Other Limitations on Employer Contributions
42


ARTICLE 7 TRUST AND INVESTMENT FUNDS
43


Section 7.1. Trust
43


Section 7.2. Investments
44








--------------------------------------------------------------------------------




ARTICLE 8 PARTICIPANT ACCOUNTS AND INVESTMENT ELECTIONS
45


Section 8.1. Participant Accounts
45


Section 8.2. Investment Elections
46


Section 8.3. Valuation of Funds and Plan Accounts
49


Section 8.4. Valuation of Units within the Harris Stock Fund
49


Section 8.5. Allocation of Contributions Other than Profit Sharing Contributions
50


Section 8.6. Allocation of Profit Sharing Contributions
50


Section 8.7. Correction of Error
51


ARTICLE 9 WITHDRAWALS AND DISTRIBUTIONS
51


Section 9.1. Withdrawals Prior to Termination of Employment
51


Section 9.2. Distribution of Account upon Termination of Employment
57


Section 9.3. Time and Form of Distribution upon Termination of Employment
60


Section 9.4. Payment of Small Account Balances
63


Section 9.5. Medium and Order of Withdrawal or Distribution
64


Section 9.6. Direct Rollover Option
64


Section 9.7. Designation of Beneficiary
65


Section 9.8. Missing Persons
67


Section 9.9. Distributions to Minor and Disabled Distributees
68


Section 9.10. Payment of Group Insurance Premiums
68


Section 9.11. Dividends in Respect of the Harris Stock Fund
69


ARTICLE 10 LOANS
69


Section 10.1. Making of Loans
69


Section 10.2. Restrictions
70


Section 10.3. Default
70


Section 10.4. Applicability
71


ARTICLE 11 SPECIAL PARTICIPATION AND DISTRIBUTION RULES
71


Section 11.1. Change of Employment Status
71


Section 11.2. Reemployment of a Terminated Participant
72


Section 11.3. Employment by Affiliates
72


Section 11.4. Leased Employees
73


Section 11.5. Reemployment of Veterans
73








--------------------------------------------------------------------------------




ARTICLE 12 SHAREHOLDER RIGHTS WITH RESPECT TO HARRIS STOCK
77


Section 12.1. Voting Shares of Harris Stock
77


Section 12.2. Tender Offers
77


ARTICLE 13 ADMINISTRATION
80


Section 13.1. The Administrative Committee
80


Section 13.2. Named Fiduciaries
83


Section 13.3. Allocation and Delegation of Responsibilities
83


Section 13.4. Professional and Other Services
83


Section 13.5. Indemnification and Expense Reimbursement
84


Section 13.6. Claims Procedure
84


Section 13.7. Notices to Participants
86


Section 13.8 Notices to Administrative Committee or Employers
86


Section 13.9. Electronic Media
87


Section 13.10. Records
87


Section 13.11. Reports of Trustee and Accounting to Participants
87


Section 13.12. Limitations on Investments and Transactions/Conversions
88


ARTICLE 14 PARTICIPATION BY EMPLOYERS
89


Section 14.1. Adoption of Plan
89


Section 14.2. Withdrawal from Participation
89


Section 14.3. Company, Administrative Committee, Compensation Committee, Finance
Committee and Investment Committee as Agents for Employers
89


Section 14.4. Continuance by a Successor
90


ARTICLE 15 MISCELLANEOUS
91


Section 15.1. Expenses
91


Section 15.2. Non-Assignability
91


Section 15.3. Employment Non-Contractual
93


Section 15.4. Merger or Consolidation with Another Plan; Transfer Contributions;
Transferred Employees; Divestitures
93


Section 15.5. Gender and Plurals
94


Section 15.6. Statute of Limitations for Actions under the Plan
94


Section 15.7. Applicable Law
95


Section 15.8. Severability
95








--------------------------------------------------------------------------------




Section 15.9. No Guarantee
95


Section 15.10. Plan Voluntary
95


Section 15.11. Legal Fees
96


ARTICLE 16 TOP-HEAVY PLAN REQUIREMENTS
96


Section 16.1. Top-Heavy Plan Determination
96


Section 16.2. Definitions and Special Rules
97


Section 16.3. Minimum Contribution for Top-Heavy Years
98


ARTICLE 17 AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN, PLAN TERMINATION AND
CHANGE IN CONTROL
99


Section 17.1. Amendment
99


Section 17.2. Establishment of Separate Plan
99


Section 17.3. Termination
100


Section 17.4. Change in Control
100


Section 17.5. Trust Fund to Be Applied Exclusively for Participants and Their
Beneficiaries
101


SCHEDULE A Special Rules Applying to Transfer Contributions and Transferred
Employees
A-1


SCHEDULE B Special Rules Applying to Divestiture Accounts and Divestiture
Participants
B-1


APPENDIX 1 Money Purchase Pension Accounts
1-1


APPENDIX 2 Former Exelis Information Systems Professional Benefits Employees’
Savings Plan
2-1


APPENDIX 3 ES/IEWS Employees
3-1


APPENDIX 4 Night Vision Employees
4-1


APPENDIX 5 Electronic Systems Employees
5-1


APPENDIX 6 PMRF Employees
6-1


APPENDIX 7 Benefit Group Employees
7-1












--------------------------------------------------------------------------------






ARTICLE 1

TITLE
The title of this Plan shall be the “Harris Corporation Retirement Plan.” This
Plan is an amendment and restatement of the Plan in effect as of December 31,
2017. This amendment and restatement shall be effective as of January 1, 2018.
The rights and benefits of any Participant whose employment with all Employers
and Affiliates terminates on or after January 1, 2018, and the rights and
benefits of any Beneficiary of any such Participant, shall be determined solely
by reference to the terms of the Plan as amended and restated herein, as such
plan may be amended from time to time.
The Plan is designated as a “profit sharing plan” within the meaning of U.S.
Treasury Regulation section 1.401-1(a)(2)(ii). In addition, the portion of the
Plan invested in the Harris Stock Fund is designated as an “employee stock
ownership plan” within the meaning of section 4975(e)(7) of the Code and, as
such, is designed to invest primarily in “qualifying employer securities” within
the meaning of section 4975(e)(8) of the Code.
Certain provisions of the Plan applicable solely to a specified group of
Employees are set forth in an Appendix hereto, all of which Appendices are
incorporated herein and considered to be part of this Plan. The provisions of an
Appendix which modify the Plan’s terms with respect to the Employees covered
thereby shall be construed in a manner that harmonizes the Appendix with the
other provisions of the Plan to the maximum extent possible, and to the extent
that the Plan’s other terms are not expressly inconsistent with the terms of an
Appendix, the Employees who participate in the Plan pursuant to such Appendix
shall be governed by the Plan’s other terms.




1



--------------------------------------------------------------------------------





ARTICLE 2

DEFINITIONS
As used herein, the following words and phrases shall have the following
respective meanings when capitalized:
Account. The aggregate of a Participant’s subaccounts described in Section 8.1
and such other subaccounts that may be established from time to time on behalf
of a Participant, to be credited with contributions made by or on behalf of the
Participant, adjusted for earnings and losses, and debited by distributions to
and withdrawals of the Participant and expenses.
Administrative Committee. The Employee Benefits Committee of the Company or any
successor thereto that is appointed pursuant to Section 13.1 to administer the
Plan. Reference herein to the Administrative Committee also shall include any
person or entity to whom the Administrative Committee has delegated any of its
authority pursuant to Section 13.3 to the extent of the delegation.
Affiliate. (a) A corporation that is a member of the same controlled group of
corporations (within the meaning of section 414(b) of the Code) as an Employer,
(b) a trade or business (whether or not incorporated) under common control
(within the meaning of section 414(c) of the Code) with an Employer, (c) any
organization (whether or not incorporated) that is a member of an affiliated
service group (within the meaning of section 414(m) of the Code) that includes
an Employer, a corporation described in clause (a) of this subdivision or a
trade or business described in clause (b) of this subdivision, or (d) any other
entity that is required to be aggregated with an Employer pursuant to
Regulations promulgated under section 414(o) of the Code.
After-Tax Account. The subaccount established pursuant to Section 8.1 to which
(i) any after-tax contributions made for the benefit of a Participant pursuant
to Section 5.1 and


2



--------------------------------------------------------------------------------





(ii) any amounts that are attributable to after-tax contributions made to a
qualified defined contribution plan with respect to a Participant that are
transferred or merged into this Plan, are credited, in each case as adjusted for
earnings and losses thereon.
Beneficiary. A person entitled under Section 9.7 to receive benefits in the
event of the death of a Participant. For the avoidance of doubt, any designation
of a beneficiary under the Exelis Retirement Savings Plan in effect at the time
of the merger of that plan into this Plan shall be void and of no effect.
Board. The Board of Directors of the Company.
Break in Service. A period other than a period included in an Employee’s
Service; provided, however, that a Break in Service shall not include a period
of absence from employment not in excess of 24 consecutive months because of (a)
the Employee’s pregnancy, (b) the birth of the Employee’s child, (c) the
placement of a child with the Employee in connection with the Employee’s
adoption of such child or (d) the need of the Employee to care for any such
child for a period beginning immediately following such birth or placement. The
immediately preceding sentence shall not apply unless the Employee timely
furnishes to the Administrative Committee or its delegate such information as it
may reasonably require to establish the reason for such absence and its
duration.
Change in Control. For the purposes hereof, a “Change in Control” shall be
deemed to have occurred if:
(i) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20%


3



--------------------------------------------------------------------------------





or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(i) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions: (a) by the Company or any Subsidiary, (b) by any
employee benefit plan sponsored or maintained by the Company or any Subsidiary,
(c) by any underwriter temporarily holding securities pursuant to an offering of
such securities, or (d) pursuant to a Non-Control Transaction (as defined in
paragraph (iii));
(ii) individuals who, on January 1, 2018, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the
Board,  provided  that any person becoming a director subsequent to January 1,
2018, whose appointment, election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors who remain on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination) shall also be deemed to be an Incumbent Director;  provided,
however , that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or any other actual or threatened solicitation of proxies or consents
by or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;
(iii) there is consummated a merger, consolidation, share exchange or similar
form of corporate reorganization of the Company or any such type of transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company’s shareholders (whether for such transaction or the issuance of
securities in the transaction or otherwise) (a “Business Combination”), unless
immediately following such Business Combination: (a) more


4



--------------------------------------------------------------------------------





than 60% of the total voting power of the company resulting from such Business
Combination (including, without limitation, any company which directly or
indirectly has beneficial ownership of 100% of the Company Voting Securities)
eligible to elect directors of such company is represented by shares that were
Company Voting Securities immediately prior to such Business Combination (either
by remaining outstanding or being converted), and such voting power is in
substantially the same proportion as the voting power of such Company Voting
Securities immediately prior to the Business Combination, (b) no person (other
than any publicly traded holding company resulting from such Business
Combination, or any employee benefit plan sponsored or maintained by the Company
(or the company resulting from such Business Combination)) becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
company resulting from such Business Combination, and (c) at least a majority of
the members of the board of directors of the company resulting from such
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies the conditions specified
in (a), (b) and (c) shall be deemed to be a “Non-Control Transaction”);
(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or
(v) the Company consummates a direct or indirect sale or other disposition of
all or substantially all of the assets of the Company and its Subsidiaries.
 Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by


5



--------------------------------------------------------------------------------





the Company which reduces the number of Company Voting Securities outstanding;
provided, that if after such acquisition by the Company such person becomes the
beneficial owner of additional Company Voting Securities that increases the
percentage of outstanding Company Voting Securities beneficially owned by such
person, a Change in Control of the Company shall then occur.
 For the purposes of this definition of “Change in Control” the term
“Subsidiary” shall mean any entity of which the Company owns or controls, either
directly or indirectly, 50% or more of the outstanding shares of stock normally
entitled to vote for the election of directors or of comparable equity
participation and voting power.
Code. The Internal Revenue Code of 1986, as amended, and the rules and
Regulations promulgated thereunder. References to any section of the Code shall
include any successor provision thereto.
Company. Harris Corporation, a Delaware corporation, and any successor thereto.
Company Base Account. The subaccount established pursuant to Section 8.1 to
which (i) any company base contributions made for the benefit of a Participant
pursuant to Appendix 7 and (ii) any amounts that are attributable to company
base contributions made to a qualified defined contribution plan with respect to
the Participant that are transferred or merged into this Plan, are credited, in
each case as adjusted for earnings and losses thereon.
Compensation. Except as otherwise provided in an Appendix for a specified group
of Participants, the following items of remuneration which a Participant is paid
for work or personal services performed for an Employer: (a) salary or wages,
including lump sum merit increases; (b) commission paid pursuant to a sales
incentive plan; (c) overtime premium, shift


6



--------------------------------------------------------------------------------





differential or additional compensation in lieu of overtime premium; (d) except
as provided in the immediately following paragraph, compensation in lieu of
vacation or paid time off; (e) any bonus or incentive compensation payable in
the form of cash pursuant to an Employer’s Annual Incentive Plan, an Employer’s
Performance Reward Plan, or other similar plan or award program adopted from
time to time by an Employer; and (f) any differential wage payment (within the
meaning of Section 3401(h)(2) of the Code) paid with respect to a period during
which the Participant is performing service in the uniformed services while on
active duty for more than 30 days; provided, however, that Compensation also
shall include any remuneration which would have been paid to the Participant for
work or personal services performed for an Employer but for the Participant’s
election to have his or her compensation reduced pursuant to a qualified cash or
deferred arrangement described in section 401(k) of the Code, a cafeteria plan
described in section 125 of the Code or an arrangement providing qualified
transportation fringes described in section 132(f) of the Code; provided further
that the remuneration described in this paragraph shall be Compensation for
purposes of the Plan only if it is paid on or before the later of (i) 2 ½ months
after the Participant’s severance from employment and (ii) the last day of the
Plan Year during which the Participant’s severance from employment occurs (the
“Timing Limitation”), except that the Timing Limitation shall not apply to
payments to a Participant who does not perform services for an Employer at the
time of payment by reason of Qualified Military Service to the extent that such
payments do not exceed the amounts such Participant would have received if the
Participant had continued to perform services for the Employer rather than
entering Qualified Military Service.
Notwithstanding the foregoing, and except as otherwise provided in an Appendix
for a specified group of Participants, the following items also shall be
excluded from


7



--------------------------------------------------------------------------------





“Compensation”: (1) any extraordinary compensation of a recurring or
non-recurring nature, including one-time recognition awards and rewards under a
referral program of an Employer; (2) any award made or amount paid pursuant to
the Harris Corporation Equity Incentive Plan or any predecessor or successor
thereto, including, but not limited to, performance shares, stock options,
restricted stock, stock appreciation rights or other stock-based awards or
dividend equivalents; (3) severance pay, separation pay, special retirement pay
or parachute payments; (4) retention bonuses or completion bonuses, unless
authorized by the Administrative Committee in a uniform and nondiscriminatory
manner to be included in Compensation; (5) reimbursement or allowances with
respect to expenses incurred in connection with employment, such as tax
equalization, reimbursement for moving expenses, mileage or expense allowance or
education expenses; (6) indirect compensation such as employer-paid group
insurance premiums or contributions under this Plan or any other qualified
employee benefit plan, other than contributions described in the immediately
preceding paragraph; (7) compensation in lieu of vacation or paid time off that
is paid in a lump sum at or following termination of employment, or that is
accrued but unused vacation or paid time off paid in a lump sum during
employment due to Company restrictions on carryover of vacation or paid time off
or (8) payments under a nonqualified unfunded deferred compensation plan. For
the avoidance of doubt, compensation which is attributable to the conversion,
effective as of December 25, 2015 or such later date as determined from time to
time, of certain accrued vacation and paid time off to a deferred lump-sum
amount, shall be considered nonqualified deferred compensation for purposes of
the Plan and shall be excluded from “Compensation”.
Notwithstanding any provision herein to the contrary, the Compensation of a
Participant taken into account for any purpose under the Plan shall not exceed
$275,000 (as


8



--------------------------------------------------------------------------------





adjusted pursuant to section 401(a)(17)(B) of the Code). In addition, in the
Plan Year in which an Eligible Employee becomes a Participant, only Compensation
received on or after the date he or she becomes a Participant shall be taken
into account under the Plan. Finally, in no event shall Compensation for
purposes of this Plan include any amount that is not “compensation” within the
meaning of section 415(c)(3) of the Code and Treasury Regulation section
1.415(c)-2.
Compensation Committee. The Management Development and Compensation Committee of
the Board (or such other committee of the Board as the Board may designate from
time to time). Reference herein to the Compensation Committee also shall include
any person or entity to whom the Compensation Committee has delegated any of its
authority pursuant to Section 13.3 to the extent of the delegation.
Designated Roth Account. The subaccount established pursuant to Section 8.1 to
which (i) any designated Roth contributions made for the benefit of a
Participant pursuant to Section 4.1 and (ii) any amounts that are attributable
to designated Roth contributions made to a qualified defined contribution plan
with respect to a Participant that are transferred or merged into this Plan, are
credited, in each case as adjusted for earnings and losses thereon.
Disability. A Participant’s total and permanent physical or mental disability,
as evidenced by the Participant’s eligibility for disability benefits under
Title II or Title XVI of the Federal Social Security Act. A Participant’s
Disability shall be deemed to occur as of the effective date determined by the
Social Security Administration.
Effective Date. The effective date of this amendment and restatement of the
Plan, which, with respect to the Company and any other Employer as of December
31, 2017, shall, except as otherwise provided herein, be January 1, 2018 and,
with respect to an entity that




9



--------------------------------------------------------------------------------





becomes an Employer on or after January 1, 2018, shall be the effective date as
of which the Plan is adopted by such entity.
Eligible Employee. An Employee other than an Employee (a) the terms of whose
employment are subject to a collective bargaining agreement which does not
provide for the participation of such Employee in the Plan; (b) who does not
receive any Compensation payable in United States dollars; (c) who is not
treated as an Employee of an Employer on such Employer’s payroll records
(notwithstanding any determination by a court or administrative agency that such
individual is an Employee); (d) who is not a United States citizen or a resident
alien and who provides services in a location other than the United States; (e)
who is eligible to participate in, or will be eligible to participate in after
satisfaction of applicable age, service or entry date requirements, any other
United States tax-qualified defined contribution plan sponsored or maintained by
the Company or any of its subsidiaries or (f) who is a bona fide resident of
Puerto Rico. No individual who renders services for an Employer shall be an
Eligible Employee if such individual renders services pursuant to an agreement
or arrangement (written or oral) (1) that such services are to be rendered by
the individual as an independent contractor; (2) with an entity, including a
leasing organization, that is not an Employer or Affiliate or (3) that contains
a waiver of participation in the Plan.
Eligible Profit Sharing Participant. For any Plan Year, a Participant who has
completed a Year of Service on or prior to the last day of the applicable Plan
Year and (a) who is actively employed as an Eligible Employee on the last day of
such Plan Year; (b) was actively employed as an Eligible Employee during such
Plan Year but is not actively employed on the last day of such Plan Year due to
Leave of Absence or a period of Qualified Military Service; or (c) was actively
employed as an Eligible Employee during such Plan Year but terminated


10



--------------------------------------------------------------------------------





employment during such Plan Year (1) on or after the attainment of age 55, (2)
due to death or Disability, (3) as a result of a Reduction in Force or (4) as a
result of a transfer from employment with an Employer to employment with an
Affiliate that is not an Employer.
Eligible Retirement Plan. Any of (i) an individual retirement account described
in section 408(a) of the Code (including a Roth IRA described in section 408A of
the Code), (ii) an individual retirement annuity described in section 408(b) of
the Code (including a Roth IRA described in section 408A of the Code, and
excluding any endowment contract), (iii) an employees’ trust described in
section 401(a) of the Code which is exempt from tax under section 501(a) of the
Code, (iv) an annuity plan described in section 403(a) of the Code; (v) an
eligible deferred compensation plan described in section 457(b) of the Code
which is maintained by a state, political subdivision of a state or any agency
or instrumentality of a state or political subdivision of a state which agrees
to account separately for amounts transferred into such plan and (vi) an annuity
contract described in section 403(b) of the Code.
Eligible Salaried Retirement Plan Participant. A Participant who is an Eligible
Employee and who is accruing a benefit pursuant to “Appendix G, Cash Balance
Benefit for Certain Members After December 31, 2016” of the Exelis Salaried
Retirement Plan.
Employee. An individual whose relationship with an Employer is, under common
law, that of an employee.
Employer. The Company or any other entity that, with the consent of the
Compensation Committee, elects to participate in the Plan in the manner
described in Section 14.1, including any successor entity that is substituted
for an Employer pursuant to Section 14.4. If an Employer withdraws from
participation in the Plan pursuant to Section 14.2, or terminates its
participation in the Plan pursuant to Section 17.3, it shall thereupon cease to
be an Employer.


11



--------------------------------------------------------------------------------





An entity automatically shall cease being an Employer as of the date it ceases
to be an Affiliate, unless the Compensation Committee consents to such entity’s
continued participation in the Plan.
ERISA. The Employee Retirement Income Security Act of 1974, as amended, and the
rules and Regulations promulgated thereunder. References to any section of ERISA
shall include any successor provision thereto.
Finance Committee. The Finance Committee of the Board (or such other committee
of the Board as the Board may designate from time to time). Reference herein to
the Finance Committee also shall include any person or entity to whom the
Finance Committee has delegated any of its authority pursuant to Section 13.3 to
the extent of the delegation.
Fiscal Year. The fiscal year of the Company.
Fringe Account. The subaccount established pursuant to Section 8.1 to which (i)
any fringe contributions made for the benefit of a Participant pursuant to
Section 4.5 and (ii) any amounts that are attributable to fringe contributions
made to a qualified defined contribution plan with respect to a Participant that
are transferred or merged into this Plan, are credited, in each case as adjusted
for earnings and losses thereon.
Full-Time Employee. An Employee who regularly is scheduled by an Employer to
work 30 or more hours per week and who is not designated on the payroll records
of an Employer as a temporary employee, intern, or co-op employee.
Harris Stock. Common stock of the Company.
Harris Stock Fund. An investment option, the assets of which consist primarily
of shares of Harris Stock.






12



--------------------------------------------------------------------------------





Highly Compensated Employee. For a Plan Year, any Employee who (a) is a 5%-owner
(as determined under section 416(i)(1) of the Code) at any time during the
current Plan Year or the preceding Plan Year or (b) for the preceding Plan Year,
was paid compensation in excess of $120,000 (as adjusted in accordance with
section 414(q)(1)(B) of the Code) from an Employer or Affiliate and was a member
of the “top-paid group” (as defined in section 414(q)(3) of the Code).
Hour of Service. Each hour for which an Employee is paid or entitled to payment
for the performance of duties for an Employer.
Investment Committee. The Investment Committee of the Company. Reference herein
to the Investment Committee also shall include any person or entity to whom the
Investment Committee has delegated any of its authority pursuant to Section 13.3
to the extent of the delegation.
Leave of Absence. A period of interruption of the active employment of an
Employee granted by an Employer or Predecessor Company with the understanding
that the Employee will return to active employment at the expiration of such
period (or such extension thereof granted by the Employer or Predecessor
Company). The term “Leave of Absence” does not include a period of Qualified
Military Service.
Matching Account. The subaccount established pursuant to Section 8.1 to which
(i) any matching contributions made for the benefit of a Participant pursuant to
Section 4.2 and (ii) any amounts that are attributable to matching contributions
made to a qualified defined contribution plan with respect to a Participant that
are transferred or merged into this Plan, are credited, in each case as adjusted
for earnings and losses thereon.




13



--------------------------------------------------------------------------------





Maximum Contribution Percentage. The maximum percentage of a Participant’s
Compensation (other than PRP Compensation) for a payroll period that may be
contributed to the Plan pursuant to Section 5.1(a), as determined from time to
time by the Administrative Committee. The Administrative Committee in its sole
discretion may establish different Maximum Contribution Percentages with respect
to Participants who are not Highly Compensated Employees for a given Plan Year
and Participants who are Highly Compensated Employees for such Plan Year, and
with respect to classes of Highly Compensated Employees for a given Plan Year.
Maximum Deferral Percentage. The maximum percentage of a Participant’s
Compensation (other than PRP Compensation) for a payroll period that may be
contributed to the Plan pursuant to Section 4.1(a), as determined from time to
time by the Administrative Committee. The Administrative Committee in its sole
discretion may establish different Maximum Deferral Percentages with respect to
Participants who are not Highly Compensated Employees for a given Plan Year and
Participants who are Highly Compensated Employees for such Plan Year, and with
respect to classes of Highly Compensated Employees for a given Plan Year.
Money Purchase Pension Account. The subaccount established pursuant to Section
8.1 attributable to money purchase pension plan contributions and earnings
thereon that were transferred to the Plan in connection with the merger of the
Exelis Retirement Savings Plan into the Plan, as adjusted for earnings and
losses thereon.
Participant. An Eligible Employee who has satisfied the requirements set forth
in Section 3.1 or an applicable Appendix. An individual shall cease to be a
Participant upon the complete distribution of his or her vested Account.


14



--------------------------------------------------------------------------------







Plan. The plan herein set forth, as from time to time amended.
Plan Year. The calendar year.
Predecessor Company. Any entity (a) of which an Affiliate is a successor by
reason of having acquired all or substantially all of its business and assets or
(b) from which an Affiliate acquired a business formerly conducted by such
entity; provided, however, that in the case of any such entity that continues to
conduct a trade or business subsequent to the acquisition by an Affiliate
referred in (a) or (b) above, the status of such entity as a Predecessor Company
relates only to the period of time prior to the date of such acquisition.
Pre-Tax Account. The subaccount established pursuant to Section 8.1 to which (i)
any pre-tax contributions made for the benefit of a Participant pursuant to
Section 4.1 and (ii) any amounts that are attributable to pre-tax contributions
made to a qualified defined contribution plan with respect to a Participant that
are transferred or merged into this Plan, are credited, in each case as adjusted
for earnings and losses thereon.
Prior Company Contribution Account. The subaccount established pursuant to
Section 8.1 attributable to (i) Company Matching Contributions that were made
under the Exelis Retirement Savings Plan prior to January 1, 2012; (ii) Company
“Floor Contributions” that were made under the Exelis Retirement Savings Plan
prior to January 1, 2012; and (iii) any other company or employer contributions
that were made to the Exelis Retirement Savings Plan or any predecessor plan
thereto prior to October 31, 2011, or any other amounts attributable to company
or employer contributions transferred to the Exelis Retirement Savings Plan or
any predecessor plan thereto from another qualified plan in connection with a
plan merger or consolidation within the meaning of Section 414(l) of the Code.


15



--------------------------------------------------------------------------------







Profit Sharing Account. The subaccount established pursuant to Section 8.1 to
which (i) any profit sharing contributions made for the benefit of a Participant
pursuant to Section 4.3 and (ii) any amounts that are attributable to
profit-sharing contributions made to a qualified defined contribution plan with
respect to a Participant that are transferred or merged into this Plan, are
credited, in each case as adjusted for earnings and losses thereon.
PRP Compensation. Compensation payable to a Participant pursuant to an
Employer’s Performance Reward Plan or any similar broad-based cash incentive
plan, or any successor plan thereto.
QNEC Account. The subaccount established pursuant to Section 8.1 to which (i)
any “qualified nonelective contributions” within the meaning of section
401(m)(4)(C) of the Code made for the benefit of a Participant under the Plan
and (ii) any amounts that are attributable to qualified nonelective
contributions made to a qualified defined contribution plan with respect to a
Participant that are transferred or merged into this Plan, are credited, in each
case as adjusted for earnings and losses thereon
Qualified Military Service. An individual’s service in the uniformed services
(as defined in 38 U.S.C. § 4303) if such individual is entitled to reemployment
rights under USERRA with respect to such service.
Reduction in Force. An involuntary or voluntary reduction in force, as defined
in the Company’s Severance Pay Plan.
Regulations. Written regulations promulgated by the Department of Labor
construing Title I of ERISA or by the Internal Revenue Service construing the
Code.
Rollover Account. The subaccount established pursuant to Section 8.1 to which
(i) any rollover contributions made by or for the benefit of a Participant
pursuant to Section 5.2


16



--------------------------------------------------------------------------------





and (ii) any amounts that are attributable to rollover contributions made to a
qualified defined contribution plan with respect to a Participant that are
transferred or merged into this Plan, are credited, in each case as adjusted for
earnings and losses thereon. Rollovers attributable to after-tax contributions
and rollovers attributable to designated Roth contributions shall be accounted
for separately from other amounts in the Rollover Account.
Savings Account. The subaccount established pursuant to Section 8.1 to which any
savings contributions under the Plan as in effect prior to July 1, 1983 are
credited, as adjusted for earnings and losses thereon.
Service. The aggregate of the periods during which an Employee is employed by an
Employer and any periods of employment or service taken into account pursuant to
Sections 11.3 and 11.4, subject to the following:
(a)    An Employee shall be deemed to be employed by an Employer during (1) any
period of absence from employment by an Employer that is of less than twelve
months’ duration, (2) the first twelve months of any period of absence from
employment by an Employer for any reason other than the Employee’s quitting,
retiring, being discharged or death, and (3) any period of absence from
employment by an Employer due to or necessitated by the Employee’s Qualified
Military Service, provided that the Employee returns to the employ of an
Employer within the period prescribed by USERRA.
(b)    An Employee’s period of employment by an entity other than an Affiliate
that becomes a Predecessor Company shall be included as Service only to the
extent expressly provided in the documents effecting the acquisition or
otherwise required by law.


17



--------------------------------------------------------------------------------





(c)    An Employee’s period of employment by an entity in which the Company owns
less than 80% but more than 1% of the outstanding equity interest (a “joint
venture”) shall be included as Service if (1) the Company or its delegate
designates employment with the joint venture as eligible for service credit
under the Plan; (2) such Employee was employed by an Affiliate prior to such
Employee’s employment by the joint venture and was not employed by any person or
entity other than an Affiliate (an “unrelated employer”) between such Employee’s
employment by an Affiliate and the joint venture; and (3) such Employee returns
to employment with an Affiliate following the Employee’s termination of
employment with the joint venture without having been employed by an unrelated
employer between such Employee’s employment by the joint venture and an
Affiliate.
(d)    Solely for purposes of determining the nonforfeitable portion of a
Participant’s Account under Section 9.2(b) or an Appendix hereto, if an Employee
(1) is terminated by an Employer or Affiliate in connection with a Reduction in
Force and (2) has, as of the date of such termination, completed at least one
Year of Service, the Service of the Employee shall include the first twelve
months of absence from employment, effective as of the date of such termination
of employment.
Service shall be computed in terms of completed years, completed months and
completed days.
Spouse. A person who is legally married to a Participant under the laws of any
domestic or foreign jurisdiction that has the legal authority to sanction
marriages. For the avoidance of doubt, the term “Spouse” shall not include a
person who, with a Participant, is in a domestic partnership, civil union or
other similar formal relationship recognized by applicable law.


18



--------------------------------------------------------------------------------





Trust. The trust described in Section 7.1 and created by agreement between the
Company and the Trustee.
Trust Fund. All money and property of every kind of the Trust held by the
Trustee pursuant to the terms of the agreement governing the Trust.
Trustee. The person or entity appointed by the Finance Committee and serving as
trustee of the Trust or, if there is more than one such trustee acting at a
particular time, all of such trustees collectively.
USERRA. The Uniformed Services Employment and Reemployment Rights Act of 1994,
as amended.
Valuation Date. Each day on which the New York Stock Exchange is open for
trading and any other day determined by the Administrative Committee.
Year of Service. A period of Service of 365 days.
ARTICLE 3
PARTICIPATION
Section 3.1.    Eligibility for Participation. Each Eligible Employee who was a
Participant immediately before the Effective Date shall continue to be a
Participant as of the Effective Date. Except as otherwise provided in an
Appendix for a specified group of Employees, each other Eligible Employee shall
become a Participant on the day he or she first performs an Hour of Service.
Section 3.2.    Election of Pre-Tax Contributions, Designated Roth Contributions
and After-Tax Contributions. (a) Participant Election. A Participant who desires
to make pre-
tax contributions, designated Roth contributions or after-tax contributions to
the Plan shall make an election, in accordance with procedures prescribed by the
Administrative Committee, specifying the Participant’s chosen rate of such
contributions. Such election shall authorize the


19



--------------------------------------------------------------------------------





Participant’s Employer to reduce the Participant’s Compensation by the amount of
any such pre-tax contributions, shall authorize the Participant’s Employer to
make regular payroll deductions of any such designated Roth contributions or
after-tax contributions, and shall evidence the Participant’s acceptance and
agreement to all provisions of the Plan. Any election made pursuant to this
Section 3.2(a) shall be effective only with respect to Compensation not
currently available to the Participant as of the effective date of such election
and shall be effective as soon as administratively practical after the date on
which the election is received; provided, however, that an election with respect
to PRP Compensation shall be effective for the first payment of PRP Compensation
following the election.
(b)    Deemed Election for Full-Time Employees. Except as otherwise provided in
an Appendix for a specified group of Employees, a Participant who is a Full-Time
Employee and who does not at the time and in the manner prescribed by the
Administrative Committee elect otherwise (including for this purpose a
reemployed Eligible Employee who is a Full-Time Employee and who does not elect
otherwise following the Eligible Employee’s reemployment date) shall be deemed
to have elected to make pre-tax contributions to the Plan each payroll period at
the rate of 6% of the Participant’s Compensation (other than PRP Compensation)
for such payroll period and to have authorized the Participant’s Employer to
reduce his or her Compensation by the amount thereof. Any deemed election
described in this Section 3.2(b) shall be effective only with respect to
Compensation not currently available to the Participant as of the effective date
of the deemed election and shall be effective thirty (30) days following the
date that the Participant first performs an Hour of Service, or as soon as
administratively practicable thereafter. The deemed election described in this
Section 3.2(b) shall not apply with respect to any deferral of PRP Compensation.


20



--------------------------------------------------------------------------------





(c)    Elections under the Exelis Retirement Savings Plan. Notwithstanding any
provision within the Plan to the contrary, in the case of a Participant who
participated in the Exelis Retirement Savings Plan as of December 31, 2015, such
Participant’s deferral elections under the Exelis Retirement Savings Plan in
effect as of such date (i.e., the date that the Exelis Retirement Savings Plan
was merged into this Plan) with respect to pre-tax contributions, designated
Roth contributions and after-tax contributions (including for this purpose an
election not to make such contributions and any deemed election), shall continue
in effect under this Plan until the Participant changes or suspends such
elections in accordance with procedures established by the Administrative
Committee. For the avoidance of doubt, the provisions of Section 3.2(b) with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to employees of Exelis, Inc. and its subsidiaries as of December
31, 2015.
Section 3.3.    Transfers to Affiliates. If a Participant is transferred from
one Employer to another Employer or from an Employer to an Affiliate that is not
an Employer, such transfer shall not terminate the Participant’s participation
in the Plan, and such Participant shall continue to participate in the Plan
until an event occurs which would have entitled the Participant to a complete
distribution of the Participant’s vested interest in his or her Account had the
Participant continued to be employed by an Employer until the occurrence of such
event. Notwithstanding the foregoing, a Participant shall not be entitled to
make pre-tax contributions, designated Roth contributions or after-tax
contributions, or to receive under the Plan allocations of matching
contributions, profit sharing contributions, company base contributions or
fringe contributions during any period of employment by an Affiliate that is not
an Employer, and periods of employment by an Affiliate that is not an Employer
shall be taken into account only to


21



--------------------------------------------------------------------------------





the extent set forth in Section 11.3. Payments that are received by a
Participant from an Affiliate that is not an Employer shall not be treated as
Compensation for any purpose under the Plan.
 
ARTICLE 4

PRE-TAX, DESIGNATED ROTH, MATCHING, PROFIT SHARING, COMPANY BASE
AND FRINGE CONTRIBUTIONS
Section 4.1.    Pre-Tax Contributions and Designated Roth Contributions. (a)
Initial Election. Subject to the limitations set forth in Article 6, each
Employer shall make a pre-tax contribution and/or a designated Roth contribution
for each payroll period on behalf of each Participant who is an Eligible
Employee of such Employer in an amount equal to a whole percentage of such
Participant’s Compensation (other than PRP Compensation) for such payroll period
as elected by the Participant pursuant to Section 3.2. The percentage of
Compensation so designated by a Participant for a payroll period may not be less
than 1% and may not be more than the Maximum Deferral Percentage with respect to
such Participant. Notwithstanding the foregoing, the aggregate of a
Participant’s pre-tax contributions and designated Roth contributions for a
payroll period pursuant to this Section 4.1(a) and a Participant’s after-tax
contributions for a payroll period pursuant to Section 5.1(a) may not exceed an
amount equal to the Maximum Deferral Percentage with respect to such
Participant.
(b)    Changes in the Rate or Suspension of Pre-Tax Contributions and Designated
Roth Contributions. A Participant’s pre-tax contributions and designated Roth
contributions pursuant to Section 4.1(a) shall continue in effect at the rate
elected by the Participant pursuant to Section 3.2 until the Participant changes
or suspends such election. A Participant may change or suspend such election at
such time and in such manner as may be prescribed by the Administrative
Committee, provided that only the last change made by a Participant during a
payroll period shall be effectuated. Such change or suspension shall be


22



--------------------------------------------------------------------------------





effective as soon as administratively practicable after the date on which the
change or suspension is received. A Participant who has suspended pre-tax
contributions or designated Roth contributions pursuant to this subsection may
resume pre-tax contributions or designated Roth contributions by making an
election at such time and in such manner as may be prescribed by the
Administrative Committee.
(c)    Performance Reward Plan Deferral Election. Subject to the limitations set
forth in Article 6, a Participant may elect, in accordance with procedures
prescribed by the Administrative Committee, to have his or her Employer make a
pre-tax contribution on his or her behalf of PRP Compensation, if any. The
percentage of PRP Compensation so elected by a Participant pursuant to this
Section 4.1(c) shall be 0%, 50% or 100% (net of applicable tax withholding).
(d)    Catch-Up Contributions. Each Participant who (i) is eligible to make
pre-tax contributions or designated Roth contributions under the Plan and (ii)
will attain age 50 before the end of the Plan Year shall be eligible to have
pre-tax contributions and/or designated Roth contributions made on his or her
behalf in addition to those described in Sections 4.1(a) and (c) (“catch-up
contributions”). Catch-up contributions shall be elected, made, suspended,
resumed and credited in accordance with and subject to the rules and limitations
of section 414(v) of the Code and such other rules and limitations prescribed by
the Administrative Committee from time to time; provided, however, that (i) the
amount of catch-up contributions made on behalf of a Participant during a Plan
Year shall not exceed the maximum amount permitted under section 414(v)(2) of
the Code for the calendar year ($6,000 for 2018) and (ii) the amount of catch-up
contributions made on behalf of a Participant for a payroll period shall not
exceed the percentage of the Participant’s Compensation that is established from
time to time by


23



--------------------------------------------------------------------------------





the Administrative Committee. Catch-up contributions shall not be taken into
account for purposes of Sections 6.1 and 6.3, and the Plan shall not be treated
as failing to satisfy its provisions implementing the requirements of section
401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the Code, as applicable, by
reason of the making of catch-up contributions.
(e)    Designation of Contributions as Pre-Tax Contributions or Designated Roth
Contributions. Elections by Participants to commence, change, suspend or resume
contributions under this Section 4.1 shall designate (i) the portion of such
contributions that are to be pre-tax contributions excludable from the
Participant’s gross income pursuant to section 402(g) of the Code and (ii) the
portion of such contributions that are to be designated Roth contributions
includable in the Participant’s gross income pursuant to section 402A of the
Code. Such designations shall be irrevocable with respect to contributions made
pursuant to such elections.
Section 4.2.    Matching Contributions. (a)     In General. Subject to the
limitations set forth in Article 6, and except as otherwise provided in an
Appendix for a specified group of Employees, each Employer shall make a matching
contribution for each payroll period on behalf of each of its Eligible Employees
who has been credited with one Year of Service. Except as otherwise provided in
an Appendix for a specified group of Employees, the rate of such matching
contribution shall equal 100% of the aggregate of (i) the pre-tax contribution
and/or designated Roth contribution made on behalf of such Participant pursuant
to Section 4.1(a) and (ii) the after-tax contribution made on behalf of such
Participant pursuant to Section 5.1(a); provided, however, that pre-tax,
designated Roth and after-tax contributions in excess of 6% of a Participant’s
Compensation for a payroll period shall not be considered for purposes of
matching contributions. Notwithstanding the foregoing, in the case of an
Eligible Salaried Retirement Plan Participant, pre-tax, designated Roth and
after-tax contributions in excess of 5% of his or her Compensation for a payroll
period shall not be considered for purposes of matching contributions under this
Section 4.2(a).
(b)    Contributions Not Eligible for Match. Notwithstanding the foregoing or
any other provision within this Plan to the contrary (including the Appendices
hereto), an


24



--------------------------------------------------------------------------------





Employer shall not make a matching contribution with respect to (i) any
contribution to the Plan of PRP Compensation or (ii) any catch-up contribution
made pursuant to Section 4.1(d).
Section 4.3.    Profit Sharing Contributions. Subject to the limitations set
forth in Article 6, each Plan Year the Employers in their discretion may make a
profit sharing contribution to the Trust in such amount as the Employers in
their discretion may determine. Such discretionary profit sharing contribution
shall be allocated pursuant to Section 8.6 among Eligible Profit Sharing
Participants for the Plan Year.
Section 4.4.    Company Base Contributions. Subject to the limitations set forth
in Article 6, each Plan Year the Employers shall make company base contributions
to the Trust to the extent required by Appendix 7 hereto and in the amount set
forth in Appendix 7 hereto.
Section 4.5.    Fringe Contributions. Subject to the limitations set forth in
Article 6, each Plan Year the Employers in their discretion may make, (i) on
behalf of a Participant who is covered by the Davis-Bacon Act (40 U.S.C. Section
276(a) at seq., as amended) or the McNamara-O’Hara Service Contract Act (41
U.S.C. Section 351 et seq., as amended), a fringe contribution that shall be an
amount equal to the fringe rate determined under the prevailing wage
determination for services performed under the aforesaid acts, less any fringe
benefit provided outside of the Plan or (ii) on behalf of a Participant who is
subject to a collective bargaining agreement or similar contact, a fringe
contribution in the amount determined by the Employer which shall be in lieu of
certain fringe benefits.
Section 4.6.    Deposit of Contributions. An Employer shall deliver to the
Trustee any pre-tax contributions and designated Roth contributions as soon as
administratively practicable after the date such contributions otherwise would
have been paid to the Participants as cash compensation, but in no event later
than the 15th business day of the month following the month during which such
contributions otherwise would have been paid to the Participants.


25



--------------------------------------------------------------------------------





Except with respect to true-up matching contributions made pursuant to an
Appendix hereto, an Employer shall deliver to the Trustee any matching
contributions concurrently with the delivery of the pre-tax contributions,
designated Roth contributions or after-tax contributions to which such matching
contributions relate. An Employer shall deliver to the Trustee any profit
sharing contribution, company base contributions, fringe contributions or
true-up matching contributions for a Plan Year no later than the date prescribed
by the Code, including any authorized extensions thereof, for filing such
Employer’s federal income tax return for the Fiscal Year which ends within or
with such Plan Year.
Section 4.7.    Form of Contributions. Except as provided in Section 5.2(a) with
respect to rollover contributions, contributions to the Plan (pursuant to this
Article 4 or
otherwise) shall be made in cash, shares of Harris Stock or a combination
thereof at the
discretion of the Company.     

ARTICLE 5
AFTER-TAX AND ROLLOVER CONTRIBUTIONS
Section 5.1.    After-Tax Contributions. (a) Initial Election. Subject to the
limitations set forth in Article 6, each Participant may elect in accordance
with Section 3.2 to make an after-tax contribution of Compensation (other than
PRP Compensation) for each payroll period by payroll deduction. After-tax
contributions of PRP Compensation are not permitted under the Plan. The
percentage of Compensation so designated for a payroll period shall be a whole
percentage not less than 1% and not more than the Maximum Contribution
Percentage with respect to such Participant. Notwithstanding the foregoing, the
aggregate of a Participant’s pre-tax contributions and designated Roth
contributions for a payroll period pursuant to Section 4.1(a) and a
Participant’s after-tax contributions for a payroll period pursuant to this
Section 5.1(a) may not exceed an amount equal to the Maximum Contribution
Percentage with respect to


26



--------------------------------------------------------------------------------





such Participant. An Employer shall deliver to the Trustee any after-tax
contributions as soon as administratively practicable after the date such
contributions otherwise would have been paid to the Participants as cash
compensation, but in no event later than the 15th business day of the month
following the month during which such contributions otherwise would have been
paid to the Participants.
(b)    Changes in the Rate or Suspension of After-Tax Contributions. A
Participant’s after-tax contributions pursuant to Section 5.1(a) shall continue
in effect at the rate elected by the Participant pursuant to Section 3.2 until
the Participant changes or suspends such election. A Participant may change or
suspend such election at such time and in such manner as may be prescribed by
the Administrative Committee, provided that only the last change made by a
Participant during a payroll period shall be effectuated. Such change or
suspension shall be effective as soon as administratively practicable after the
date on which the change or suspension is received. A Participant who has
suspended after-tax contributions pursuant to this subsection may resume
after-tax contributions by making an election at such time and in such manner as
may be prescribed by the Administrative Committee.
Section 5.2.    Rollover Contributions. (a) Requirements for Rollover
Contributions. If a Participant receives an “eligible rollover distribution”
(within the meaning of section 402(c)(4) of the Code) from an Eligible
Retirement Plan, then such Participant may contribute to the Plan an amount that
does not exceed the amount of such eligible rollover distribution (including the
proceeds from the sale of any property received as part of such eligible
rollover distribution). A rollover contribution may be in the form of cash or,
with the consent of the Administrative Committee or its delegate, a promissory
note evidencing an outstanding loan balance.


27



--------------------------------------------------------------------------------





(b)    Delivery of Rollover Contributions. Any rollover contribution made
pursuant to this Section shall be delivered by the Participant to the Trustee on
or before the 60th day after the day on which the Participant receives the
distribution (or on or before such later date as may be prescribed by law) or
shall be transferred to the Trustee on behalf of the Participant directly from
the trust from which the eligible rollover distribution is made. Any such
contribution must be accompanied by any information or documentation in
connection therewith requested by the Administrative Committee or the Trustee.
Notwithstanding the foregoing, the Administrative Committee shall not permit a
rollover contribution if in its judgment accepting such contribution would cause
the Plan to violate any provision of the Code or Regulations.
ARTICLE 6
LIMITATIONS ON CONTRIBUTIONS
Section 6.1.    Annual Limit on Pre-Tax Contributions and Designated Roth
Contributions. General Rule. Notwithstanding the provisions of Section 4.1, the
aggregate of pre-tax contributions and designated Roth contributions made on
behalf of a Participant for any calendar year pursuant to such Section and
pursuant to any other plan or arrangement described in section 401(k) of the
Code which is maintained by an Employer or Affiliate shall not exceed the dollar
limitation in effect for such calendar year under section 402(g) of the Code,
except to the extent permitted under Section 4.1(d) of the Plan and section
414(v) of the Code with respect to “catch-up contributions.”
(a)    Excess Pre-Tax Contributions and Designated Roth Contributions.
(1)    Characterization as After-Tax Contributions. Except to the extent set
forth in Section 4.1(d) of the Plan and section 414(v) of the Code with respect


28



--------------------------------------------------------------------------------





to “catch-up contributions,” if for any calendar year the pre-tax contributions
and designated Roth contributions to the Plan reach the limit imposed by
subsection (a) of this Section for such calendar year, any contributions under
the Plan during the calendar year that exceed such limit shall be characterized
as after-tax contributions. The Participant for whom any contributions are
recharacterized as after-tax contributions pursuant to this paragraph shall
designate the extent to which the contributions to be recharacterized shall be
pre-tax contributions or designated Roth contributions (but only up to the
extent that such types of contributions were made by the Participant to the Plan
for the Plan Year) and, in the event that any such designation is not made or is
incomplete, the Participant’s pre-tax contributions shall be recharacterized up
to the extent pre-tax contributions were made to the Plan for the Plan Year and,
to the extent that the Participant’s contributions to be recharacterized exceed
such pre-tax contributions, the Participant’s designated Roth contributions made
to the Plan for the Plan Year shall be recharacterized.
(2)    Distribution. Notwithstanding the foregoing, and except to the extent set
forth in Section 4.1(d) of the Plan and section 414(v) of the Code with respect
to “catch-up contributions,” if for any calendar year the aggregate of the
pre-tax contributions and the designated Roth contributions to the Plan plus
elective deferrals contributed under other plans or arrangements described in
section 401(k), 403(b), 408(k) or 408(p) of the Code for the Participant exceed
the limit imposed by subsection (a) of this Section for such calendar year and
are not characterized as after-tax contributions, because of the limitation set
forth in


29



--------------------------------------------------------------------------------





Section 5.1 on the amount of after-tax contributions that may be made to the
Planor otherwise, such Participant shall, pursuant to such rules and at such
time following such calendar year as determined by the Administrative Committee,
be allowed to submit a written request that the excess deferrals, plus any
income and minus any loss allocable thereto, be distributed to the Participant.
The amount of any income or loss allocable to such excess deferrals shall be
determined pursuant to Regulations. Such amount of excess deferrals, as adjusted
for income or loss, shall be distributed to the Participant no later than April
15 following the calendar year for which such contributions were made. Any
excess deferrals that are distributed in accordance with this subsection (b)(2)
shall not be treated as “annual additions” for purposes of Section 6.3. The
amount of excess deferrals that may be distributed under this subsection (b)(2)
with respect to a Participant for a calendar year shall be reduced by any
amounts previously distributed pursuant to Section 6.2(d)(1) with respect to
such Participant for such year. The Participant to whom any excess deferrals are
distributed pursuant to this paragraph shall designate the extent to which such
distributed excess deferrals are treated as pre-tax contributions or designated
Roth contributions (but only up to the extent that such types of contributions
were made by the Participant to the Plan for the Plan Year) and, in the event
that any such designation is not made or is incomplete, such distributed excess
deferrals shall be treated as pre-tax contributions up to the extent pre-tax
contributions were made to the Plan for the Plan Year and, to the extent that
such distributed excess deferrals exceed such pre-tax contributions, such excess
deferrals shall be treated as distributions of


30



--------------------------------------------------------------------------------





designated Roth contributions made to the Plan for the Plan Year. Any matching
contributions attributable to excess deferrals that are distributed pursuant to
this Section 6.1(b), as adjusted for income or loss, shall be forfeited.
Section 6.2.    Limits on Contributions for Highly Compensated Employees.
(a)    Actual Deferral Percentage Test Imposed by Section 401(k)(3) of the Code.
Notwithstanding the provisions of Section 4.1, if the pre-tax contributions and
designated Roth contributions made pursuant to Section 4.1 for a Plan Year fail,
or in the judgment of the Administrative Committee are likely to fail, to
satisfy both of the tests set forth in paragraphs (1) and (2) of this
subsection, the adjustments prescribed in Section 6.2(d)(1) shall be made. Any
pre-tax contributions or designated Roth contributions which are “catch-up
contributions” described in Section 4.1(d) shall not be considered to be pre-tax
contributions or designated Roth contributions for purposes of determining
whether the tests set forth in paragraphs (1) and (2) of this subsection are
satisfied or for purposes of making any adjustments prescribed by Section
6.2(d)(1).
(1)    The HCE average deferral percentage for such year does not exceed the
product of the NHCE average deferral percentage for such year and 1.25.
(2)    The HCE average deferral percentage for such year (i) does not exceed the
NHCE average deferral percentage for such year by more than two percentage
points and (ii) does not exceed the product of the NHCE average deferral
percentage for such year and 2.0.
(b)    Actual Contribution Percentage Test Imposed by Section 401(m) of the
Code. Notwithstanding the provisions of Sections 4.2 and 5.1, if the aggregate
of the matching


31



--------------------------------------------------------------------------------





contributions made pursuant to Section 4.2 and the after-tax contributions made
pursuant to Section 5.1 for a Plan Year fail, or in the judgment of the
Administrative Committee are likely to fail, to satisfy both of the tests set
forth in paragraphs (1) and (2) of this subsection, the adjustments prescribed
in Section 6.2(d)(2) shall be made.
(1)    The HCE average contribution percentage for such year does not exceed the
product of the NHCE average contribution percentage for such year and 1.25.
(2)    The HCE average contribution percentage for such year (i) does not exceed
the NHCE average contribution percentage for such year by more than two
percentage points and (ii) does not exceed the product of the NHCE average
contribution percentage for such year and 2.0.
(c)    Definitions and Special Rules. For purposes of this Section, the
following definitions and special rules shall apply:
(1)    The “actual deferral percentage test” refers collectively to the tests
set forth in paragraphs (1) and (2) of subsection (a) of this Section relating
to pre-tax contributions and designated Roth contributions. The actual deferral
percentage test shall be satisfied if either of such tests are satisfied.
(2)    The “HCE average deferral percentage” for a Plan Year is a percentage
determined for the group of Eligible Employees who are eligible to make pre-tax
contributions or designated Roth contributions for the current Plan Year and who
are Highly Compensated Employees for the current Plan Year. Such percentage
shall be equal to the average of the ratios, calculated separately for each such
Eligible Employee to the nearest one-hundredth of one percent, of


32



--------------------------------------------------------------------------------





the employer contributions for the benefit of such Eligible Employee for the
current Plan Year (if any) to the total compensation for the current Plan Year
paid to such Eligible Employee. For this purpose, “employer contributions” shall
mean pre-tax contributions and designated Roth contributions (including excess
deferrals), but excluding any pre-tax contributions and designated Roth
contributions that are taken into account under the actual contribution
percentage test (provided that the actual deferral percentage test is satisfied
both with and without exclusion of such contributions).
(3)    The “NHCE average deferral percentage” for a Plan Year is a percentage
determined for the group of Eligible Employees who were eligible to make pre-tax
contributions or designated Roth contributions for the immediately preceding
Plan Year and who were not Highly Compensated Employees for the immediately
preceding Plan Year. Such percentage shall be equal to the average of the
ratios, calculated separately for each such Eligible Employee to the nearest
one-hundredth of one percent, of the employer contributions for the benefit of
such Eligible Employee for the immediately preceding Plan Year (if any) to the
total compensation for the immediately preceding Plan Year paid to such Eligible
Employee. For this purpose, “employer contributions” shall mean pre-tax
contributions and designated Roth contributions (including excess deferrals),
but excluding (i) excess deferrals that arise solely from pre-tax contributions
and designated Roth contributions made under this Plan or other plans maintained
by the Employers and Affiliates and (ii) any pre-tax contributions and
designated Roth contributions that are taken into account under the actual
contribution


33



--------------------------------------------------------------------------------





percentage test (provided that the actual deferral percentage test is satisfied
both with and without exclusion of such pre-tax contributions and designated
Roth contributions). Notwithstanding the foregoing, in the event of a “plan
coverage change” during a Plan Year (as such term is defined in Treasury
Regulation §1.401(k)-2(c)(4)(iii)(A)), the “NHCE average deferral percentage”
for such Plan Year shall be determined in accordance with Treasury Regulation
§1.401(k)-2(c)(4).
(4)    The “actual contribution percentage test” refers collectively to the
tests set forth in paragraphs (1) and (2) of subsection (b) of this Section
relating to matching contributions and after-tax contributions. The actual
contribution percentage test shall be satisfied if either of such tests are
satisfied.
(5)    The “HCE average contribution percentage” for a Plan Year is a percentage
determined for the group of Eligible Employees who are eligible to have matching
contributions, after-tax contributions, or in the discretion of the
Administrative Committee and to the extent permitted under rules prescribed by
the Secretary of the Treasury or otherwise under the law, pre-tax contributions
and designated Roth contributions, made for their benefit for the current Plan
Year and who are Highly Compensated Employees for the current Plan Year. Such
percentage shall be equal to the average of the ratios, calculated separately
for each such Eligible Employee to the nearest one-hundredth of one percent, of
the matching contributions, after-tax contributions and, in the discretion of
the Administrative Committee and to the extent permitted under rules prescribed
by the Secretary of the Treasury or otherwise under the law, pre-tax
contributions


34



--------------------------------------------------------------------------------





and designated Roth contributions, made for the benefit of such Eligible
Employee for the current Plan Year (if any) to the total compensation for the
current Plan Year paid to such Eligible Employee.
(6)    The “NHCE average contribution percentage” for a Plan Year is a
percentage determined for the group of Eligible Employees who were eligible to
have matching contributions, after-tax contributions, or in the discretion of
the Administrative Committee and to the extent permitted under rules prescribed
by the Secretary of the Treasury or otherwise under the law, pre-tax
contributions and designated Roth contributions, made for their benefit for the
immediately preceding Plan Year and who were not Highly Compensated Employees
for the immediately preceding Plan Year. Such percentage shall be equal to the
average of the ratios, calculated separately for each such Eligible Employee to
the nearest one-hundredth of one percent, of the matching contributions,
after-tax contributions and, in the discretion of the Administrative Committee
and to the extent permitted under rules prescribed by the Secretary of the
Treasury or otherwise under the law, pre-tax contributions and designated Roth
contributions, made for the benefit of such Eligible Employee for the
immediately preceding Plan Year (if any) to the total compensation for the
immediately preceding Plan Year paid to such Eligible Employee. Notwithstanding
the foregoing, in the event of a “plan coverage change” during a Plan Year (as
such term is defined in Treasury Regulation §1.401(m)-2(c)(4)(iii)(A)), the
“NHCE average contribution percentage” for such Plan Year shall be determined in
accordance with Treasury Regulation §1.401(m)-2(c)(4).


35



--------------------------------------------------------------------------------





(7)    The term “compensation” shall have the meaning set forth in section
414(s) of the Code or, in the discretion of the Administrative Committee, any
other meaning in accordance with the Code for these purposes. In any event, the
term “compensation” shall not include any amount excludable under Treasury
Regulation section 1.415(c)-2(g)(5)(ii).
(8)    If the Plan and one or more other plans of an Employer to which pre-tax
contributions, designated Roth contributions, matching contributions or employee
contributions (as such terms are defined for purposes of section 401(m) of the
Code), or qualified nonelective contributions (as such term is defined in
section 401(m)(4)(C) of the Code), are made are treated as one plan for purposes
of section 410(b) of the Code, such plans shall be treated as one plan for
purposes of this Section. If a Highly Compensated Employee participates in the
Plan and one or more other plans of an Employer to which any such contributions
are made, all such contributions shall be aggregated for purposes of this
Section.
(d)    Adjustments to Comply with Limits.
(1)    Adjustments to Comply with Actual Deferral Percentage Test. The
Administrative Committee shall cause to be made such periodic computations as it
shall deem necessary or appropriate to determine whether the actual deferral
percentage test will be satisfied during a Plan Year, and, if it appears to the
Administrative Committee that such test will not be satisfied, the
Administrative Committee shall take such steps as it deems necessary or
appropriate to adjust the pre-tax contributions and designated Roth
contributions made pursuant to Section 4.1 for all or a portion of the remainder
of such Plan Year for the benefit of some


36



--------------------------------------------------------------------------------





or all of the Highly Compensated Employees to the extent necessary in order for
the actual deferral percentage test to be satisfied. If, after the end of the
Plan Year, the Administrative Committee determines that, notwithstanding any
adjustments made pursuant to the preceding sentence, the actual deferral
percentage test was not satisfied, the Administrative Committee shall calculate
a total amount by which pre-tax contributions and designated Roth contributions
must be reduced in order to satisfy such test in the manner prescribed by
section 401(k)(8)(B) of the Code (the “excess contributions amount”). The amount
of pre-tax contributions and designated Roth contributions to be reduced for
each Participant who is a Highly Compensated Employee shall be determined by
first reducing the pre-tax contributions and designated Roth contributions of
each Participant whose actual dollar amount of pre-tax contributions and
designated Roth contributions for such Plan Year is highest until such reduced
dollar amount equals the next highest actual dollar amount of pre-tax
contributions and designated Roth contributions made for such Plan Year on
behalf of any Highly Compensated Employee or until the total reduction equals
the excess contributions amount. If further reductions are necessary, then the
pre-tax contributions and designated Roth contributions on behalf of each
Participant who is a Highly Compensated Employee and whose actual dollar amount
of pre-tax contributions and designated Roth contributions for such Plan Year is
the highest (determined after the reduction described in the preceding sentence)
shall be reduced in accordance with the preceding sentence. Such reductions
shall continue to be made to the extent necessary so that the total reduction
equals the


37



--------------------------------------------------------------------------------





excess contributions amount. The portion of a Participant’s pre-tax
contributions and designated Roth contributions to be reduced in accordance with
this Section 6.2(d)(1) shall be recharacterized as an after-tax contribution,
and the Participant shall be notified of such recharacterization and the tax
consequences thereof no later than 2½ months after the end of the Plan Year. The
amount of a Participant’s pre-tax contributions and designated Roth
contributions to be reduced in accordance with this Section shall be reduced by
any excess deferrals previously distributed to such Participant pursuant to
Section 6.1 in order to comply with the limitations of section 402(g) of the
Code. The amount of any income or loss allocable to any such reductions shall be
determined pursuant to the applicable Regulations promulgated by the U.S.
Treasury Department. The Participant for whom any contributions are
recharacterized as after-tax contributions pursuant to this paragraph shall
designate the extent to which the contributions to be recharacterized
contributions shall be pre-tax contributions or designated Roth contributions
(but only up to the extent that such types of contributions were made by the
Participant to the Plan for the Plan Year) and, in the event that any such
designation is not made or is incomplete, the Participant’s pre-tax
contributions shall be recharacterized up to the extent pre-tax contributions
were made to the Plan for the Plan Year and, to the extent that the
Participant’s excess contributions exceed such pre-tax contributions, the
Participant’s designated Roth contributions made to the Plan for the Plan Year
shall be recharacterized.
(2)    Adjustments to Comply with Actual Contribution Percentage Test. The
Administrative Committee shall cause to be made such periodic computations


38



--------------------------------------------------------------------------------





as it shall deem necessary or appropriate to determine whether the average
contribution percentage test will be satisfied during a Plan Year, and, if it
appears to the Administrative Committee that such test will not be satisfied,
the Administrative Committee shall take such steps as it deems necessary or
appropriate to adjust the matching contributions and the after-tax contributions
made pursuant to Section 4.2 and 5.1, respectively, for all or a portion of the
remainder of such Plan Year on behalf of some or all of the Highly Compensated
Employees to the extent necessary in order for the average contribution
percentage test to be satisfied. If the Administrative Committee determines
that, notwithstanding any adjustments made pursuant to the preceding sentence,
the average contribution percentage test was or will not satisfied, the
Administrative Committee shall, in its discretion, (1) allocate a qualified
nonelective contribution pursuant to Section 6.2(e) or (2) reduce the matching
contributions and after-tax contributions made on behalf of each Participant who
is a Highly Compensated Employee and whose actual dollar amount of matching
contributions and after-tax contributions for such Plan Year is the highest in
the same manner described in subparagraph (1) of this paragraph to the extent
necessary to comply with the average contribution percentage test. The reduction
described in the preceding sentence shall be made first with respect to a
Participant’s after-tax contributions in excess of six percent of Compensation,
second with respect to any remaining after-tax contributions and any matching
contributions attributable thereto, and


39



--------------------------------------------------------------------------------





third with respect to any other matching contributions. With respect to
contributions to be so reduced, no later than 2½ months after the end of the
Plan Year (or if correction by such date is administratively impracticable, no
later than the last day of the subsequent Plan Year), the Administrative
Committee shall cause to be distributed to each such Participant the amount of
such reductions made with respect to vested matching contributions to which such
Participant would be entitled under the Plan if such Participant had terminated
service on the last day of the Plan Year for which such contributions are made
(or on the date of the Participant’s actual termination of employment, if
earlier) and with respect to after-tax contributions (plus any income and minus
any loss allocable thereto), and any remaining amount of such reductions (plus
any income and minus any loss allocable thereto) shall be forfeited. Any amounts
forfeited pursuant to this paragraph shall be treated in the same manner as
forfeitures described in Section 9.2(b). The amount of any such income or loss
allocable to any such reduction to be so distributed or forfeited shall be
determined pursuant to applicable Regulations promulgated by the U.S. Treasury
Department.
(e)    Qualified Nonelective Contributions. Subject to the limitations set forth
in Sections 6.3 and 6.4, and to the extent permitted by Regulations or other
pronouncements of the Internal Revenue Service, for purposes of satisfying the
actual contribution percentage test set forth in Section 6.2(b), the Employers
may contribute for a Plan Year such amount, if any, as may be designated as a
“qualified nonelective contribution” within the meaning of section 401(m)(4)(C)
of the Code. Any such qualified nonelective contribution to the Plan must be
contributed no later than the last day of the Plan Year immediately following
the Plan Year to


40



--------------------------------------------------------------------------------





which it relates. Any such qualified nonelective contribution to the Plan shall
be allocated to the Accounts of those Participants who are not Highly
Compensated Employees for the Plan Year with respect to which such qualified
nonelective contribution is made and who are actively employed by the
contributing Employer on the last day of the Plan Year with respect to which
such qualified nonelective contribution is made, beginning with the Participant
with the lowest Compensation for such Plan Year and allocating the maximum
amount that may be taken into account under Treasury Regulation
§1.401(m)-2(a)(6)(v) (and that is permissible under Section 6.3) before
allocating any portion of such qualified nonelective contribution to the
Participant with the next lowest Compensation for the Plan Year.
Section 6.3.    Maximum Annual Additions under Section 415 of the Code.
Notwithstanding any other provision of the Plan, the amounts allocated to the
Account of each Participant for any limitation year shall be limited so that the
aggregate annual additions for such year to the Participant’s Account and to the
Participant’s accounts in all other defined contribution plans maintained by an
employer shall not exceed the lesser of:
(i)
$55,000 (as adjusted pursuant to section 415(d) of the Code); and

(ii)
100% of the Participant’s compensation for such limitation year (or such other
percentage of compensation set forth in section 415(c) of the Code).

The “annual additions” to a Participant’s Account and to the Participant’s
account in any other defined contribution plan maintained by an employer is the
sum for such limitation year of:
(a)    the amount of employer contributions (including pre-tax contributions and
designated Roth contributions) allocated to the Participant’s account,
excluding, however, (X) pre-tax contributions and designated Roth contributions
that are “catch-up contributions” made pursuant to section 414(v) of the Code,
(Y) excess deferrals that are distributed in accordance


41



--------------------------------------------------------------------------------





with section 402(g) of the Code and (Z) restorative payments (within the meaning
of Treasury Regulation section 1.415(c)-1(b)(2)(ii)(C)),
(b)    the amount of forfeitures allocated to the Participant’s account,
(c)    the amount of contributions by the Participant to any such plan, but
excluding any rollover contributions or loan repayments,
(d)     the amount allocated on behalf of the Participant to any individual
medical benefit account (as defined in section 415(l) of the Code) or, if the
Participant is a key employee within the meaning of section 419A(d)(3) of the
Code, to any post-retirement medical benefits account established pursuant to
section 419A(d)(1) of the Code, and
(e)    the amount of mandatory employee contributions within the meaning of
section 411(c)(2)(C) of the Code by such Participant to a defined benefit plan,
regardless of whether such plan is subject to the requirements of section 411 of
the Code.
For purposes of this Section, the “limitation year” shall be the Plan Year, the
term “compensation” shall have the meaning set forth in Treasury Regulation
section 1.415(c)‑2(d)(4), the term “defined contribution plan” shall have the
meaning set forth in Treasury Regulation section 1.415(c)-1(a)(2), and a
Participant’s employer shall include entities that are members of the same
controlled group (within the meaning of section 414(b) of the Code as modified
by section 415(h) of the Code) or affiliated service group (within the meaning
of section 414(m) of the Code) as the Participant’s employer or under common
control (within the meaning of section 414(c) of the Code as modified by section
415(h) of the Code) with the Participant’s employer or such entities.
Section 6.4.    Other Limitations on Employer Contributions. The contributions
of the Employers for a Plan Year shall not exceed the maximum amount for which a
deduction is


42



--------------------------------------------------------------------------------





allowable to such Employers for federal income tax purposes for the fiscal year
of such Employers that ends within or with such Plan Year.
Any contribution made by an Employer by reason of a good faith mistake of fact,
or the portion of any contribution made by an Employer that exceeds the maximum
amount for which a deduction is allowable to such Employer for federal income
tax purposes by reason of a good faith mistake in determining the maximum
allowable deduction, shall upon the request of such Employer be returned by the
Trustee to the Employer. An Employer’s request and the return of any such
contribution must be made within one year after such contribution was mistakenly
made or after the deduction of such excess portion of such contribution was
disallowed, as the case may be. The amount to be returned to an Employer
pursuant to this paragraph shall be the excess of (i) the amount contributed
over (ii) the amount that would have been contributed had there not been a
mistake of fact or a mistake in determining the maximum allowable deduction.
Earnings attributable to the mistaken contribution shall not be returned to the
Employer, but losses attributable thereto shall reduce the amount to be so
returned. If the return to the Employer of the amount attributable to the
mistaken contribution would cause the balance of any Participant’s Account as of
the date such amount is to be returned (determined as if such date coincided
with the close of a Plan Year) to be reduced to less than what would have been
the balance of such Account as of such date had the mistaken amount not been
contributed, the amount to be returned to the Employer shall be limited so as to
avoid such reduction.

ARTICLE 7

TRUST AND INVESTMENT FUNDS
Section 7.1.    Trust. A Trust shall be created by the execution of a trust
agreement between the Company (acting on behalf of the Employers) and the
Trustee. All


43



--------------------------------------------------------------------------------





contributions under the Plan shall be paid to the Trustee. The Trustee shall
hold all monies and other property received by it and invest and reinvest the
same, together with the income therefrom, on behalf of the Participants
collectively in accordance with the provisions of the trust agreement. The
Trustee shall make distributions from the Trust Fund at such time or times to
such person or persons and in such amounts as the Administrative Committee
directs in accordance with the Plan.
Section 7.2.    Investments. (a) In General. The Investment Committee shall
establish an investment policy for the Plan. The Investment Committee shall
cause the Trustee to establish and maintain three or more separate investment
funds exclusively for the collective investment and reinvestment as directed by
Participants of amounts credited to their Accounts. Additional investment funds
may be established as determined by the Investment Committee from time to time
in its sole discretion. The Investment Committee, in its sole discretion, may
appoint investment managers to provide services in connection with the
investment funds established under the Plan.
(b)    Harris Stock Fund. In addition to the investment funds established at the
direction of the Investment Committee pursuant to Section 7.2(a), the Trustee
shall establish and maintain a Harris Stock Fund. The assets of the Harris Stock
Fund shall be invested primarily in shares of Harris Stock. The assets of the
Harris Stock Fund also may be invested in short-term liquid investments. Each
Participant’s interest in the Harris Stock Fund shall be represented by units of
participation, and each such unit shall represent a proportionate interest in
all the assets of such fund. The Trustee is authorized to purchase shares of
Harris Stock on the open market. Except as permitted by section 401(a)(35) of
the Code, restrictions (either direct or indirect) or


44



--------------------------------------------------------------------------------





conditions will not be imposed on investment in the Harris Stock Fund if such
restrictions or conditions are not imposed on investment in the other investment
funds available under the Plan.
(c)    Self-Directed Brokerage Account. In addition to the investment funds
established at the direction of the Investment Committee pursuant to Section
7.2(a), a Participant may establish a self-directed brokerage account, subject
to the terms and conditions set forth in this Plan and such other terms and
conditions as deemed appropriate by the Administrative Committee or Investment
Committee from time to time. In no event shall Harris Stock be a permitted
investment in the self-directed brokerage account.

ARTICLE 8

PARTICIPANT ACCOUNTS
AND INVESTMENT ELECTIONS
Section 8.1.    Participant Accounts. The Administrative Committee shall
establish and maintain, or cause the Trustee or such other agent as the
Administrative Committee may select to establish and maintain, a separate
Account for each Participant. Such Account shall be solely for accounting
purposes, and no segregation of assets of the Trust Fund among the separate
Accounts shall be required. Each Account shall consist of the following
subaccounts (and such other subaccounts as may be established by or at the
direction of the Administrative Committee from time to time):
(a)    a Pre-Tax Account;
(b)    a Designated Roth Account;
(c)    a Matching Account;
(d)    a Profit Sharing Account;
(e)    an After-Tax Account;
(f)    a Rollover Account ;


45



--------------------------------------------------------------------------------





(g)    a Savings Account;
(h)    a QNEC Account;
(i)    a Company Base Account;
(j)    a Fringe Account;
(k)    a Prior Company Contribution Account; and
(l)    a Money Purchase Pension Account.
The Administrative Committee shall establish and maintain, or cause the Trustee
or such other agent as the Administrative Committee may select to establish and
maintain, investment subaccounts with respect to each investment fund described
in Section 7.2 to which amounts contributed under the Plan shall be credited
according to each Participant’s investment elections pursuant to Section 8.2.
All such investment subaccounts shall be solely for accounting purposes, and
there shall be no segregation of assets within the investment funds among the
separate investment subaccounts.
Section 8.2.    Investment Elections. Initial Election. Each Participant shall
make, in the manner prescribed by the Administrative Committee, an investment
election that shall apply to the investment of contributions made for a
Participant’s benefit and any earnings on such contributions, subject to such
limitations set forth herein or imposed by the Administrative Committee from
time to time. The Administrative Committee in its discretion shall determine
whether a single investment election shall apply to a Participant’s entire
Account or whether a Participant may make separate investment elections
applicable to various sources of contributions under the Plan. A Participant’s
election shall specify that such contributions be invested either (i) wholly in
one of the funds maintained by the Trustee pursuant to Section 7.2, or (ii)
divided among two or more of such funds in increments of 1% (or such larger
percentage


46



--------------------------------------------------------------------------------





established by the Administrative Committee from time to time). Unless otherwise
determined by the Investment Committee, during any period in which no direction
as to the investment of a Participant’s Account is on file with the
Administrative Committee (a “Default Period”), contributions made for a
Participant’s benefit shall be invested in an age-appropriate LifeCycle Fund
(or, if the Employers have no record of the Participant’s age, in the LifeCycle
Retirement Fund until such Participant’s age can be determined, at which time
all such contributions made for such Participant’s benefit during the Default
Period shall be transferred to an age-appropriate LifeCycle Fund). A Participant
may enroll in a managed account program under which investment professionals
will monitor the Participant’s Account and manage all investment elections and
transactions.
(a)    Change of Election. A Participant may change his or her investment
election as of any Valuation Date, subject to such limitations as the
Administrative Committee from time to time may impose (including restrictions on
investment election changes that apply solely to a particular investment fund or
option). A Participant’s investment election change shall be limited to the
investment funds or options then maintained by the Trustee pursuant to Section
7.2. A change in investment election made pursuant to this Section shall apply
to a Participant’s existing Account or contributions made for the benefit of the
Participant after such change, or both. Any such change shall specify that such
Account or contributions be invested either (i) wholly in one of the funds or
options maintained by the Trustee pursuant to Section 7.2 or (ii) divided among
two or more of such funds or options in increments of 1% (or such larger
percentage established by the Administrative Committee from time to time) or,
solely with respect to a Participant’s existing Account, in fixed dollar
amounts. A Participant’s change of investment election must be made in the
manner and subject to the rules prescribed by the


47



--------------------------------------------------------------------------------





Administrative Committee, including rules regarding the time by which such an
election must be made in order to be effective for a particular Valuation Date.
In the absence of an affirmative election by a Participant to the contrary, the
Administrative Committee may deem a Participant to have made an investment
election change (e.g., an election to liquidate a fund investment) in accordance
with procedures established by the Administrative Committee and communicated to
Participants.
(b)    Special Rules Concerning the Harris Stock Fund. A Participant may not
elect to invest in the Harris Stock Fund more than 20% of the aggregate
contributions newly made for his or her benefit, and a Participant may not
transfer any portion of the Participant’s existing Account from investment in
funds other than the Harris Stock Fund to investment in the Harris Stock Fund if
following such transfer more than 20% of the Participant’s existing Account
would be invested in the Harris Stock Fund. Notwithstanding the foregoing,
effective February 9, 2018, a Participant (other than a Participant who
participates in the Plan pursuant to an Appendix hereto) may elect to invest in
the Harris Stock Fund up to 100% of the matching contributions newly made for
his or her benefit pursuant to Section 4.2.
(c)    Special Rules Concerning the Self-Directed Brokerage Account.
Notwithstanding any provision of the Plan to the contrary, (i) a Participant may
not elect to invest in the self-directed brokerage account more than 20% of the
aggregate contributions newly made for his or her benefit and (ii) a Participant
may not transfer any portion of the Participant’s existing Account from
investment in funds other than the self-directed brokerage account to investment
in the self-directed brokerage account if following such transfer more than 20%
of the Participant’s existing Account would be invested in the self-directed
brokerage account. Any transfer to the self-directed brokerage account shall be
in an amount that is no less


48



--------------------------------------------------------------------------------





than $500 (for the avoidance of doubt, such $500 minimum investment shall not
apply to new contributions directly invested in the self-directed brokerage
account). Notwithstanding the foregoing, new contributions may be directly
invested in the self-directed brokerage account only following the Participant’s
establishment of the account and transfer to the account from other investment
funds of an investment of no less than $500.
(d)    ERISA Section 404(c) Plan. The Plan is intended to meet the requirements
of section 404(c) of ERISA and the Regulations thereunder, and the provisions of
the Plan shall be construed and interpreted to meet such requirements.
Section 8.3.    Valuation of Funds and Plan Accounts. The value of an investment
fund as of any Valuation Date shall be the market value of all assets (including
any uninvested cash) held by the fund on such Valuation Date as determined by
the Trustee, reduced by the amount of any accrued liabilities of the fund on
such Valuation Date. The Trustee’s determination of market value shall be
binding and conclusive upon all parties. The value of a Participant’s Account as
of any Valuation Date shall be the sum of the values of his or her investment
subaccounts in each of the subaccounts described in Section 8.1.
Section 8.4.    Valuation of Units within the Harris Stock Fund. As soon as
practicable after the close of business on each Valuation Date, the Trustee
shall determine the value of the Harris Stock Fund on such Valuation Date in the
manner prescribed in Section 8.3, and the value so determined shall be divided
by the total number of Harris Stock Fund participating units allocated to the
investment subaccounts of Participants. The resulting quotient shall be the
value of a participating unit in the Harris Stock Fund as of such Valuation Date
and shall constitute the “price” of a participating unit as of such Valuation
Date. Participating units shall be credited, at the price so determined, to the
investment subaccounts of


49



--------------------------------------------------------------------------------





Participants with respect to contributions or transfers to such investment
subaccounts on their behalf on such Valuation Date. The price of such
participating units shall be debited to the investment subaccounts of
Participants with respect to divestitures from such investment subaccounts on
their behalf on such Valuation Date. The value of all participating units
credited to Participants’ investment subaccounts shall be redetermined in a
similar manner as of each Valuation Date.
Section 8.5.    Allocation of Contributions Other than Profit Sharing
Contributions. Any pre-tax contribution, designated Roth contribution, matching
contribution, company base contribution, fringe contribution, after-tax
contribution, rollover contribution or qualified nonelective contribution shall
be allocated to the Pre-Tax Account, Designated Roth Account, Matching Account,
Company Base Account, Fringe Account, After-Tax Account, Rollover Account or
QNEC Account, as applicable, of the Participant for whom such contribution is
made on or as soon as practicable after the Valuation Date coinciding with or
next following the date on which such contribution is delivered to the Trustee.
Notwithstanding any provision of this Article 8 to the contrary, any Designated
Roth Account shall be maintained in a manner that satisfies the separate
accounting requirement, and any Regulations or other requirements promulgated,
under section 402A of the Code.
Section 8.6.    Allocation of Profit Sharing Contributions. Any profit sharing
contribution made by the Employers pursuant to Section 4.3 for a Plan Year shall
be allocated among the Eligible Profit Sharing Participants in the proportion
that the Compensation of each Eligible Profit Sharing Participant for such Plan
Year bears to the total Compensation of all Eligible Profit Sharing Participants
for such Plan Year; provided, however, that in the Plan Year during which a
Participant becomes an Eligible Profit Sharing Participant, only Compensation


50



--------------------------------------------------------------------------------





received on or after the date he or she becomes an Eligible Profit Sharing
Participant shall be taken into account for purposes of this Section 8.6. Any
such contribution shall be allocated to the Profit Sharing Accounts of Eligible
Profit Sharing Participants as of the last day of the Plan Year but credited as
of the Valuation Date coinciding with or next following the date on which the
profit sharing contribution is delivered to the Trustee.
Section 8.7.    Correction of Error. If it comes to the attention of the
Administrative Committee that an error has been made in any of the allocations
prescribed by this Article 8, appropriate adjustment shall be made to the
Accounts of all Participants and Beneficiaries that are affected by such error,
except that, unless otherwise required by law, no adjustment need be made with
respect to any Participant or Beneficiary whose Account has been distributed in
full prior to the discovery of such error.
ARTICLE 9
WITHDRAWALS AND DISTRIBUTIONS
Section 9.1.    Withdrawals Prior to Termination of Employment. (a) Withdrawals
from After-Tax Account and Savings Account. As of any Valuation Date, a
Participant may withdraw all or any portion of his or her After-Tax Account or
Savings Account; provided, however, that (i) only one such withdrawal may be
made in any three-month period; (ii) such withdrawal shall be in the form of a
lump sum payment; (iii) a Participant may not withdraw any amount from his or
her Savings Account until the entire balance of his or her After-Tax Account has
been withdrawn; and (iv) a Participant’s election under the Plan to make
after-tax contributions, if any, shall be suspended, and no after-tax
contributions or matching contributions attributable to after-tax contributions
shall be allocated to the Participant’s Account, for a period of three months
after the date of such withdrawal from the Participant’s


51



--------------------------------------------------------------------------------





After-Tax Account. At the expiration of such three-month suspension period,
unless a Participant elects otherwise at the time and in the manner prescribed
by the Administrative Committee, after-tax contributions to the Plan by the
Participant automatically shall resume at the same rate as in effect immediately
prior to such suspension.
(b)    Hardship Withdrawals. Subject to the provisions of this subsection, a
Participant who has taken all loans currently available to the Participant under
Article 10 and under all other plans of the Employers and Affiliates, has taken
all withdrawals (other than hardship withdrawals) currently available to the
Participant under this Section 9.1, under Section 9.11 or otherwise under this
Plan and under all other plans of the Employers and Affiliates and has incurred
a financial hardship may withdraw as of any Valuation Date all or any portion of
the combined balance of his or her (i) pre-tax contributions, (ii) designated
Roth contributions , (iii) vested Profit Sharing Account , (iv) Company Base
Account and (v) Fringe Account (in each case, excluding any portion of such
account attributable to dividends paid on or after May 20, 2010 with respect to
an investment in the Harris Stock Fund).
(1)     The amount of such withdrawal shall not exceed the amount needed to
satisfy the financial hardship, including amounts necessary to pay any federal,
state or local taxes or any penalties reasonably anticipated to result from the
hardship withdrawal. The determination of the existence of a financial hardship
and the amount required to be distributed to satisfy such hardship shall be made
in a non-discriminatory and objective manner. A financial hardship shall be
deemed to exist if and only if the Participant certifies that the financial need
is on account of:


52



--------------------------------------------------------------------------------





(i)
expenses for (or necessary to obtain) medical care that would be deductible
under section 213(d) of the Code (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);

(ii)
costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

(iii)
payment of tuition, room and board and related educational fees for up to the
next 12 months of post-secondary education for the Participant, or the
Participant’s Spouse, children or dependents (as defined in section 152 of the
Code, and without regard to sections 152(b)(1), (b)(2) and (d)(1)(B));

(iv)
payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure of the mortgage on that
residence;

(v)
payments for burial or funeral expenses for the Participant’s deceased parent,
Spouse, children or dependents (as defined in section 152 of the Code, and
without regard to section 152(d)(1)(B));

(vi)
expenses for the repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under section 165 of the Code
(determined



53



--------------------------------------------------------------------------------





without regard to whether the loss exceeds 10% of adjusted gross income); or
(vii)
the occurrence of any other event determined by the Commissioner of Internal
Revenue pursuant to Treasury Regulation section 1.401(k)-1(d)(3)(v).

(2)    The Participant shall be required to submit any supporting documentation
as may be requested by the Administrative Committee.
(3)    Any hardship withdrawal pursuant to this Section 9.1(b) shall be in the
form of a lump sum payment.
(4)    A Participant may receive a hardship withdrawal pursuant to this Section
9.1(b) no more than once during any six-month period.
(5)    Amounts distributed to a Participant pursuant to this Section 9.1(b)
shall be withdrawn first from the Participant’s pre-tax contributions, second
from the vested portion of the Participant’s Profit Sharing Account, third from
the Participant’s Company Base Account, fourth from the Participant’s Fringe
Account and last from the Participant’s designated Roth contributions, and shall
not be taken from the next source until the previous source has been depleted.
(6)    Notwithstanding any provision of the Plan to the contrary, a Participant
who receives a hardship withdrawal hereunder shall be prohibited from making any
pre-tax contributions, designated Roth contributions or after-tax contributions
under Section 4.1 or Section 5.1, respectively, and under all other plans of the
Employers and Affiliates until the first payroll period commencing coincident
with or next following the date which is six months after the date the


54



--------------------------------------------------------------------------------





hardship withdrawal was made (or such earlier date as may be permitted by
applicable Regulations). Unless a Participant elects otherwise at the time and
in the manner prescribed by the Administrative Committee, following the period
of suspension of the Participant’s contributions prescribed by this Section
9.1(b)(6), contributions to the Plan by the Participant automatically shall
resume in the same form and at the same rate as in effect immediately prior to
such suspension.
(7)    For purposes of this Section 9.1(b), “all other plans of the Employers
and Affiliates” shall include stock option plans, stock purchase plans,
qualified and nonqualified deferred compensation plans and such other plans as
may be designated under Regulations, but shall not include health and welfare
plans and the mandatory employee contribution portion of a defined benefit plan.
(c)    Withdrawals On or After Age 59½. As of any Valuation Date, a Participant
who has attained age 59½ may withdraw all or any portion of his or her vested
Account. Notwithstanding the foregoing, in no event shall a Participant’s Money
Purchase Pension Account be withdrawn prior to the Participant’s attainment of
age 62 and if the Participant is married, the Participant’s Spouse must consent
in writing (or by such other method permitted by the Internal Revenue Service)
to the withdrawal of the Participant’s Money Purchase Pension Account pursuant
to this Section 9.1(c) and such consent must be witnessed by a notary public.
Any withdrawal pursuant to this Section 9.1(c) shall be made at the
Participant’s election in any form of payment provided under Section 9.3(c).
(d)    Withdrawals from Rollover Account. As of any Valuation Date, a
Participant may withdraw all or any portion of his or her Rollover Account. Any
withdrawal pursuant to this Section 9.1(d) shall be in the form of a lump sum
payment.


55



--------------------------------------------------------------------------------





(e)    Military Leave Withdrawals. As of any Valuation Date, a Participant who
is performing service in the uniformed services (as described in Section
3401(h)(2)(A) of the Code) while on active duty for more than 30 days may
withdraw all or any portion of the Participant’s Account attributable to pre-tax
contributions and designated Roth contributions. Any withdrawal pursuant to this
Section 9.1(e) shall be in the form of a lump sum payment. A Participant who
receives such a withdrawal shall be prohibited from making any pre-tax
contributions or designated Roth contributions under Section 4.1 or after-tax
contributions under Section 5.1 until the first payroll period commencing
coincident with or next following the date which is six months after the date
such withdrawal was made (or such earlier date as may be permitted by applicable
Regulations). Unless a Participant elects otherwise at the time and in the
manner prescribed by the Administrative Committee, following the period of
suspension of the Participant’s contributions prescribed by this Section 9.1(e),
contributions to the Plan by the Participant automatically shall resume in the
same form and at the same rate as in effect immediately prior to such
suspension.
(f)    Withdrawals from Prior Company Contribution Account. As of any Valuation
Date, a Participant may withdraw all or any portion of his or her Prior Company
Contribution Account. Any withdrawal pursuant to this Section 9.1(f) shall be
made at the Participant’s election in any form of payment provided under Section
9.3(c).
(g)    Conditions Applicable to All Withdrawals. A Participant’s request for a
withdrawal pursuant to this Section 9.1 shall be made at such time and in such
manner as may be prescribed by the Administrative Committee. The amount
available for withdrawal pursuant to this Section 9.1 shall be reduced by the
amount of any loan made pursuant to Article 10 that is outstanding at the time
of withdrawal, and no withdrawal pursuant to this Section 9.1 shall be


56



--------------------------------------------------------------------------------





permitted to the extent that such withdrawal would cause the aggregate amount of
such outstanding loan to exceed the limits described in Section 10.1. The amount
available for withdrawal under this Section 9.1 is subject to reduction in the
sole discretion of the Administrative Committee to take into account the
investment experience of the Trust Fund between the date of the withdrawal
election and the date of the withdrawal.
(h)    Repayment of Withdrawal from Exelis Retirement Savings Plan. If a
Participant made a withdrawal under the Exelis Retirement Savings Plan prior to
September 30, 1996, as a result of which he or she forfeited all or a portion of
the value of the Participant’s “Company Contribution Account” under such plan at
such time, he or she shall be permitted to repay in full the amounts previously
withdrawn from the Participant’s “Company Contribution Account” by providing to
the Administrative Committee prior written notice on a form approved by the
Administrative Committee for such purpose. Such repayment may be made at any
time provided the Participant is then eligible for the Plan and further provided
the Participant has not incurred a Break in Service of five consecutive years.
Such repayment amounts shall be deposited into the Participant’s Prior Company
Contribution Account.
Section 9.2.    Distribution of Account upon Termination of Employment.
Termination of Employment under Circumstances Entitling Participant to Full
Distribution of Account. If a Participant’s employment with all Employers and
Affiliates terminates under any of the following circumstances, then the
Participant or his or her designated Beneficiary, as the case may be, shall be
entitled to receive the Participant’s entire Account:
(1)    on or after the date the Participant attains age 55;
(2)    on account of the Participant’s death;
(3)    on account of the Participant’s Disability; or


57



--------------------------------------------------------------------------------





(4)    on or after the date the Participant is credited with at least four Years
of Service (or such other number of Years of Service required for full vesting
as set forth in an Appendix hereto).
For purposes of this Section 9.2(a), a Participant who dies while performing
Qualified Military Service with respect to an Employer shall be treated as if
the Participant had resumed employment in accordance with his or her
reemployment rights under chapter 43 of title 38, United States Code, on the day
preceding the Participant’s death and then terminated employment on account of
the Participant’s death.
(b)    Termination of Employment under Circumstances Resulting in Partial
Forfeiture of the Participant’s Account. If a Participant’s employment with all
Employers and Affiliates terminates under circumstances other than those set
forth in Section 9.2(a), then the Participant shall be entitled to receive (i)
the entire balance of the Participant’s Pre-Tax Account, Designated Roth
Account, After-Tax Account, Rollover Account, Savings Account, QNEC Account,
Company Base Account, Fringe Account, Prior Company Contribution Account and
Money Purchase Pension Account and (ii) a percentage of the balance of the
Participant’s Matching Account and Profit Sharing Account, which percentage
shall be determined as follows by reference to the Participant’s Years of
Service as of the date of the Participant’s termination of employment:
Years of Service
Percentage
Less than 1
0%
At least 1 but less than 2
25%
At least 2 but less than 3
50%
At least 3 but less than 4
75%
4 or more
100%

Notwithstanding the foregoing, (i) the portion of a Participant’s Account
attributable to cash dividends in respect of the Harris Stock Fund payable on or
after May 20, 2010 shall be 100%


58



--------------------------------------------------------------------------------





nonforfeitable; (ii) the Account of a Participant who was an employee of Exelis
Inc. or a subsidiary thereof on or before December 31, 2015, who was not subject
to a collective bargaining agreement and who did not participate in the Exelis
Retirement Savings Plan pursuant to Appendix 6 thereto shall be 100%
nonforfeitable; and (iii) if an individual participates in this Plan pursuant to
an Appendix hereto, the vesting schedule applicable to such Participant shall be
the schedule set forth in such Appendix, to the extent inconsistent with this
Section 9.2(b).
In the event of the sale or disposition of a business or the sale of
substantially all of the assets of a trade or business, the Account of a
Participant affected by such sale may become 100% nonforfeitable, irrespective
of the Participant’s Years of Service, if expressly provided in the documents
effecting the transaction or otherwise authorized by the Company or the
Administrative Committee.
Any portion of a Participant’s Matching Account and Profit Sharing Account which
the Participant is not entitled to receive pursuant to this Section 9.2(b) shall
be charged to such accounts and forfeited as of the earlier of (i) the date the
Participant’s vested Account is distributed and (ii) the date the Participant
incurs a Break in Service of five consecutive years. If a Participant who
receives a distribution of the Participant’s vested Account is reemployed prior
to incurring a Break in Service of five consecutive years, then such forfeiture
shall be reinstated as prescribed in Section 11.2(b). Amounts forfeited by a
Participant pursuant to this Section shall be used (i) first, to restore the
Accounts of recently located Participants previously employed by such
Participant’s Employer (or the recently located Beneficiaries of Participants
previously employed by such Participant’s Employer) whose Accounts were
forfeited as described in Section 9.8, (ii) next, to restore the Accounts of
Participants who are reemployed by such Participant’s Employer as described in
Section 11.2(b), (iii) next, to fund any matching


59



--------------------------------------------------------------------------------





contributions, profit sharing contributions, company base contributions or
fringe contributions to be allocated to Participants who are reemployed by such
Participant’s Employer after a period of Qualified Military Service as described
in Section 11.5 and (iv) finally, to reduce future contributions to the Plan
(including qualified nonelective contributions, qualified matching contributions
and other corrective contributions, and earnings thereon) by such Participant’s
Employer.
Section 9.3.    Time and Form of Distribution upon Termination of Employment.
(a) In General. A Participant shall be entitled to a distribution of his or her
vested Account upon the Participant’s termination of employment with all
Employers and Affiliates.
(b)    Time of Distribution. A Participant shall be entitled to a distribution
of his or her vested Account as soon as administratively practicable after the
date of the Participant’s termination of employment, or, subject to Section 9.4,
may defer distribution to a later date, in which case distribution shall occur
as soon as administratively practicable after the date of the Participant’s
distribution election; provided, however, that:
(1)    subject to Section 9.4, a Participant’s Account shall not be distributed
prior to the Participant’s 65th birthday unless the Participant has consented in
writing to such distribution;
(2)    if a Participant dies before the commencement of distribution of his or
her Account, distributions paid or commencing after the Participant’s death
shall be completed no later than December 31 of the calendar year which contains
the fifth anniversary of the Participant’s death, except that (i) if the
Participant’s Beneficiary is the Participant’s Spouse, distribution may be
deferred until December 31 of the calendar year in which the Participant would
have attained


60



--------------------------------------------------------------------------------





age 70½ and (ii) if the Participant’s Beneficiary is a person other than the
Participant’s Spouse and distributions commence on or before December 31 of the
calendar year immediately following the calendar year in which the Participant
died, such distributions may be made over a period not longer than the life
expectancy of such Beneficiary; provided, however, that calendar year 2009 shall
be disregarded for purposes of this Section 9.3(b)(2) to the extent permitted by
section 401(a)(9)(H) of the Code;
(3)    if at the time of a Participant’s death, distribution of his or her
Account has commenced, the remaining portion of the Participant’s Account shall
be paid at least as rapidly as under the method of distribution being used prior
to the Participant’s death, as determined pursuant to Regulation section
1.401(a)(9)‑2;
(4)    unless a Participant files a written election to defer distribution,
distribution shall be made to a Participant by payment in a single lump sum no
later than 60 days after the end of the Plan Year which contains the latest of
(i) the date of the Participant’s termination of employment, (ii) the tenth
anniversary of the date the Participant commenced participation in the Plan and
(iii) the Participant’s 65th birthday; provided, however, that if the
Participant does not elect a distribution prior to the latest to occur of the
events listed above, the Participant shall be deemed to have elected to defer
such distribution until a date no later than April 1 of the calendar year
following the calendar year in which the Participant attains age 70½; and


61



--------------------------------------------------------------------------------





(5)    with respect to a Participant who continues in employment after attaining
age 70½, distribution of the Participant’s Account shall commence no later than
the Participant’s required beginning date. For purposes of this paragraph, the
term “required beginning date” shall mean (A) with respect to a Participant who
is a 5%-owner (within the meaning of section 416(i) of the Code), April 1 of the
calendar year following the calendar year in which the Participant attains age
70½ and (B) with respect to any other Participant, April 1 of the calendar year
following the calendar year in which the Participant terminates employment with
all Employers and Affiliates. Distributions made under this paragraph shall be
made in accordance with Section 9.3(d).
(c)    Form of Distribution. Except as otherwise provided in Appendix 1 hereto,
any distribution to which a Participant (or in the event of the Participant’s
death, his or her Beneficiary) becomes entitled upon the Participant’s
termination of employment shall be distributed by the Trustee by whichever of
the following methods the Participant (or Beneficiary) elects:
(1)    an amount not greater than the vested balance of the Participant’s
Account, provided, however, that only one such payment may be made in any single
month;
(2)    substantially equal periodic installment payments, payable not less
frequently than annually and not more frequently than monthly, over a period to
be elected by the Participant (or Beneficiary); provided, however, that such
period shall not exceed the life expectancy of the Participant or, to the extent
permitted


62



--------------------------------------------------------------------------------





by Regulation section 1.401(a)(9)-5, the joint and last survivor expectancy of
the Participant and the Participant’s Beneficiary; or
(3)    a combination of (1) and (2).
In accordance with procedures established by the Administrative Committee, a
Participant (or Beneficiary) may change his or her election with respect to the
form of distribution, or elect to cancel installment payments, at any time
before or after distribution of benefits commences.
(d)    Required Minimum Distributions. Notwithstanding any provision of the Plan
to the contrary, all distributions under the Plan will be made in accordance
with the minimum distribution requirements of section 401(a)(9) of the Code and
the final Regulations promulgated thereunder.
Section 9.4.    Payment of Small Account Balances. Notwithstanding any provision
of Section 9.3 to the contrary and subject to Section 9.6, if a Participant’s
vested Account does not exceed $5,000, then such Account shall be distributed as
soon as practicable after the Participant’s termination of employment in the
form of a lump sum payment to the Participant.
In the event that a Participant is subject to the immediately preceding
paragraph, has a vested Account that exceeds $1,000 and fails to make an
affirmative election to either receive the lump sum payment directly in cash or
have it directly rolled over pursuant to the provisions of Section 9.6 within
such election period as shall be prescribed by the Administrative Committee, the
Administrative Committee shall direct the Trustee to transfer such lump sum
payment in a direct rollover to an individual retirement plan (within the
meaning of section 7701(c)(37) of the Code) selected by the Administrative
Committee (an “Automatic Rollover”). The Automatic Rollover provisions of this
paragraph shall not apply to a distribution to a


63



--------------------------------------------------------------------------------





Participant who has attained age 62. The provisions of this paragraph are
intended to comply with the requirements of section 401(a)(30) of the Code and
shall be interpreted consistent therewith.
Section 9.5.    Medium and Order of Withdrawal or Distribution. (a) Medium of
Withdrawal or Distribution. All withdrawals and distributions under the Plan
shall be made in cash; provided, however, that a Participant or Beneficiary may
elect, in accordance with procedures established by the Administrative
Committee, to receive the vested portion of his or her Account that is invested
in the Harris Stock Fund, if any, in shares of Harris Stock (with fractional
shares distributed in cash).
(b)    Order of Withdrawal or Distribution. To the extent not otherwise set
forth in Section 9.1, any withdrawal pursuant to Section 9.1 or an Appendix
hereto and any distribution pursuant to Section 9.3 or an Appendix hereto shall
be charged against a Participant’s contribution and investment subaccounts in
the order determined by the Administrative Committee; provided, however, that in
order to maximize the tax benefits associated with participation in the Plan,
any such withdrawal or distribution first shall be charged against the
Participant’s After-Tax Account. Amounts invested in a Participant’s
self-directed brokerage account are not available as a source of withdrawal or
distribution; provided, however, that a Participant may reallocate his or her
balance in the self-directed brokerage account to the other investment options
under the Plan as provided in Section 8.2 to permit such amounts to be available
for withdrawal or distribution.
Section 9.6.    Direct Rollover Option. In the case of a distribution that is an
“eligible rollover distribution” within the meaning of section 402(c)(4) of the
Code, a Participant, a Beneficiary or a Spouse or former Spouse who is an
alternate payee under a


64



--------------------------------------------------------------------------------





qualified domestic relations order, as defined in section 414(p) of the Code,
may elect that all or any portion of such distribution to which he or she is
entitled shall be directly transferred from the Plan to an Eligible Retirement
Plan. Notwithstanding the foregoing, (i) any portion of an eligible rollover
distribution that consists of after-tax contributions may be transferred only to
(X) an individual retirement account or annuity described in section 408(a) or
(b) of the Code or (Y) a qualified plan described in section 401(a) or 403(a) of
the Code or an annuity contract described in section 403(b) of the Code that
agrees to account separately for amounts so transferred; (ii) a Participant’s
Designated Roth Account may be transferred only to another designated Roth
contributions account under an applicable retirement plan described in section
402A(e)(1) of the Code or to a Roth IRA described in section 408A of the Code,
and only to the extent the rollover is permitted by the rules of section
402(c)(2) of the Code; and (iii) if the distributee is a nonspouse Beneficiary,
the eligible rollover distribution may be transferred only to an individual
retirement account or annuity described in section 408(a) or (b) of the Code and
only if such account or annuity has been established for the purpose of
receiving such distribution on behalf of the nonspouse Beneficiary and will be
treated as an inherited individual retirement account or annuity pursuant to the
provisions of section 402(c)(11) of the Code.
Section 9.7.    Designation of Beneficiary. In General. Each Participant shall
have the right to designate a Beneficiary or Beneficiaries (who may be
designated contingently or successively and that may be an entity other than a
natural person) to receive any distribution to be made under this Article or an
Appendix hereto upon the death of such Participant or, in the case of a
Participant who dies after his or her termination of employment but prior to the
distribution of the entire amount to which he or she is entitled under the Plan,
any undistributed balance to which such Participant would have been entitled. No
such designation of a


65



--------------------------------------------------------------------------------





Beneficiary other than a Participant’s Spouse shall be effective if the
Participant was married through the one-year period ending on the date of his or
her death unless such designation was consented to in writing (or by such other
method permitted by the Internal Revenue Service) at the time of such
designation by the person who was the Participant’s Spouse during such period,
acknowledging the effect of such consent and witnessed by a notary public or,
prior to October 1, 1993, a Plan representative, or it is established to the
satisfaction of the Administrative Committee that such consent could not be
obtained because the Participant’s Spouse could not be located or because of the
existence of other circumstances as the Secretary of the Treasury may prescribe
as excusing the requirement of such consent. Subject to the immediately
preceding sentence, a Participant may from time to time, without the consent of
any Beneficiary, change or cancel any such designation. Such designation and
each change thereof shall be made in the manner prescribed by the Administrative
Committee and shall be filed with the Administrative Committee. If (i) no
Beneficiary has been named by a deceased Participant, (ii) a Beneficiary
designation is not effective pursuant to the second sentence of this section or
(iii) all Beneficiaries designated by a Participant have predeceased the
Participant, then any undistributed Account of the deceased Participant shall be
distributed by the Trustee (a) to the surviving Spouse of such deceased
Participant, if any, (b) if there is no surviving Spouse, to the then living
descendants, if any, of the deceased Participant, per stirpes, or (c) if there
is no surviving Spouse and there are no living descendants, to the estate of
such deceased Participant. The divorce of a Participant shall be deemed to
revoke any prior designation of the Participant’s former Spouse as a Beneficiary
if written evidence of such divorce shall be received by the Administrative
Committee before distribution of the Participant’s Account has been made in
accordance with such designation.


66



--------------------------------------------------------------------------------





(a)    Successor Beneficiaries. A Beneficiary who has been designated in
accordance with Section 9.7(a) may name a successor beneficiary or beneficiaries
in the manner prescribed by the Administrative Committee. Unless otherwise set
forth in the applicable form pursuant to which a Participant designates a
Beneficiary or the instructions thereto, if such Beneficiary dies after the
Participant and before distribution of the entire amount of the Participant’s
benefit under the Plan in which the Beneficiary has an interest, then any
remaining amount shall be distributed, as soon as practicable after the death of
such Beneficiary, in the form of a lump sum payment to the successor beneficiary
or beneficiaries or, if there is no such successor beneficiary, to the estate of
such deceased Beneficiary.
Section 9.8.    Missing Persons. If following the date on which pursuant to
Section 9.3(b) or 9.4 a Participant’s Account may be distributed without the
Participant’s consent, the Administrative Committee in the exercise of
reasonable diligence has been unable to locate the person or persons entitled to
the Participant’s Account, then the Participant’s Account shall be forfeited;
provided, however, that to the extent required by law the Plan shall reinstate
and pay to such person or persons the amount so forfeited upon a claim for such
amount made by such person or persons. The amount to be so reinstated shall be
obtained from the total amount that shall have been forfeited pursuant to this
Section and Section 9.2(b) or an Appendix hereto during the Plan Year that the
claim for such forfeited benefit is made, and shall not include any earnings or
losses from the date of the forfeiture under this Section. If the amount to be
reinstated exceeds the amount of such forfeitures, the Employer in respect of
whose Eligible Employee the claim for forfeited benefit is made shall make a
contribution in an amount equal to such excess. To the extent the forfeitures
under this Section exceed any claims for forfeited benefits made pursuant to
this Section, such excess shall be utilized (i) first, to restore the


67



--------------------------------------------------------------------------------





Accounts as described in Section 11.2(b) of Participants who are reemployed by
the Employer in respect of whose Eligible Employee experienced the forfeiture
hereunder, (ii) next, to fund any matching contributions, profit sharing
contributions, company base contributions or fringe contributions to be
allocated to Participants who are reemployed by such Employer after a period of
Qualified Military Service as described in Section 11.5 and (iii) finally, to
reduce future contributions to the Plan by such Employer.
Section 9.9.    Distributions to Minor and Disabled Distributees. Any
distribution that is payable to a distributee who is a minor or to a distributee
who has been legally determined to be unable to manage his or her affairs by
reason of illness or mental incompetency may be made to, or for the benefit of,
any such distributee at such time consistent with the provisions of this Plan
and in such of the following ways as the legal representative of such
distributee shall direct: (a) directly to any such minor distributee if, in the
opinion of such legal representative, he or she is able to manage his or her
affairs, (b) to such legal representative, (c) to a custodian under a Uniform
Gifts to Minors Act for any such minor distributee, or (d) as otherwise directed
by such legal representative. Neither the Administrative Committee nor the
Trustee shall be required to oversee the application by any third party other
than the legal representative of a distributee of any distribution made to or
for the benefit of such distributee pursuant to this Section.
Section 9.10.    Payment of Group Insurance Premiums. The Administrative
Committee may, in its sole discretion, permit a Participant who (i) is eligible
to be included in any contributory group insurance program maintained or
sponsored by an Employer, (ii) elects to be covered under such contributory
group insurance program and (iii) is receiving benefits under the Plan in
monthly installments to direct that a specified portion of the installment
payments be


68



--------------------------------------------------------------------------------





withheld and paid by the Trustee on the Participant’s behalf to the Employer as
the Participant’s contribution under such contributory group insurance program.
Such direction by a Participant, if permitted by the Administrative Committee,
shall be made at the time and in the manner prescribed by the Administrative
Committee. Any such direction may be revoked by a Participant upon at least 15
days’ prior written notice to the Administrative Committee (or such other period
of prior written notice acceptable to the Administrative Committee). Any
withholding and payment of insurance costs on behalf of a Participant shall be
made in accordance with Treasury Regulation section 1.401(a)-13.
Section 9.11.    Dividends in Respect of the Harris Stock Fund. Dividends in
respect of the Harris Stock Fund, if any, shall be allocated to the Accounts of
Participants and Beneficiaries invested in the Harris Stock Fund, based upon
their proportionate share of the Harris Stock Fund as of such date as may be
determined by the Administrative Committee on or before each dividend record
date. Cash dividends shall be reinvested in the Harris Stock Fund unless the
Participant or Beneficiary elects, at the time and in the manner prescribed by
the Administrative Committee, to receive a cash distribution in an amount equal
to such dividend. Any such cash distribution shall be made at the time
determined by the Administrative Committee not later than 90 days after the end
of the Plan Year in which the dividend was paid. Dividends in respect of the
Harris Stock Fund in a form other than cash shall be invested in the Harris
Stock Fund.
ARTICLE 10
LOANS
Section 10.1.    Making of Loans. Subject to the provisions of this Article 10,
the Administrative Committee shall establish a loan program whereby any
Participant who is an Employee may request, by such method prescribed by the
Administrative Committee, to borrow funds from the Participant’s Pre-Tax
Account, Designated Roth Account, After-Tax Account, Savings Account, Rollover
Account and QNEC Account, and which loan program hereby is incorporated into
this Plan by reference. The principal balance of such loan, when aggregated


69



--------------------------------------------------------------------------------





with the outstanding balances of all other loans of the Participant from plans
maintained by the Employers and Affiliates, shall not exceed the least of:
(a)    $50,000, reduced by the excess, if any, of (x) the highest outstanding
loan balance of the Participant under all plans maintained by the Employers and
Affiliates during the period beginning one year and one day prior to the date on
which such loan is made and ending on the day prior to the date on which such
loan is made, over (y) the outstanding loan balance from all such plans on the
date on which such loan is made;
(b)    fifty percent (50%) of the vested portion of the Participant’s Account as
of the Valuation Date coinciding with or immediately preceding the date on which
the loan is made; and
(c)    the aggregate value of the Participant’s Pre-Tax Account, Designated Roth
Account, After-Tax Account, Savings Account, Rollover Account and QNEC Account
as of the Valuation Date coinciding with or immediately preceding the date on
which the loan is made.
Section 10.2.    Restrictions. An application for a loan shall be made at the
time and in the manner prescribed by the Administrative Committee. The action of
the Administrative Committee or its delegate in approving or disapproving a
request for a loan shall be final. Any loan under the Plan shall be subject to
the terms, conditions and restrictions set forth in the loan program established
by the Administrative Committee.
Section 10.3.    Default. If any loan or portion of a loan made to a Participant
under the Plan, together with the accrued interest thereon, is in default, the
Trustee, upon direction from the Administrative Committee, shall take
appropriate steps to collect the outstanding balance of the loan and to
foreclose on the security; provided, however, that the Trustee shall not levy
against any portion of the Participant’s Account until such time as a


70



--------------------------------------------------------------------------------





distribution from such Account otherwise could be made under the Plan. Default
shall occur (i) if the Participant fails to make any scheduled loan payment by
the last day of the calendar quarter following the calendar quarter in which
such payment is due (or within such other grace period as permitted under
applicable law and by the Administrative Committee) or (ii) upon the occurrence
of any other event that is considered a default event under the loan program
established by the Administrative Committee. On the date a Participant is
entitled to receive a distribution of his or her Account pursuant to Article 9,
any defaulted loan or portion thereof, together with the accrued interest
thereon, shall be charged to the Participant’s Account after all other
adjustments required under the Plan, but before any distribution pursuant to
Article 9.
Section 10.4.    Applicability. Notwithstanding the foregoing, for purposes of
this Article 10, any Participant or Beneficiary who is a “party in interest” as
defined in section 3(14) of ERISA may apply for a loan from the Plan, regardless
of such Participant’s or Beneficiary’s employment status. As a condition of
receiving a loan from the Plan, such a Participant or Beneficiary who is not an
Employee shall consent to have such loan repaid in substantially equal
installments at the times and in the manner determined by the Administrative
Committee, but not less frequently than quarterly.
ARTICLE 11
SPECIAL PARTICIPATION AND DISTRIBUTION RULES
Section 11.1.    Change of Employment Status. If an Employee who is not an
Eligible Employee becomes an Eligible Employee, then the Employee shall become a
Participant as of the date such Employee becomes an Eligible Employee, provided
that the Eligible Employee has satisfied any eligibility period set forth in an
Appendix applicable to such Eligible Employee, if any.


71



--------------------------------------------------------------------------------





Section 11.2.    Reemployment of a Terminated Participant. Participation. If a
terminated Participant is reemployed as an Eligible Employee, then the
terminated Participant again shall become a Participant as of the date of the
terminated Participant’s reemployment. If a terminated Participant is receiving
installment payments pursuant to Section 9.3(c), such payments shall be
suspended upon such terminated Participant’s reemployment unless such
Participant has attained age 59½ on or before the date of such reemployment.
(a)    Restoration of Forfeitures. If a terminated Participant is reemployed
prior to incurring a Break in Service of five consecutive years, and, at or
after the Participant’s termination of employment, any portion of the
Participant’s Account was forfeited pursuant to Section 9.2(b), then an amount
equal to the portion of the Participant’s Account that was forfeited shall be
credited to the Participant’s Account as soon as administratively practicable
after the Participant is reemployed. Any amount to be restored pursuant to this
subsection shall be obtained from the total amounts that have been forfeited
pursuant to Sections 9.2(b) and 9.8 during the Plan Year in which such
Participant is reemployed from the Accounts of Participants employed by the same
Employer as the reemployed Participant. If the aggregate amount to be so
restored to the Accounts of Participants who are Employees of a particular
Employer exceeds the amount of such forfeitures, such Employer shall make a
contribution in an amount equal to such excess. Any such contribution shall be
made without regard to whether or not the limitations set forth in Article 6
will be exceeded by such contribution.
Section 11.3.    Employment by Affiliates. If an individual is employed by an
Affiliate that is not an Employer, then any period of such employment shall be
taken into account under the Plan solely for the purposes of (i) measuring such
individual’s Service and (ii)


72



--------------------------------------------------------------------------------





determining when such individual has terminated his or her employment for
purposes of Article 9, to the same extent it would have been had such period of
employment been as an Employee.
Section 11.4.    Leased Employees. If an individual who performed services as a
leased employee (defined as any person (other than an Employee of an Employer)
who pursuant to an agreement between an Employer and a leasing organization has
performed services for the Employer (or for the Employer and related persons
determined in accordance with section 414(n)(6) of the Code) on a substantially
full-time basis for a period of at least one year, where such services are
performed under the primary direction or control of the Employer) of an Employer
or an Affiliate becomes an Employee, or if an Employee becomes such a leased
employee, then any period during which such services were so performed shall be
taken into account under the Plan solely for the purposes of (i) satisfying any
eligibility period set forth in an Appendix applicable to such individual, if
any, (ii) measuring such individual’s Service and (iii) determining when such
individual has terminated his or her employment for purposes of Article 9, to
the same extent it would have been had such period of service been as an
Employee. This Section shall not apply to any period of service during which
such a leased employee was covered by a plan described in section 414(n)(5) of
the Code.
Section 11.5.    Reemployment of Veterans. The provisions of this Section shall
apply in the case of the reemployment (or deemed reemployment) by an Employer of
an Eligible Employee, within the period prescribed by USERRA, after the Eligible
Employee’s completion of a period of Qualified Military Service. The provisions
of this Section are intended to provide such Eligible Employee with the rights
required by USERRA and section 414(u) of the Code, and shall be interpreted in
accordance with such intent. Notwithstanding any provisions of this


73



--------------------------------------------------------------------------------





Plan to the contrary, contributions, benefits and service credit with respect to
Qualified Military Service will be provided in accordance with section 414(u) of
the Code.
(a)    Make-Up of Pre-Tax, Designated Roth and After-Tax Contributions. Such
Eligible Employee shall be entitled to make contributions under the Plan
(“make-up participant contributions”), in addition to any pre-tax, designated
Roth and after-tax contributions which the Eligible Employee elects to have made
under the Plan pursuant to Sections 4.1 and 5.1. From time to time while
employed by an Employer, such Eligible Employee may elect to contribute such
make-up participant contributions during the period beginning on the date of
such Eligible Employee’s reemployment and ending on the earlier of:
(1)    the end of the period equal to the product of three and such Eligible
Employee’s period of Qualified Military Service, and
(2)    the fifth anniversary of the date of such reemployment.
Such Eligible Employee shall not be permitted to contribute make-up participant
contributions to the Plan in excess of the amount which the Eligible Employee
could have elected to have made under the Plan in the form of pre-tax,
designated Roth and after-tax contributions if the Eligible Employee had
continued in active employment with his or her Employer during such period of
Qualified Military Service. The manner in which an Eligible Employee may elect
to contribute make-up participant contributions pursuant to this subsection (a)
shall be prescribed by the Administrative Committee.
(b)    Make-Up of Matching Contributions. An Eligible Employee who contributes
make-up participant contributions as described in subsection (a) of this Section
shall be entitled to an allocation of matching contributions to his or her
Account in an amount equal to the amount of matching contributions that would
have been allocated to the Account of such


74



--------------------------------------------------------------------------------





Eligible Employee during the period of Qualified Military Service if such
make-up participant contributions had been made in the form of pre-tax,
designated Roth and after-tax contributions during such period. The amount
necessary to make such allocation of matching contributions shall be derived
from forfeitures during the Plan Year in which such matching contributions are
made, and if such forfeitures are not sufficient for this purpose, then the
Eligible Employee’s Employer shall make a special contribution to the Plan which
shall be utilized solely for purposes of such allocation.
(c)    Make-Up of Profit Sharing Contributions, Company Base Contributions and
Fringe Contributions. Upon the timely reemployment of an Eligible Employee
following the completion of a period of Qualified Military Service, such
Eligible Employee shall be entitled to an allocation of profit sharing
contributions, company base contributions or fringe contributions, as
applicable, to his or her Account in an amount equal to the difference between
(i) the amount of profit sharing contributions, company base contributions or
fringe contributions, if any, that would have been allocated to the Account of
such Eligible Employee during the period of Qualified Military Service if the
Eligible Employee had continued in active employment with his or her Employer
during such period and (ii) the amount of profit sharing contributions, company
base contributions or fringe contributions that was allocated to the Account of
such Eligible Employee during the period of Qualified Military Service pursuant
to Section 8.5 or Section 8.6, as applicable. Such allocation shall be made by
the Eligible Employee’s Employer no later than the later of (i) the date that is
90 days after the date of the Eligible Employee’s reemployment and (ii) the date
that profit sharing contributions, company base contributions or fringe
contributions, as applicable, normally are due for the Plan Year in which the
Qualified Military Service was performed (or, if allocation by such latest date
is impossible or unreasonable, as


75



--------------------------------------------------------------------------------





soon as practicable thereafter). The amount necessary to make such allocation of
profit sharing contributions, company base contributions or fringe contributions
shall be derived from forfeitures during the Plan Year in which such profit
sharing contributions, company base contributions or fringe contributions are
made, and if such forfeitures are not sufficient for this purpose, then the
Eligible Employee’s Employer shall make a special contribution to the Plan which
shall be utilized solely for purposes of such allocation.
(d)    Miscellaneous Rules Regarding Make-Up Contributions. For purposes of
determining the amount of contributions to be made under this Section, an
Eligible Employee’s “Compensation” during any period of Qualified Military
Service shall be determined in accordance with section 414(u) of the Code. Any
contributions made by an Eligible Employee or an Employer pursuant to this
Section on account of a period of Qualified Military Service in a prior Plan
Year shall not be subject to the limitations prescribed by Sections 6.1, 6.3 and
6.4 of the Plan (relating to sections 402(g), 415, and 404 of the Code) for the
Plan Year in which such contributions are made. The Plan shall not be treated as
failing to satisfy the nondiscrimination rules of Section 6.2 of the Plan
(relating to sections 401(k)(3) and 401(m) of the Code) for any Plan Year solely
on account of any make-up contributions made by an Eligible Employee or an
Employer pursuant to this Section. Earnings (or losses) on make-up contributions
pursuant to this Section 11.5 shall be credited commencing with the date the
contributions are made.
(e)    Deemed Reemployment following Death or Disability. In accordance with
section 414(u)(9) of the Code, for purposes of crediting of Service under the
Plan and accrual of contributions under Article 4 or an Appendix hereto, a
Participant who dies or suffers a Disability while performing Qualified Military
Service with respect to an Employer shall be treated as if the Participant had
resumed employment in accordance with his or her


76



--------------------------------------------------------------------------------





reemployment rights under chapter 43 of title 38, United States Code, on the day
preceding the Participant’s death or Disability, as applicable, and terminated
employment on the actual date of his or her death or Disability (and on account
of such death or Disability).
ARTICLE 12
SHAREHOLDER RIGHTS WITH RESPECT TO HARRIS STOCK
Section 12.1.    Voting Shares of Harris Stock. The Trustee, or the Company upon
written notice to the Trustee, shall furnish to each Participant (and
Beneficiary) whose Account is credited with participating units in the Harris
Stock Fund the date and purpose of each meeting of the shareholders of the
Company at which Harris Stock is entitled to be voted. The Trustee, or the
Company if it has furnished such information to such Participants (and
Beneficiaries) with respect to a particular shareholders’ meeting, shall request
from each such Participant (or Beneficiary) instructions to be furnished to the
Trustee (or to a tabulating agent appointed by the Trustee, which may be the
Company’s transfer agent) regarding the voting at such meeting of Harris Stock
represented by participating units credited to the Participant’s (or
Beneficiary’s) Account. If the Participant (or Beneficiary) furnishes such
instructions to the Trustee or its agent within the time specified in the
notification, then the Trustee shall vote Harris Stock represented by such
participating units in accordance with such instructions. All Harris Stock
represented by participating units credited to Accounts as to which the Trustee
or its agent do not receive instructions as specified above and all unallocated
Harris Stock held in the Harris Stock Fund shall be voted by the Trustee
proportionately in the same manner as it votes Harris Stock as to which the
Trustee or its agent have received voting instructions as specified above.
Section 12.2.    Tender Offers. Rights of Participants. In the event a tender
offer is made generally to the shareholders of the Company to transfer all or a
portion of their shares


77



--------------------------------------------------------------------------------





of Harris Stock in return for valuable consideration, including, but not limited
to, offers regulated by section 14(d) of the Securities Exchange Act of 1934, as
amended, the Trustee shall respond to such tender offer in respect of shares of
Harris Stock held by the Trustee in the Harris Stock Fund in accordance with
instructions obtained from Participants (or Beneficiaries). Each Participant (or
Beneficiary) shall be entitled to instruct the Trustee regarding how to respond
to any such tender offer with respect to the number of shares of Harris Stock
represented by the participating units in the Harris Stock Fund then allocated
to his or her Account. Each Participant (or Beneficiary) who does not provide
timely instructions to the Trustee shall be presumed to have directed the
Trustee not to tender shares of Harris Stock represented by the participating
units then allocated to his or her Account. A Participant (or Beneficiary) shall
not be limited in the number of instructions to tender or withdraw from tender
which he or she can give, but a Participant (or Beneficiary) shall not have the
right to give instructions to tender or withdraw from tender after a reasonable
time established by the Trustee pursuant to subsection (c) of this Section. For
purposes of this Section, the shares of Harris Stock held in the Harris Stock
Fund shall be treated as allocated to the accounts of Participants in proportion
to their respective participating units in the Harris Stock Fund as of the
immediately preceding record date for ownership of Harris Stock for stockholders
entitled to tender. The Administrative Committee may direct the Trustee to make
a special valuation of the Harris Stock Fund in connection with such tender
offer. Any securities or other property received by the Trustee as a result of
having tendered Harris Stock shall be held, and any cash so received shall be
invested in short term investments, pending any further action which the Trustee
may be required or directed to take pursuant to the Plan. Notwithstanding
anything to the contrary, during the period of any public offer for Harris
Stock, the Trustee shall refrain from making purchases of Harris Stock in


78



--------------------------------------------------------------------------------





connection with the Plan and the Trust. In addition to compensation otherwise
payable, the Trustee shall be entitled to reasonable compensation and
reimbursement for its reasonable out-of-pocket expenses for any services
attributable to the duties and responsibilities described in this Section.
(a)    Duties of the Administrative Committee. Within a reasonable time after
the commencement of a tender offer, the Administrative Committee shall cause the
Trustee to provide to each Participant or Beneficiary, as the case may be:
(1)    the offer to purchase as distributed by the offeror to the shareholders
of the Company;
(2)    a statement of the number of shares of Harris Stock represented by the
participating units in the Harris Stock Fund allocated to his or her Account;
and
(3)    directions as to the means by which instructions with respect to the
tender offer can be given.
The Administrative Committee shall establish, and the Company shall pay for, a
means by which instructions with respect to a tender offer expeditiously can be
delivered to the Trustee. The Administrative Committee at its election may
engage an agent to receive such instructions and transmit them to the Trustee.
All such individual instructions shall be confidential and shall not be
disclosed to any person, including any Employer.
For purposes of allocating the proceeds of any sale or exchange pursuant to a
tender offer, the Trustee shall treat as having been sold or exchanged from each
of the Accounts of Participants (and Beneficiaries) who provided timely
directions to the Trustee under this Section to tender that number of shares of
Harris Stock represented by participating units in the


79



--------------------------------------------------------------------------------





Harris Stock Fund subject to such directions and the proceeds of such sale or
exchange shall be allocated accordingly. Any cash proceeds from the sale or
exchange of shares of Harris Stock in the Harris Stock Fund shall be invested in
a commingled fund maintained by the Trustee designated to hold such amounts, and
any securities or other property received as a result of such a sale or exchange
shall be held by the Trustee, in each case pending investment instructions from
the Participants (and Beneficiaries) or the Investment Committee, as the case
may be.
(b)    Duties of the Trustee. The Trustee shall follow the instructions of the
Participants (and Beneficiaries) with respect to the tender offer as transmitted
to the Trustee. The Trustee may establish a reasonable time, taking into account
the time restrictions of the tender offer, after which it shall not accept
instructions of Participants (or Beneficiaries).
ARTICLE 13
ADMINISTRATION
Section 13.1.    The Administrative Committee. The Compensation Committee shall
appoint at least two members to the Administrative Committee. The Administrative
Committee shall be the “administrator” of the Plan within the meaning of such
term as used in ERISA and shall be responsible for the administration of the
Plan. The Compensation Committee shall have the right at any time, with or
without cause, to remove any member of the Administrative Committee. In
addition, any member of the Administrative Committee at any time may resign by
giving at least fifteen (15) days’ advance written notice to the Compensation
Committee (or such shorter period of advance written notice acceptable to the
Compensation Committee). An Employee who serves on the Administrative Committee
shall be deemed to have resigned from such committee upon the termination of the
Employee’s employment with the Company and its Affiliates, effective as of the
date of the termination of employment. Upon


80



--------------------------------------------------------------------------------





the removal or resignation of any member of the Administrative Committee, or the
failure or inability for any reason of any member of the Administrative
Committee to act hereunder, the Compensation Committee shall appoint a successor
member of the Administrative Committee if such removal, resignation, failure or
inability causes the Administrative Committee to have fewer than two members.
Any successor member of the Administrative Committee shall have all the rights,
privileges and duties of the predecessor, but shall not be held accountable for
the acts of the predecessor.
(a)    Any member of the Administrative Committee may, but need not, be an
employee, director, officer or shareholder of an Employer and such status shall
not disqualify him or her from taking any action hereunder or render him or her
accountable for any distribution or other material advantage received by such
member under the Plan, provided that no member of the Administrative Committee
who is a Participant shall take part in any action of the Administrative
Committee or any matter involving solely his or her rights under the Plan.
(b)    Promptly after the appointment of the members of the Administrative
Committee and promptly after the appointment of any successor member of the
Administrative Committee, the Trustee shall be notified in writing as to the
names of the persons so appointed as members or successor members.
(c)    The Administrative Committee shall have the duty and authority to
interpret and construe, in its sole discretion, the terms of the Plan in all
respects, including, but not limited to, all questions of eligibility, the
status and rights of Participants, distributees and other persons under the
Plan, and the manner, time and amount of payment of any distribution under the
Plan. Each Employer shall, from time to time, upon request of the Administrative
Committee, furnish to the Administrative Committee such data and information as
the


81



--------------------------------------------------------------------------------





Administrative Committee shall require in the performance of its duties. All
determinations and actions of the Administrative Committee shall be conclusive
and binding upon all affected parties, except that the Administrative Committee
may revoke or modify a determination or action that it determines to have been
in error. Benefits will be paid under the Plan only if the Administrative
Committee decides in its sole discretion that the applicant is entitled to the
benefits.
(d)    The Administrative Committee shall direct the Trustee to make payments of
amounts to be distributed from the Trust under Article 9 or an Appendix hereto.
(e)    The Administrative Committee may act at a meeting by the vote of a
majority of a quorum of its members or without a meeting by the unanimous
written consent of its members. The Administrative Committee shall keep records
of all of its meetings and forward all necessary communications to the Trustee.
The Administrative Committee may adopt such rules and procedures as it deems
desirable for the conduct of its affairs and the administration of the Plan,
provided that any such rules and procedures shall be consistent with the
provisions of the Plan and ERISA.
(f)    The members of the Administrative Committee shall discharge their duties
with respect to the Plan (i) solely in the interest of the Participants and
Beneficiaries, (ii) for the exclusive purpose of providing benefits to the
Participants and Beneficiaries and of defraying reasonable expenses of
administering the Plan and (iii) with the care, skill, prudence, and diligence
under the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims.
(g)    The members of the Administrative Committee shall not receive any


82



--------------------------------------------------------------------------------





compensation or fee for services as members of the Administrative Committee.
Section 13.2.    Named Fiduciaries. The Investment Committee shall be a “named
fiduciary” of the Plan within the meaning of such term as used in ERISA solely
with respect to its power to appoint certain fiduciaries under the Plan and its
management of the assets of the Plan. The Administrative Committee shall be a
“named fiduciary” of the Plan within the meaning of such term as used in ERISA
solely with respect to its power to appoint certain fiduciaries under the Plan
and the exercise of its administrative duties set forth in the Plan that are
fiduciary acts. Each of the Compensation Committee and the Finance Committee
shall be a “named fiduciary” of the Plan within the meaning of such term as used
in ERISA solely with respect to its power to appoint certain fiduciaries under
the Plan. Each fiduciary has only those duties and responsibilities specifically
assigned to such fiduciary under the Plan.
Section 13.3.    Allocation and Delegation of Responsibilities. Each of the
Administrative Committee, the Compensation Committee, the Finance Committee and
the Investment Committee may allocate its responsibilities among its members and
may designate any person, partnership, corporation or another committee to carry
out any of its responsibilities with respect to the Plan (in each case
irrespective of whether such responsibilities are fiduciary or settlor in
nature).
Section 13.4.    Professional and Other Services. The Company may employ counsel
(who may be counsel for an Employer) to advise the Administrative Committee, the
Compensation Committee, the Finance Committee and the Investment Committee and
their agents and may arrange for clerical and other services as the
Administrative Committee, the Compensation Committee, the Finance Committee and
the Investment Committee and their agents may require in carrying out their
duties hereunder.


83



--------------------------------------------------------------------------------





Section 13.5.    Indemnification and Expense Reimbursement. The Employers hereby
jointly and severally indemnify the members of the Administrative Committee, the
members of the Compensation Committee, the members of the Finance Committee and
the members of the Investment Committee from the effects and consequences of
their acts, omissions and conduct in their official capacity, except to the
extent that such effects and consequences result from their own willful or gross
misconduct or criminal acts. The Employers shall reimburse the members of each
of the Administrative Committee, Compensation Committee, Finance Committee and
Investment Committee for any necessary expenditures incurred in the discharge of
their duties hereunder.
Section 13.6.    Claims Procedure. If any Participant or distributee believes he
or she is entitled to benefits in an amount greater than those which he or she
is receiving or has received, he or she (or his or her duly authorized
representative) may file a claim with the Administrative Committee. Such a claim
shall be in writing and state the nature of the claim, the facts supporting the
claim, the amount claimed and the address of the claimant. The Administrative
Committee shall review the claim and, unless special circumstances require an
extension of time, within 90 days after receipt of the claim give written or
electronic notice to the claimant of its decision with respect to the claim. If
special circumstances require an extension of time, the claimant shall be so
advised in writing or by electronic means within the initial 90-day period and
in no event shall such an extension exceed 90 days. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Administrative Committee expects to render a decision. The notice
of the decision of the Administrative Committee with respect to the claim shall
be written in a manner calculated to be understood by the claimant and, if the
claim is wholly or partially denied, shall set forth the


84



--------------------------------------------------------------------------------





specific reasons for the denial, specific references to the pertinent Plan
provisions on which the denial is based, a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and an explanation
of the claim review procedure under the Plan and the time limits applicable to
such procedure (including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following the final denial of a claim).
The claimant (or his or her duly authorized representative) may request a review
of the denial by filing with the Administrative Committee a written request for
such review within 60 days after notice of the denial has been received by the
claimant. Within the same 60-day period, the claimant may submit to the
Administrative Committee written comments, documents, records and other
information relating to the claim. Upon request and free of charge, the claimant
also may have reasonable access to, and copies of, documents, records and other
information relevant to the claim. If a request for review is so filed, review
of the denial shall be made by the Administrative Committee and the claimant
shall be given written or electronic notice of the Administrative Committee’s
final decision within, unless special circumstances require an extension of
time, 60 days after receipt of such request. If special circumstances require an
extension of time, the claimant shall be so advised in writing or by electronic
means within the initial 60-day period and in no event shall such an extension
exceed 60 days. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Administrative
Committee expects to render a decision. If the appeal of the claim is wholly or
partially denied, the notice of the Administrative Committee’s final decision
shall include specific reasons for the denial, specific references to the
pertinent Plan provisions on which the denial is based and a statement that the
claimant is entitled, upon request and free


85



--------------------------------------------------------------------------------





of charge, to reasonable access to, and copies of, all relevant documents,
records and information. The notice shall be written in a manner calculated to
be understood by the claimant and shall notify the claimant of (i) his or her
right to bring a civil action under section 502(a) of ERISA and (ii) the
limitations for actions under the Plan as set forth in Section 15.6.
In making determinations regarding claims for benefits, the Administrative
Committee shall consider all of the relevant facts and circumstances, including,
without limitation, governing plan documents, consistent application of Plan
provisions with respect to similarly situated claimants and any comments,
documents, records and other information with respect to the claim submitted by
the claimant (the “Claimant’s Submissions”). The Claimant’s Submissions shall be
considered by the Administrative Committee without regard to whether the
Claimant’s Submissions were submitted or considered by the Administrative
Committee in the initial benefit determination. In no event shall a Participant
or distributee be entitled to challenge a decision of the Administrative
Committee in court or in any administrative proceeding unless and until the
claims procedures set forth in this Section 13.6 have been complied with and
exhausted.
Section 13.7.    Notices to Participants. All notices, reports and statements
given, made, delivered or transmitted to a Participant or distributee or any
other person entitled to or claiming benefits under the Plan shall be deemed to
have been duly given, made, delivered or transmitted when provided via such
written or other means as may be permitted by applicable Regulations. A
Participant, distributee or other person may record any change of his or her
address by written notice filed with his or her Employer.
Section 13.8.    Notices to Administrative Committee or Employers. Written
directions and notices and other written or electronic communications from
Participants,


86



--------------------------------------------------------------------------------





distributees or other persons entitled to or claiming benefits under the Plan to
the Administrative Committee or the Employers shall be deemed to have been duly
given, made, delivered or transmitted when given, made, delivered or transmitted
in the manner and to the location prescribed by the Administrative Committee or
the Employers for the giving of such directions, notices and other
communications.
Section 13.9.    Electronic Media. Notwithstanding any provision of the Plan to
the contrary, the use of electronic technologies shall be deemed to satisfy any
written notice, consent, delivery, signature or disclosure requirement under the
Plan, the Code or ERISA to the extent permitted by the Administrative Committee
and permissible under and consistent with applicable law and regulations.
Section 13.10.    Records. The Administrative Committee shall keep a record of
all of its proceedings with respect to the Plan and shall keep or cause to be
kept all books of account, records and other data as may be necessary or
advisable in its judgment for the administration of the Plan.
Section 13.11.    Reports of Trustee and Accounting to Participants. The
Administrative Committee shall keep on file, in such form as it shall deem
convenient and proper, all reports concerning the Trust Fund received by it from
the Trustee, and, at least once each calendar quarter, each Participant (or, in
the event of the death of a Participant, each Beneficiary) shall be provided a
written or electronic benefit statement indicating the balance credited to any
Account for such individual. Any Participant or Beneficiary claiming that an
error has been made with respect to such balance shall notify the Administrative
Committee in writing within ninety (90) days following the delivery of such
benefit statement. If no notice of error timely is provided, the benefit
statement shall be presumed to be correct.


87



--------------------------------------------------------------------------------





Section 13.12.    Limitations on Investments and Transactions/Conversions.
Notwithstanding any provision of the Plan to the contrary:
(a)    The Administrative Committee, in its sole and absolute discretion, may
temporarily suspend, limit or restrict, in whole or in part, certain Plan
transactions, including without limitation, the right to change or suspend
contributions and/or the right to receive a distribution, loan or withdrawal
from an Account in the event of any conversion, change in recordkeeper, change
in investment funds, Plan merger or spinoff or other appropriate event.
(b)    The Administrative Committee, in its sole and absolute discretion, may
temporarily suspend, limit or restrict, in whole or in part, Plan transactions
dealing with investments, including without limitation, the right to change
investment elections or reallocate Account balances in the event of any
conversion, change in recordkeeper, change in investment funds, Plan merger or
spinoff or other appropriate event.
(c)    In the event of a change in investment funds, Plan merger or spinoff or
other appropriate event, the Administrative Committee, in its sole and absolute
discretion, may decide to map investments from a Participant’s prior investment
fund elections to the then available investment funds under the Plan. In the
event that investments are mapped in this manner, the Participant shall be
permitted to reallocate funds among the investment funds (in accordance with
Article 8 and any relevant rules and procedures adopted for this purpose) after
the suspension period (if any) is lifted.
(d)    Notwithstanding any provision of the Plan to the contrary, the investment
funds shall be subject to, and governed by, (1) all applicable legal rules and
restrictions, (2) the rules specified by the investment fund providers in the
fund prospectus(es) or other governing documents thereof and/or (3) any rules or
procedures adopted by the Administrative Committee


88



--------------------------------------------------------------------------------





governing the transfers of assets into or out of such funds. Such rules,
procedures and restrictions in certain cases may limit the ability of a
Participant to make transfers into or out of a particular investment fund and/or
may result in additional transaction fees or other costs relating to such
transfers. In furtherance of, but without limiting the foregoing, the Plan may
decline to implement any investment election or instruction where it deems
appropriate.
ARTICLE 14
PARTICIPATION BY EMPLOYERS
Section 14.1.    Adoption of Plan. With the consent of the Compensation
Committee, any entity may become an Employer under the Plan by (a) taking such
action as shall be necessary to adopt the Plan and (b) executing and delivering
such instruments and taking such other action as may be necessary or desirable
to put the Plan and Trust into effect with respect to such entity, as prescribed
by the Compensation Committee. The powers and control of the Company, as
provided in the Plan and the trust agreement, shall not be diminished by reason
of participation of any such adopting entity in the Plan.
Section 14.2.    Withdrawal from Participation. An Employer may withdraw from
participation in the Plan at any time by filing with the Compensation Committee
a duly certified copy of a written instrument duly adopted by the Employer to
that effect and giving notice of its intended withdrawal to the Compensation
Committee, the Employers and the Trustee prior to the effective date of
withdrawal.
Section 14.3.    Company, Administrative Committee, Compensation Committee,
Finance Committee and Investment Committee as Agents for Employers. Each entity
which becomes an Employer pursuant to Section 14.1 or Section 14.4 by so doing
shall be deemed to have appointed the Company, the Administrative Committee, the
Compensation Committee, the


89



--------------------------------------------------------------------------------





Finance Committee and the Investment Committee as its agents to exercise on its
behalf all of the powers and authorities conferred upon the Company, the
Administrative Committee, the Compensation Committee, the Finance Committee and
the Investment Committee by the terms of the Plan. The authority of the Company,
the Administrative Committee, the Compensation Committee, the Finance Committee
or the Investment Committee to act as such agent shall continue unless and until
the portion of the Trust Fund held for the benefit of Employees of the
particular Employer and their Beneficiaries is set aside in a separate Trust
Fund as provided in Section 17.2.
Section 14.4.    Continuance by a Successor. In the event that an Employer other
than the Company is reorganized by way of merger, consolidation, transfer of
assets or otherwise, so that another entity other than an Employer succeeds to
all or substantially all of such Employer’s business, such successor entity may,
with the consent of the Compensation Committee, be substituted for such Employer
under the Plan by adopting the Plan. Contributions by such Employer
automatically shall be suspended from the effective date of any such
reorganization until the date upon which the substitution of such successor
entity for the Employer under the Plan becomes effective. If, within 90 days
following the effective date of any such reorganization, such successor entity
shall not have elected to adopt the Plan or the Compensation Committee fails to
consent to such adoption, or an Employer adopts a plan of complete liquidation
other than in connection with a reorganization, the Plan automatically shall be
terminated with respect to employees of such Employer as of the close of
business on the 90th day following the effective date of such reorganization or
as of the close of business on the date of adoption of such plan of complete
liquidation, as the case may be, and the Administrative


90



--------------------------------------------------------------------------------





Committee shall direct the Trustee to distribute the portion of the Trust Fund
applicable to such Employer in the manner provided in Section 17.3.
If such successor entity is substituted for an Employer as described above,
then, for all purposes of the Plan, employment of each Employee with such
Employer, including service with and compensation paid by such Employer, shall
be considered to be employment with such successor entity.
ARTICLE 15
MISCELLANEOUS
Section 15.1.    Expenses. All costs and expenses of administering the Plan and
the Trust, including the expenses of the Company, the Administrative Committee,
the Compensation Committee, the Finance Committee and the Investment Committee,
the fees of counsel and of any agents for the Company or such committees,
investment advisory, recordkeeping and audit fees, the fees and expenses of the
Trustee, the fees of counsel for the Trustee and other administrative expenses,
shall be paid under the direction of the Administrative Committee from the Trust
Fund to the extent such expenses are not paid by the Employers. The
Administrative Committee, in its sole discretion, having regard to the nature of
a particular expense, shall determine the portion of such expense that is to be
borne by each Employer or the manner in which such expense is to be allocated
among Accounts. An Employer may seek reimbursement of any expense paid by such
Employer that the Administrative Committee determines is properly payable from
the Trust Fund.
Section 15.2.    Non-Assignability.
(a)    In General. No right or interest of any Participant or Beneficiary in the
Plan shall be assignable or transferable in whole or in part, either directly or
by operation of law


91



--------------------------------------------------------------------------------





or otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge or bankruptcy, but excluding devolution by death
or mental incompetency, and any attempt to do so shall be void, and no right or
interest of any Participant or Beneficiary in the Plan shall be liable for, or
subject to, any obligation or liability of such Participant or Beneficiary,
including claims for alimony or the support of any Spouse, except as provided
below.
(b)    Exception for Qualified Domestic Relations Orders. Notwithstanding any
provision of the Plan to the contrary, if a Participant’s Account under the
Plan, or any portion thereof, is the subject of one or more qualified domestic
relations orders (as defined in section 414(p) of the Code), such Account or
portion thereof shall be paid to the person, at the time and in the manner
specified in any such order. The Administrative Committee shall adopt rules and
procedures, in accordance with section 414(p) of the Code, relating to its (i)
review of any domestic relations order for purposes of determining whether the
order is a qualified domestic relations order and (ii) administration of a
qualified domestic relations order. A domestic relations order shall not fail to
constitute a qualified domestic relations order solely because such order
provides for distribution to an alternate payee of the benefit assigned to the
alternate payee under the Plan prior to the applicable Participant’s earliest
retirement age (as defined in section 414(p) of the Code) under the Plan.
(c)    Other Exception. Notwithstanding any provision of the Plan to the
contrary, if a Participant is ordered or required to pay an amount to the Plan
pursuant to (i) a judgment in a criminal action, (ii) a civil judgment in
connection with a violation (or alleged violation) of Part 4 of Subtitle B of
Title I of ERISA or (iii) a settlement agreement between the Secretary of Labor
and the Participant in connection with a violation (or alleged violation) of


92



--------------------------------------------------------------------------------





Part 4 of Subtitle B of Title I of ERISA, the Participant’s Account under the
Plan may, to the extent permitted by law, be offset by such amount.
Section 15.3.    Employment Non-Contractual. The Plan confers no right upon an
Employee to continue in employment.
Section 15.4.    Merger or Consolidation with Another Plan; Transfer
Contributions; Transferred Employees; Divestitures.
(a)    The Administrative Committee shall have the right to merge or consolidate
all or a portion of the Plan with, or transfer all or part of the assets or
liabilities of the Plan to, any other plan; provided, however, that the terms of
such merger, consolidation or transfer are such that each Participant,
distributee, Beneficiary or other person entitled to receive benefits from the
Plan would, if the Plan were to terminate immediately after the merger,
consolidation or transfer, receive a benefit equal to or greater than the
benefit such person would be entitled to receive if the Plan were to terminate
immediately before the merger, consolidation or transfer.
(b)    Amounts transferred to the Plan pursuant to Subsection (a) above
(“Transfer Contributions”) and participation in the Plan by Employees who become
eligible for the Plan in anticipation or at the time of a plan merger,
consolidation or transfer or in connection with a business acquisition by an
Employer (“Transferred Employees”) shall be subject to all terms and conditions
of the Plan as in effect from time to time, except to the extent provided on
Schedule A or an Appendix to the Plan which may contain additional terms and
conditions governing the application of the Plan to the Transfer Contributions
and Transferred Employees. The terms of Schedule A and the Appendices hereby are
incorporated and made part of the Plan and, in the event of any inconsistency
between the terms of the Plan and the terms of Schedule A or an Appendix,
Schedule A or the Appendix, as applicable, shall control with respect to the


93



--------------------------------------------------------------------------------





Transfer Contributions and Transferred Employees covered by the Schedule or
Appendix; provided, however, that if such inconsistency results from changes
made in the provisions of the Plan to comply with applicable law, then such
provisions of the Plan shall control.
(c)    The Accounts of Employees who will cease to participate in the Plan as a
result of a divestiture or similar corporate transaction (such Accounts,
“Divestiture Accounts”, and such Employees, “Divestiture Participants”) shall be
subject to all terms and conditions of the Plan as in effect from time to time,
except to the extent provided on Schedule B to the Plan which may contain
additional terms and conditions governing the application of the Plan to the
Divestiture Accounts and Divestiture Participants. The terms of Schedule B
hereby are incorporated and made part of the Plan and, in the event of any
inconsistency between the terms of the Plan and the terms of Schedule B,
Schedule B shall control with respect to the Divestiture Accounts and
Divestiture Participants covered by the Schedule; provided, however, that if
such inconsistency results from changes made in the provisions of the Plan to
comply with applicable law, then such provisions of the Plan shall control.
Section 15.5.    Gender and Plurals. Wherever used in the Plan, words in the
masculine gender shall include the masculine or feminine gender, and, unless the
context otherwise requires, words in the singular shall include the plural, and
words in the plural shall include the singular.
Section 15.6.    Statute of Limitations for Actions under the Plan. Except for
actions to which the statute of limitations prescribed by section 413 of ERISA
applies, (a) no legal or equitable action relating to a claim under section 502
of ERISA may be commenced later than one (1) year after the claimant receives a
final decision from the Administrative Committee in response to the claimant’s
request for review of an adverse benefit determination and (b) no


94



--------------------------------------------------------------------------------





other legal or equitable action involving the Plan may be commenced later than
two (2) years after the date the person bringing the action knew, or had reason
to know, of the circumstances giving rise to the action. This provision shall
not bar the Plan or its fiduciaries from recovering overpayments of benefits or
other amounts incorrectly paid to any person under the Plan at any time or
bringing any legal or equitable action against any party.
Section 15.7.    Applicable Law. The Plan and all rights hereunder shall be
governed by and construed in accordance with the laws of the State of Florida
(without regard to principles of conflicts of law) to the extent such laws have
not been preempted by applicable federal law. Venue for any action arising under
the Plan shall be in Brevard County, Florida.
Section 15.8.    Severability. If any provision of the Plan is held illegal or
invalid, the illegality or invalidity shall not affect the remaining provisions
of the Plan and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.
Section 15.9.    No Guarantee. None of the Company, the Employers, the
Administrative Committee, the Compensation Committee, the Finance Committee, the
Investment Committee or the Trustee in any way guarantees the Trust from loss or
depreciation nor the payment of any benefit that may be or become due to any
person from the Trust Fund. Nothing in the Plan shall be deemed to give any
Participant, distributee or Beneficiary an interest in any specific part of the
Trust Fund or any other interest except the right to receive benefits from the
Trust Fund in accordance with the provisions of the Plan and the trust
agreement.
Section 15.10.    Plan Voluntary. Although it is intended that the Plan shall be
continued and that contributions shall be made as herein provided, the Plan is
entirely voluntary on the part of the Employers and the continuance of the Plan
and the contributions hereunder are not and shall not be regarded as contractual
obligations of the Employers.


95



--------------------------------------------------------------------------------





Section 15.11.    Legal Fees. Any award of legal fees in connection with an
action involving the Plan shall be calculated pursuant to a method that results
in the lowest amount of fees being paid, which amount shall be no more than the
amount that is reasonable. In no event shall legal fees be awarded for work
related to: (a) administrative proceedings under the Plan; (b) unsuccessful
claims brought by a Participant or any other person; or (c) actions that are not
brought under ERISA. In calculating any award of legal fees, there shall be no
enhancement for the risk of contingency, nonpayment or any other risk, nor shall
there be applied a contingency multiplier or any other multiplier. In any action
brought by a Participant or any other person against the Plan, the
Administrative Committee, the Compensation Committee, the Finance Committee, the
Investment Committee, any Plan fiduciary, any Employer or their respective
affiliates or their or their affiliates’ respective officers, directors,
trustees, employees, or agents (collectively, the “Plan Parties”), legal fees of
the Plan Parties in connection with such action shall be paid by the Participant
or other person bringing the action, unless the court specifically finds that
there was a reasonable basis for the action
ARTICLE 16
TOP-HEAVY PLAN REQUIREMENTS
Section 16.1.    Top-Heavy Plan Determination. If as of the determination date
(as hereinafter defined) for any Plan Year the aggregate of (a) the account
balances under the Plan and all other defined contribution plans in the
aggregation group (as hereinafter defined) and (b) the present value of accrued
benefits under all defined benefit plans in such aggregation group of all
participants in such plans who are key employees (as hereinafter defined) for
such Plan Year exceeds 60% of the aggregate of the account balances and the
present value of accrued benefits of all participants in such plans as of the
determination date, then the Plan shall be a “top-heavy


96



--------------------------------------------------------------------------------





plan” for such Plan Year, and the requirements of Section 16.3 shall be
applicable for such Plan Year as of the first day thereof. If the Plan is a
top-heavy plan for any Plan Year and is not a top-heavy plan for any subsequent
Plan Year, the requirements of Section 16.3 shall not be applicable for such
subsequent Plan Year.
Section 16.2.    Definitions and Special Rules.
(a)    Definitions. For purposes of this Article 16, the following definitions
shall apply:
(1)    Determination Date. The determination date for all plans in the
aggregation group shall be the last day of the preceding Plan Year, and the
valuation date applicable to a determination date shall be (i) in the case of a
defined contribution plan, the date as of which account balances are determined
that coincides with or immediately precedes the determination date, and (ii) in
the case of a defined benefit plan, the date as of which the most recent
actuarial valuation for the Plan Year that includes the determination date is
prepared, except that if any such plan specifies a different determination or
valuation date, such different date shall be used with respect to such plan.
(2)    Aggregation Group. The aggregation group shall consist of (a) each plan
of an Employer in which a key employee is a participant, (b) each other plan
that enables such a plan to be qualified under section 401(a) of the Code, and
(c) any other plans of an Employer that the Company designates as part of the
aggregation group.
(3)    Key Employee. Key employee shall have the meaning set forth in section
416(i) of the Code.


97



--------------------------------------------------------------------------------





(4)    Compensation. Compensation shall have the meaning set forth in Treasury
Regulation section 1.415(c)-2(d)(4). Compensation for this purpose shall not
include any amount excludable under Treasury Regulation section
1.415(c)-2(g)(5)(ii).
(b)    Special Rules. For the purpose of determining the accrued benefit or
account balance of a participant, (i) the accrued benefit or account balance of
any person who has not performed services for an Employer at any time during the
one-year period ending on the determination date shall not be taken into account
pursuant to this Section, and (ii) any person who received a distribution from a
plan (including a plan that has terminated) in the aggregation group during the
one-year period ending on the determination date shall be treated as a
participant in such plan, and any such distribution shall be included in such
participant’s account balance or accrued benefit, as the case may be; provided,
however, that in the case of a distribution made for a reason other than a
person’s severance from employment, death or disability, clause (ii) of this
Section 16.2(b) shall be applied by substituting “five-year period” for
“one-year period.”
Section 16.3.    Minimum Contribution for Top-Heavy Years. Notwithstanding any
provision of the Plan to the contrary, for any Plan Year for which the Plan is a
top-heavy plan, a minimum contribution shall be made on behalf of each
Participant (other than a key employee) who is an Employee on the last day of
the Plan Year in an amount equal to the lesser of (i) 3% of such Participant’s
compensation during such Plan Year and (ii) the highest percentage at which
Employer contributions (including pre-tax contributions) are made on behalf of
any key employee for such Plan Year. If during any Plan Year for which this
Section 16.3 is applicable a defined benefit plan is included in the aggregation
group and such defined benefit


98



--------------------------------------------------------------------------------





plan is a top-heavy plan for such Plan Year, the percentage set forth in clause
(i) of the first sentence of this Section 16.3 shall be 5%. The percentage
referred to in clause (ii) of the first sentence of this Section 16.3 shall be
obtained by dividing the aggregate of Employer contributions made pursuant to
Article 4 or any Appendix hereto and pursuant to any other defined contribution
plan that is required to be included in the aggregation group (other than a
defined contribution plan that enables a defined benefit plan that is required
to be included in such group to be qualified under section 401(a) of the Code)
during the Plan Year on behalf of such key employee by such key employee’s
compensation for the Plan Year. Notwithstanding the foregoing, the minimum
contribution described in this Section 16.3 for any Plan Year for which the Plan
is a top-heavy plan shall not be made under this Plan with respect to any
Participant who receives a minimum contribution or minimum benefit for purposes
of section 416(c) of the Code under another plan maintained by an Affiliate.
ARTICLE 17
AMENDMENT, ESTABLISHMENT OF
SEPARATE PLAN, PLAN TERMINATION AND CHANGE IN CONTROL
Section 17.1.    Amendment. The Compensation Committee may, at any time and from
time to time, amend or modify the Plan. Any such amendment or modification shall
become effective as of such date determined by the Compensation Committee,
including retroactively to the extent permitted by law, and may apply to
Participants in the Plan at the time thereof as well as to future Participants.
Section 17.2.    Establishment of Separate Plan. If an Employer withdraws from
the Plan pursuant to Section 14.2, then the Administrative Committee shall
determine the portion of each of the funds of the Trust Fund that is applicable
to the Participants of such Employer and their Beneficiaries and direct the
Trustee to segregate such portions in a separate trust. Such


99



--------------------------------------------------------------------------------





separate trust thereafter shall be held and administered as a part of the
separate plan of such Employer. The portion of a fund of the Trust Fund
applicable to the Participants (and Beneficiaries) of a particular Employer
shall be an amount that bears the same ratio to the value of such fund as the
total value of the fund accounts of Participants (and Beneficiaries) of such
Employer bears to the total value of the fund accounts of all Participants (and
Beneficiaries).
Section 17.3.    Termination. The Company at any time may terminate the Plan by
resolution of an appropriate committee of the Board. An Employer at any time may
terminate its participation in the Plan by resolution of its board of directors.
In the event of any such termination, or in the event of the partial termination
of the Plan with respect to a group of Participants, the Accounts of
Participants with respect to whom the Plan is terminated shall become fully
vested and thereafter shall not be subject to forfeiture. In the event that an
Employer terminates its participation in the Plan, the Administrative Committee
shall determine, in the manner provided in Section 17.2, the portion of each of
the funds of the Trust Fund that is applicable to the Participants of such
Employer and their Beneficiaries and direct the Trustee to distribute such
portions to such Participants and Beneficiaries ratably in proportion to the
balances of their respective Accounts.
A complete discontinuance of contributions by an Employer shall be deemed a
termination of such Employer’s participation in the Plan for purposes of this
Section.
Section 17.4.    Change in Control. Effect. Notwithstanding any provision of the
Plan to the contrary, during the period commencing on the date of a Change in
Control and ending at the close of business on the last day of the Fiscal Year
during which the Change in Control occurs (the “Restriction Period”), the Plan
may not be terminated, and the Plan may not be amended to:


100



--------------------------------------------------------------------------------





(1)    revise the definition of Eligible Employee such that fewer Employees are
eligible to participate in the Plan, lengthen the service requirement for
participation in the Plan, create an age requirement or entry dates for
participation in the Plan or otherwise reduce coverage under the Plan;
(2)    reduce the amount of pre-tax contributions, designated Roth contributions
or after-tax contributions that a Participant is permitted to make under the
Plan; or
(3)    reduce the amount of matching contributions, company base contributions
or fringe contributions required to be made under the Plan.
(b)    Miscellaneous. Any person who was an Eligible Employee on the day
immediately preceding a Change in Control shall be deemed to be an Eligible
Employee during the Restriction Period so long as the person is employed by a
member of a “controlled group of corporations” which includes, or by a trade or
business that is under common control with (as those terms are defined in
sections 414(b) and (c) of the Code), the Company, any corporation which is the
survivor of any merger or consolidation to which the Company was a party, or any
corporation into which the Company has been liquidated.
Section 17.5.    Trust Fund to Be Applied Exclusively for Participants and Their
Beneficiaries. Subject only to the provisions of Article 6 and Sections 15.2(b)
and (c), and any other provision of the Plan to the contrary notwithstanding, no
part of the Trust Fund shall be used for or diverted to any purpose not for the
exclusive benefit of the Participants and their Beneficiaries either by
operation or termination of the Plan, power of amendment or other means.




101



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized agent this 30th day of January, 2018.


HARRIS CORPORATION
By: /s/James P. Girard     
Title: VP, Human Resources     






102



--------------------------------------------------------------------------------








SCHEDULE A
Special Rules Applying to Transfer Contributions and Transferred Employees
This Schedule A sets forth special rules applying to Transfer Contributions and
Transferred Employees (each as defined in Section 15.4 of the Plan). Each of the
provisions of the Plan shall be fully applicable to the Transfer Contributions
and Transferred Employees, to the extent that such provisions are not
inconsistent with this Schedule A. All capitalized terms used in this Schedule A
and not otherwise defined herein shall have the meanings assigned to them by the
Plan.
1.    Encoda Systems, Inc. Profit Sharing Plan and Trust
(a)    In General. Effective March 31, 2005, the Encoda Systems, Inc. Profit
Sharing Plan and Trust (the “Encoda Plan”) was merged with and into the Plan.
The portion of a Participant’s Account attributable to Transfer Contributions
from the Encoda Plan shall be designated herein as the “Encoda Plan Account”.
(b)    Vesting. A Participant’s Encoda Plan Account shall be 100% vested and
nonforfeitable.
(c)    Age 70 ½ Distributions. A Participant who continues employment after
attaining age 70½ will be entitled to elect to commence distribution of his
Encoda Plan Account no later than April 1 of the calendar year following the
calendar year in which the Participant attains age 70½ even if such Participant
remains employed. Distributions under this paragraph will be made in accordance
with Section 9.1(c) (age 59½ withdrawals) or Section 9.3(d) (age 70½ minimum
distributions), as elected by the Participant.
2.    Harris Broadcast Communications Division 401(k) Plan
(a)    In General. The Company, Leitch Incorporated (“Leitch”), Optimal
Solutions, Inc. (“OSI”) and Viewbridge, Inc. (“Viewbridge”) formerly
participated in the Harris Broadcast Communications Division 401(k) Plan (the
“Broadcast Plan”), which plan was frozen as to new contributions and new
participants effective June 30, 2007. Effective as of June 30, 2007, Leitch and
OSI were liquidated into the Company. Effective July 1, 2007, Viewbridge became
an Employer under the Plan. The Broadcast Plan shall be merged with and into the
Plan, effective September 30, 2007.
(b)    Automatic Enrollment. The provisions of Section 3.2(b) of the Plan with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to former participants in the Broadcast Plan who become eligible
to participate in the Plan effective July 1, 2007.
(c)    Vesting. Former participants in the Broadcast Plan who were hired by
Leitch, OSI or Videotek, Inc. prior to January 1, 2006 shall be 100% vested in
their Accounts under the Plan.


A-1



--------------------------------------------------------------------------------





(d)    In-Service Withdrawal of Certain Profit Sharing Contributions. A former
participant in the Videotek, Inc. 401(k) Plan, which plan was merged into the
Broadcast Plan effective June 30, 2006 (the “Videotek Plan”) who has completed
at least 10 Years of Service may elect an in-service withdrawal of an amount not
to exceed 50% of the portion of his or her Account attributable to employer
non-elective discretionary profit sharing contributions made to the Videotek
Plan; provided, however, that in no event shall dividends paid on or after May
20, 2010 with respect to an investment of such employer non-elective
discretionary profit sharing contributions in the Harris Stock Fund be available
for withdrawal. Notwithstanding any provision of the Plan to the contrary, for
this purpose, a “Year of Service” is a Plan Year during which the Participant is
credited with at least 1,000 Hours of Service.
(e)    Service. Service shall be credited for purposes of the Plan with Aastra
Digital Video and Aastra Telecom U.S., Inc. (in the latter case, provided that
the Participant commenced employment by the Company in connection with the
acquisition by the Company of the assets of Aastra Telecom U.S., Inc.).
(f)    Qualified Nonelective Contributions. The Broadcast Plan contained certain
“qualified nonelective contributions” within the meaning of section 401(m)(4)(C)
of the Code.
3.    Harris Technical Services Corporation 401(k) Plan
(a)    In General. Harris Technical Services Corporation (“HTSC”) maintained the
Harris Technical Services Corporation 401(k) Plan (the “HTSC Plan”) on behalf of
its Harris Enterprise Services business unit (business unit 00211) (the “HES
Business Unit”). The HTSC Plan was frozen as to new contributions and new
participants, effective July 31, 2007, and HTSC adopted the Plan on behalf of
its HES Business Unit, effective August 1, 2007. The HTSC Plan was merged with
and into the Plan, effective October 31, 2007 .
(b)    Automatic Enrollment. The provisions of Section 3.2(b) of the Plan with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to former participants in the HTSC Plan who become eligible to
participate in the Plan effective August 1, 2007 (or such later date determined
by the Administrative Committee).
(c)    Match Eligibility. Former participants in the HTSC Plan who become
eligible to participate in the Plan effective August 1, 2007 (or such later date
determined by the Administrative Committee) shall be eligible to receive a
matching contribution pursuant to Section 4.2 of the Plan, irrespective of
whether such participants have completed six months of Service.
(d)    Service. Service with “Resource Consultants, Inc. USPS MTSC (effective
March 1, 2004)” shall be credited for purposes of the Plan.
4.    Multimax, Inc. 401(k) Retirement Savings Plan
(a)    In General. Multimax Incorporated (“Multimax”) formerly sponsored the
Multimax, Inc. 401(k) Retirement Savings Plan (the “Multimax Plan”), which plan
was frozen as


A-2

--------------------------------------------------------------------------------





to new participants and new contributions effective September 7, 2007. Effective
September 8, 2007, Multimax became an Employer under this Plan. The Multimax
Plan shall be merged with and into this Plan effective December 31, 2007.
(b)    Match Eligibility. Participants who were employed by Multimax on
September 7, 2007 shall be eligible to receive a matching contribution pursuant
to Section 4.2 of the Plan effective as of the first day of the calendar month
coinciding with or following 30 days of employment with Multimax or any
Affiliate thereof.
(c)    Vesting. The Profit Sharing Accounts of Participants who were employed by
Multimax on September 7, 2007 shall be 100% vested and nonforfeitable. The
vested and nonforfeitable percentage of the Matching Accounts of Participants
who were employed by Multimax on September 7, 2007 shall be determined as
follows by reference to a Participant’s Years of Service as of the date of the
Participant’s termination of employment:
Years of Service            Percentage
Less than 1                 0%
At least 1 but less than 2         33%
At least 2 but less than 3         66%
3 or more                 100%
(d)    Service. Service with “Legacy Multimax Inc.” shall be credited for
purposes of the Plan.
(e)    Qualified Nonelective Contributions. The Accounts of certain Participants
who formerly participated in the Multimax Plan contain qualified nonelective
contributions within the meaning of section 401(m)(4)(C) of the Code
attributable to their participation in such plan.
5.    Crucial Security, Inc. 401(k) Plan
Crucial Security, Inc. (“Crucial”) maintains the Crucial Security, Inc. 401(k)
Plan (the “Crucial Plan”), which plan was frozen as to new participants and new
contributions effective April 15, 2009. Effective April 16, 2009, Crucial became
an Employer under this Plan. The Crucial Plan shall be merged with and into this
Plan effective August 28, 2009.
6.    Patriot Technologies, LLC 401(k) Plan
(a) In General. Harris Patriot Healthcare Solutions, LLC (“Harris Patriot”)
maintains the Patriot Technologies, LLC 401(k) Plan (the “Patriot Plan”), which
plan was frozen as to new participants and new contributions effective November
30, 2009. Effective December 1, 2009, Harris Patriot became an Employer under
this Plan. The Patriot Plan shall be merged with and into this Plan effective
June 16, 2010.


A-3

--------------------------------------------------------------------------------





(b) Service. For purposes of the Plan, service with Global Technologies Group,
Inc. shall be credited to former participants in the Patriot Plan.
7.    CapRock Communications, Inc. 401(k) Plan
(a) In General. CapRock Communications, Inc. (“CapRock”) maintains the CapRock
Communications, Inc. 401(k) Plan (the “CapRock Plan”), which plan was frozen as
to new participants and new contributions effective September 30, 2010.
Effective October 1, 2010, CapRock and its subsidiaries (including without
limitation, CapRock Government Solutions, Inc.) became Employers under this
Plan. The CapRock Plan shall be merged with and into this Plan effective as of
December 31, 2010.
(b) Service. For purposes of the Plan, service with McLeod USA and Arrowhead
Global Solutions, Inc. shall be credited to former participants in the Caprock
Plan.
(c) Automatic Enrollment. The provisions of Section 3.2(b) of the Plan with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to former participants in the CapRock Plan who become eligible
to participate in the Plan effective October 1, 2010.
(d) Qualified Reservist Distributions. A former participant in the CapRock Plan
shall be eligible to receive a qualified reservist distribution (as defined in
section 72(t)(2)(G)(iii) of the Code) with respect to the portion of his or her
Account attributable to pre-tax contributions and designated Roth contributions.
8.    ADP TotalSource Retirement Savings Plan
(a) In General. Prior to April 4, 2011, Carefx Corporation (“Carefx”)
participated in the ADP TotalSource Retirement Savings Plan, a multiple employer
defined contribution plan sponsored by ADP TotalSource, Inc. (the “ADP Plan”).
Effective as of April 4, 2011, Carefx became an Employer under this Plan. The
assets and liabilities of the ADP Plan attributable to the employees and former
employees of Carefx shall be transferred to this Plan in a trust-to-trust
transfer effective as of September 1, 2011.
(b) Vesting. Notwithstanding any other provision in this Plan, former
participants in the ADP Plan whose accounts under such plan were transferred to
this Plan in a trust-to-trust transfer effective as of September 1, 2011
(“Former ADP Plan Participants”) shall be 100% vested in their Matching Accounts
under this Plan.
(c) Military Leave Withdrawals. In the case of a military leave withdrawal
pursuant to Section 9.1(e) of this Plan, a Former ADP Plan Participant shall be
permitted to withdraw not only all or any portion of his or her Account
attributable to pre-tax contributions and designated Roth contributions, but
also all or any portion of his or her Account attributable to matching
contributions. Except as otherwise set forth in this item (c), any such
withdrawal shall be subject to the terms and conditions of Section 9.1(e).


A-4

--------------------------------------------------------------------------------





9.    Former Employees of Tait Communications
(a)    In General. Effective on or around August 15, 2016, certain former
employees of Tait Communications (the “Former Tait Employees”) became employed
by the Company and its affiliates as a result of an agreement between the
Company and Tait Communications pursuant to which the Company became the
exclusive distributor in North America for certain products co-branded by the
Company and Tait Communications.
(b)    Service. Service with Tait Communications shall be credited for purposes
of the Plan with respect to the Former Tait Employees.






A-5

--------------------------------------------------------------------------------






SCHEDULE B
Special Rules Applying to Divestiture Accounts and Divestiture Participants
This Schedule B sets forth special rules applying to Divestiture Accounts and
Divestiture Participants (each as defined in Section 15.4 of the Plan). Each of
the provisions of the Plan shall be fully applicable to the Divestiture Accounts
and Divestiture Participants, to the extent that such provisions are not
inconsistent with this Schedule B. All capitalized terms used in this Schedule B
and not otherwise defined herein shall have the meanings assigned to them by the
Plan.
1.    Divestiture of the Broadcast Communications Division
(a) In General. The Company has entered into an Asset Sale Agreement with HBC
Solutions, Inc. (formerly known as Gores Broadcast Solutions, Inc.) dated as of
December 5, 2012 pursuant to which the Company will sell its Broadcast
Communications Division (such agreement, as it may be amended from time to time,
the “BCD Asset Sale Agreement”). The Employees who will cease to be employed by
the Company as a result of such transaction shall be designated herein as “BCD
Employees.”
(b) Vesting. Notwithstanding any other provision in the Plan, effective as of
the “Initial Closing Date” (as such term is defined in the BCD Asset Sale
Agreement), the BCD Employees shall be 100% vested in their Accounts under the
Plan.
2.    Divestiture of the Healthcare Solutions Business Unit
(a) In General. The Company has entered into an Asset Sale Agreement with Nant
Health, LLC dated as of June 16, 2015 pursuant to which the Company will sell
its Healthcare Solutions Business Unit (such agreement, as it may be amended
from time to time, the “HCS Asset Sale Agreement”). The Employees who will cease
to be employed by the Company as a result of such transaction shall be
designated herein as “HCS Employees.”
(b) Vesting. Notwithstanding any other provision in the Plan, effective as of
the “Closing Date” (as such term is defined in the HCS Asset Sale Agreement),
the HCS Employees shall be 100% vested in their Accounts under the Plan.
3.    Sale of Blue Falcon I Inc. (i.e., the Aerostructures Business of EDO LLC)
(a) In General. The Company has entered into a Stock Purchase Agreement with
Blue Falcon I Inc. and Albany International Corp. dated as of February 27, 2016
pursuant to which the Company will sell the Aerostructures business of EDO LLC
(such agreement, as it may be amended from time to time, the “Blue Falcon
Purchase Agreement”).
(b) Vesting. Notwithstanding any other provision in the Plan, effective as of
the “Closing Date” (as such term is defined in the Blue Falcon Purchase
Agreement), the “Business


B-1

--------------------------------------------------------------------------------





Employees” and the “Leave Employees” (as each such term is defined in the Blue
Falcon Purchase Agreement) shall be 100% vested in their Accounts under the
Plan.
4.    Divestiture of the Harris CapRock Communications Business
(a) In General. The Company has entered into a Sale Agreement with Speedcast
International Limited dated as of November 1, 2016 pursuant to which the Company
will sell the Harris CapRock Communications business to Speedcast International
Limited (such agreement, as it may be amended from time to time, the “HCC Sale
Agreement”).
(b) Vesting. Notwithstanding any other provision in the Plan, effective as of
the “Initial Closing Date” (as such term is defined in the HCC Sale Agreement),
the “Transferred U.S. Employees” (as such term is defined in the HCC Sale
Agreement) shall be 100% vested in their Accounts under the Plan.
5.    Divestiture of the Critical Networks Government Services Business
(a) In General. The Company has entered into a Sale Agreement with MHVC
Acquisition Corp. dated as of January 26, 2017 pursuant to which the Company
will sell to MHVC Acquisition Corp. a certain portion of the Company’s
government services business operated within its Critical Networks segment (such
agreement, as it may be amended from time to time, the “Magnolia Sale
Agreement”).
(b) Vesting. Notwithstanding any other provision in the Plan, effective as of
the “Closing Date” (as such term is defined in the Magnolia Sale Agreement), the
“Transferred U.S. Employees” (as such term is defined in the Magnolia Sale
Agreement) shall be 100% vested in their Accounts under the Plan.








B-2

--------------------------------------------------------------------------------






APPENDIX 1
MONEY PURCHASE PENSION ACCOUNTS


This Appendix 1 shall apply solely to a Participant with an Account that is
attributable, in total or in part, to a Money Purchase Pension Account (such
Participant, a “Money Purchase Participant”).


A.
Form of Distribution.     Except as otherwise set forth in this Appendix 1, the
Account of a Money Purchase Participant shall be distributed in the form of a
single life annuity or, in the case of a Money Purchase Participant who is
legally married on his or her annuity commencement date, in the form of a Joint
and Survivor Annuity or, if the Money Purchase Participant has died prior to the
annuity commencement date, a Pre-Retirement Survivor Annuity. Any annuity
payable under this Appendix 1 shall be satisfied by purchase of a nonforfeitable
annuity contract for the Money Purchase Participant or Spouse, as applicable.

B.
Joint and Survivor Annuity.    The term “Joint and Survivor Annuity” means an
annuity for the life of the Money Purchase Participant with a survivor annuity
for the life of his or her surviving Spouse which is equal to 50, 75 or 100
percent of the amount of the annuity payable during the joint lives of the Money
Purchase Participant and his or her Spouse and which is the actuarial equivalent
of a single life annuity for the life of the Money Purchase Participant.

As soon as practicable after a married Money Purchase Participant’s annuity
commencement date, the Administrative Committee will provide him or her with
election information consisting of:
(1)
a written description of the Joint and Survivor Annuity and the relative
financial effect of payment of his or her Account in that form; and

(2)
a notification of the right to waive payment in that form, the rights of his or
her Spouse with respect to such waiver and the right to revoke such waiver.

During an election period commencing on the date the Money Purchase Participant
receives such election information and ending on the later of the 180th day
thereafter or the date as of which his or her benefits are to commence, a Money
Purchase Participant may waive payment in the Joint and Survivor Annuity form
and elect payment in a form permitted under Section 9.3(c) of the Plan provided
that the Money Purchase Participant’s surviving Spouse, if any, has consented in
writing to such waiver and the Spouse’s consent acknowledges the effect of such
revocation and is witnessed by a notary public. A Money Purchase Participant
may, at any time during his or her election period, revoke any prior waiver of
the Joint and Survivor Annuity form. A Money Purchase Participant may request,
in a writing filed with the Administrative Committee during his or her election
period, an explanation, written in nontechnical language, of the terms,
conditions and financial effect (in terms of dollars per monthly benefit
payment)


1-1

--------------------------------------------------------------------------------





of payment in the Joint and Survivor Annuity form. If not previously provided to
the Money Purchase Participant, the Administrative Committee shall provide the
Money Purchase Participant with such explanation within 30 days of his or her
request, and the Money Purchase Participant’s election period will be extended,
if necessary, to include the 180th day following the date on which he or she
receives such explanation. No distribution shall be made from the Account until
the Money Purchase Participant’s election period has terminated. Notwithstanding
the foregoing, if the Money Purchase Participant’s Account balance does not
exceed $5,000, the Account will be distributed in accordance with Section 9.4 of
the Plan.


C.
Pre-Retirement Survivor Annuity.    The term “Pre-Retirement Survivor Annuity”
means an annuity for the life of the Money Purchase Participant’s surviving
Spouse, the payments under which must be equal to the amount of benefit that can
be purchased with the balance in the Money Purchase Participant’s Account as of
the date of his or her death. Payment of such benefits will commence as soon as
practicable after the date of the Money Purchase Participant’s death, unless the
surviving Spouse elects a later date. Any election to waive the Pre-Retirement
Survivor Annuity must be made by the Money Purchase Participant in writing
during the election period described herein and shall require the Spouse’s
consent in the same manner provided for in paragraph B. The election period to
waive the Pre-Retirement Survivor Annuity shall begin on the first day of the
Plan Year in which the Money Purchase Participant attains age 35 and end on the
date of the Money Purchase Participant’s death. In the event a Money Purchase
Participant separates from service prior to the beginning of the election
period, the election period shall begin on the date of such separation from
service. In connection with the election, the Administrative Committee shall
provide each Money Purchase Participant, within the period beginning with the
first day of the Plan Year in which the Money Purchase Participant attains age
32 and ending with the close of the Plan Year preceding the Plan Year in which
the Money Purchase Participant attains age 35, a written explanation of the
Pre-Retirement Survivor Annuity containing comparable information to that
required pursuant to the provisions of paragraphs B(1) and B(2). If the Money
Purchase Participant enters the Plan after such election period has terminated,
the Administrative Committee shall provide such explanation no later than one
year following the entry of the Money Purchase Participant into the Plan. If the
Money Purchase Participant is not married as of the date of his or her death,
the Money Purchase Participant’s Account shall be distributed to his or her
Beneficiary in the form elected by the Beneficiary pursuant to Section 9.3(c) of
the Plan. Notwithstanding the foregoing, if the Participant’s distributable
Account balance does not exceed $5,000, the Account will be distributed in a
lump sum.





1-2

--------------------------------------------------------------------------------






APPENDIX 2
FORMER EXELIS INFORMATION SYSTEMS
PROFESSIONAL BENEFITS EMPLOYEES’ SAVINGS PLAN


This Appendix 2 applies to a Participant who was regularly employed by the
Information Systems division of Exelis Inc. under the contracts listed below and
who was hired on or after the date set forth below for such person’s specific
contract but prior to January 1, 2016 (an “Information Systems Participant”).
Certain Information Systems Participants previously participated in the Exelis
Information Systems Professional Benefits Employees’ Savings Plan (the
“Professional Employees’ Savings Plan”), of which this Plan is a successor. The
provisions of this Appendix 2 that modify the Plan’s terms shall be construed in
a manner that harmonizes this Appendix 2 with the Plan. Capitalized terms not
otherwise defined in this Appendix 2 are defined in Article 2 of the Plan.




Contract Name
Effective Date
Business and Financial Management Support (BFMS)
July 15, 2004
Electromagnetic Spectrum Engineering Services (ESES)
August 5, 2005
Engineering, Technical and Programmatic Support Services Electronic Warfare (EW)
– Surface and Airborne (“Crane”)
March 24, 2007
Advisory and Assistance Services (A&AS) for United States Strategic Command
(USSTRATCOM) Systems and Mission Support (“USAMS II”)
March 9, 2009
Commander, Navy Installations Command (CNIC)
August 24, 2009
JTF-GN Cyber Defense, Analysis, Operations and Strategic Planning Support
(JTF-GN)
October 2, 2009
JIEDDO Omnibus (Omnibus)
April 1, 2010
Solutions for Intelligence Analysis, US Forces to Afghanistan
September 15, 2010
Space Communications Network Services (SCNS)
April 11, 2011
Enterprise Communications Support Systems (ECSS)
September 30, 2011
US INSCOM OMNIB III Program
November 12, 2011
Wideband Satellite Operations and Technical Support (WSOTS)
February 1, 2012
JIEDDO Operations Support Services
March 26, 2012
FAA Command and Control Communications Program Support
April 2, 2012
Global Combat Support System – Marine Corps Sustainment Training (GCSS MC
Sustainment Training)
October 15, 2013
Deep Space Network (DSN)
January 1, 2014





2-1

--------------------------------------------------------------------------------







Article 9
WITHDRAWALS AND DISTRIBUTIONS
Section 9.1 Withdrawals Prior to Termination of Employment
Notwithstanding any other provision in this Plan, an Information Systems
Participant may withdraw all or part of his or her vested Matching Account
provided that such matching contributions have been in the Professional
Employees’ Savings Plan, the Exelis Retirement Savings Plan or this Plan, or a
combination thereof, for at least 24 months prior to such withdrawal.


Section 9.2 Vested Share of Account
Notwithstanding any other provision in this Plan, the entire Account of an
Information Systems Participant shall be 100% vested and nonforfeitable.




2-2

--------------------------------------------------------------------------------






APPENDIX 3
ES/IEWS EMPLOYEES


This Appendix 3 applies to any person employed by the Electronic
Systems/Integrated Electronic Warfare Systems divisions of the Company who is a
member of the bargaining unit represented by the International Union of
Electronic, Electrical, Salaried, Machine and Furniture Workers
(I.U.E.)/Communications Workers of America, Local Union 81447, NJ location (an
“ES/IEWS Employee”). Certain ES/IEWS Employees previously participated in the
Exelis Avionics Division and Exelis Communications Solutions Bargaining Unit
Savings Plan (the “Avionics Savings Plan”), of which this Plan is a successor.
Any references in this Appendix 3 to the Avionics Savings Plan shall mean such
plan as in effect on December 31, 2014, the date immediately prior to such
plan’s merger into the Exelis Retirement Savings Plan. The provisions of this
Appendix 3 that modify the Plan’s terms shall be construed in a manner that
harmonizes this Appendix 3 with the Plan. Capitalized terms not otherwise
defined in this Appendix 3 are defined in Article 2 of the Plan.


Article 2
DEFINITIONS


Notwithstanding any other provision in the Plan, “Compensation” for purposes of
this Appendix 3 means a Participant’s W-2 wages, including overtime, shift
premium, etc., which is paid during the Plan Year and determined prior to any
pre-tax contributions made on behalf of a Participant to the Plan.


Notwithstanding any other provision in the Plan, “Employee” for purposes of this
Appendix 3 means an ES/IEWS Employee; provided, however, that an ES/IEWS
Employee who is a temporary employee shall not be eligible to participate in the
Plan.


For the avoidance of doubt, a Participant who is absent from service due to
layoff shall not experience a termination of employment for purposes of this
Plan until he or she no longer has recall rights under the Company’s applicable
layoff policy.


Article 3
PARTICIPATION


An individual who participated in the Exelis Retirement Savings Plan pursuant to
Appendix 3 thereof on December 31, 2015, and who is an Employee entitled to
participate in the Plan pursuant to this Appendix 3 on January 1, 2016, shall
immediately become a Participant.


Any other individual who is an Employee entitled to participate in the Plan
pursuant to this Appendix 3 shall become a Participant as of the first day of
the month following one month of Service.


The provisions of Section 3.2(b) of the Plan with respect to deemed elections to
participate in the Plan by Full-Time Employees shall not apply to an ES/IEWS
Employee.


3-1

--------------------------------------------------------------------------------









Article 4
PRE-TAX, DESIGNATED ROTH, MATCHING, PROFIT SHARING, COMPANY BASE AND FRINGE
CONTRIBUTIONS


Notwithstanding any provision in Section 4.2(a) of the Plan, an Employee who is
entitled to participate in the Plan pursuant to this Appendix 3 shall be
entitled to receive matching contributions each payroll period equal to 50
percent of the aggregate of the Participant’s pre-tax, designated Roth and
after-tax contributions for such payroll period which are at least 1 percent of
his or her Compensation and no more than 6 percent of his or her Compensation
for such payroll period, which shall be credited to such Participant’s Matching
Account. An Employee who is entitled to participate in the Plan pursuant to this
Appendix 3 shall not be required to complete one Year of Service as a condition
of eligibility for a matching contribution.


If as of the last day of the Plan Year, the amount of matching contributions
allocated to an Employee for such Plan Year pursuant to this Appendix 3 is less
than 50 percent of the aggregate of the Participant’s pre-tax, designated Roth
and after-tax contributions for such Plan Year which are at least 1 percent of
his or her Compensation and no more than 6 percent of his or her Compensation
for such Plan Year, the Employer shall make a matching contribution on behalf of
such Employee in an amount equal to the difference; provided, however, that such
true-up matching contribution shall not be made with respect to an Employee who
terminates employment during the Plan Year.


For the avoidance of doubt, an Employee who is entitled to participate in the
Plan pursuant to this Appendix 3 shall not be entitled to receive company base
contributions.


Article 9
WITHDRAWALS AND DISTRIBUTIONS
Section 9.1 Withdrawals Prior to Termination of Employment
Notwithstanding any other provision in the Plan, a Participant whose Account is
subject to this Appendix 3 may withdraw all or part of his or her vested
Matching Account provided that such matching contributions have been in the
Avionics Savings Plan, the Exelis Retirement Savings Plan or this Plan, or a
combination thereof, for at least 24 months prior to such withdrawal.


If a Participant made a withdrawal of his or her Matching Employer Contributions
Account (as defined in Section 1.24 of the Avionics Savings Plan) from the
Avionics Savings Plan as in effect prior to July 1, 1999, that resulted in a
forfeiture of a portion of his or her Matching Employer Contributions Account,
the Participant may repay in full his or her Matching Employer Contributions (as
defined in Section 1.23 of the Avionics Savings Plan) distributed to him or her
prior to incurring a Break in Service of five consecutive years. Upon such
repayment the forfeited portion of his or her Matching Employer Contributions
shall be restored. Repayments of Matching Employer Contributions shall be
credited to his or her Matching Account without earnings.


3-2

--------------------------------------------------------------------------------







Section 9.2 Vested Share of Account
Notwithstanding any other provision in the Plan, but subject to Section 9.2(a),
a Participant who is entitled to matching contributions pursuant to this
Appendix 3 shall become vested in, and have a nonforfeitable right to, his or
her Matching Account based on his or her Years of Service (as defined in Section
1.44 of the Avionics Savings Plan) credited in the Avionics Savings Plan plus
his or her Service from and after January 1, 2015, as set forth in the following
provisions:


Service
Nonforfeitable Percentage
less than 1 year
0
%
1 but less than 2 years
20
%
2 but less than 3 years
40
%
3 but less than 4 years
60
%
4 but less than 5 years
80
%
5 or more years
100
%





Article 10
LOANS


A Participant whose Account is subject to this Appendix 3 shall be charged a fee
equal to $35 for each loan originated pursuant to Article 10 of the Plan.


3-3

--------------------------------------------------------------------------------






APPENDIX 4
NIGHT VISION EMPLOYEES




This Appendix 4 applies to any person employed by the Night Vision division of
the Company who is a member of the bargaining unit represented by the IUE, the
Industrial Division of the Communications Workers of America AFL-CIO and Local
82162 (a “Night Vision Employee”). Certain Night Vision Employees previously
participated in the Exelis Night Vision Savings Plan for Hourly Employees (the
“Night Vision Savings Plan”), of which this Plan is a successor. Any references
in this Appendix 4 to the Night Vision Savings Plan shall mean such plan as in
effect on December 31, 2014, the date immediately prior to such plan’s merger
into the Exelis Retirement Savings Plan. The provisions of this Appendix 4 that
modify the Plan’s terms shall be construed in a manner that harmonizes this
Appendix 4 with the Plan. Capitalized terms not otherwise defined in this
Appendix 4 are defined in Article 2 of the Plan.


Article 2
DEFINITIONS
Notwithstanding any other provision in the Plan, “Compensation” for purposes of
this Appendix 4 means a Participant’s straight time base pay, excluding
overtime, shift premium, etc. (not to exceed 40 hours per week), which is paid
during the Plan Year and determined prior to any pre-tax contributions made on
behalf of a Participant to the Plan.


Notwithstanding any other provision in the Plan, “Employee” for purposes of this
Appendix 4 means a Night Vision Employee; provided, however, that a Night Vision
Employee who is a temporary employee shall not be eligible to participate in the
Plan.


Article 3
PARTICIPATION


An individual who participated in the Exelis Retirement Savings Plan pursuant to
Appendix 4 thereof on December 31, 2015, and who is an Employee entitled to
participate in the Plan pursuant to this Appendix 4 on January 1, 2016, shall
immediately become a Participant.


Any other individual who is an Employee entitled to participate in the Plan
pursuant to this Appendix 4 shall become a Participant as of the first day of
the month following one month of Service.


The provisions of Section 3.2(b) of the Plan with respect to deemed elections to
participate in the Plan by Full-Time Employees shall not apply to a Night Vision
Employee.






4-1

--------------------------------------------------------------------------------







Article 4
PRE-TAX, DESIGNATED ROTH, MATCHING, PROFIT SHARING, COMPANY BASE AND FRINGE
CONTRIBUTIONS


Notwithstanding any provision in Section 4.2(a) of the Plan, an Employee who is
entitled to participate in the Plan pursuant to this Appendix 4 shall be
entitled to receive matching contributions each payroll period equal to 50
percent of the aggregate of the Participant’s pre-tax, designated Roth and
after-tax contributions for such payroll period which are at least 1 percent of
his or her Compensation and no more than 6 percent of his or her Compensation
for such payroll period, which shall be credited to such Participant’s Matching
Account. An Employee who is entitled to participate in the Plan pursuant to this
Appendix 4 shall not be required to complete one Year of Service as a condition
of eligibility for a matching contribution.


If as of the last day of the Plan Year, the amount of matching contributions
allocated to an Employee for such Plan Year pursuant to this Appendix 4 is less
than 50 percent of the aggregate of the Participant’s pre-tax, designated Roth
and after-tax contributions for such Plan Year which are at least 1 percent of
his or her Compensation and no more than 6 percent of his or her Compensation
for such Plan Year, the Employer shall make a matching contribution on behalf of
such Employee in an amount equal to the difference; provided, however, that such
true-up matching contribution shall not be made with respect to an Employee who
terminates employment during the Plan Year.


For the avoidance of doubt, an Employee who is entitled to participate in the
Plan pursuant to this Appendix 4 shall not be entitled to receive company base
contributions .


Article 9
WITHDRAWALS AND DISTRIBUTIONS
Section 9.1 Withdrawals Prior to Termination of Employment
Notwithstanding any other provision in the Plan, a Participant whose Account is
subject to this Appendix 4 may withdraw all or part of his or her vested
Matching Account provided that such matching contributions have been in the
Night Vision Savings Plan, the Exelis Retirement Savings Plan or this Plan, or a
combination thereof, for at least 24 months prior to such withdrawal.


If a Participant made a withdrawal of his or her Matching Employer Contributions
Account (as defined in Section 1.24 of the Night Vision Savings Plan) from the
Night Vision Savings Plan as in effect prior to July 1, 1999, that resulted in a
forfeiture of a portion of his or her Matching Employer Contributions Account,
the Participant may repay in full his or her Matching Employer Contributions (as
defined in Section 1.23 of the Night Vision Savings Plan) distributed to him or
her prior to incurring a Break in Service of five consecutive years. Upon such
repayment the forfeited portion of his or her Matching Employer Contributions
shall be restored. Repayments of Matching Employer Contributions shall be
credited to his or her Matching Account without earnings.


4-2

--------------------------------------------------------------------------------







Section 9.2 Vested Share of Account
Notwithstanding any other provision in the Plan, but subject to Section 9.2(a),
a Participant who is entitled to matching contributions pursuant to this
Appendix 4 shall become vested in, and have a nonforfeitable right to, his or
her Matching Account based on his or her Years of Service (as defined in Section
1.44 of the Night Vision Savings Plan) credited in the Night Vision Savings Plan
plus his or her Service from and after January 1, 2015, as set forth in the
following provisions:


Service
Nonforfeitable Percentage
less than 1 year
0
%
1 but less than 2 years
20
%
2 but less than 3 years
40
%
3 but less than 4 years
60
%
4 but less than 5 years
80
%
5 or more years
100
%





Article 10
LOANS
A Participant whose Account is subject to this Appendix 4 shall not be charged
an origination fee for loans made pursuant to Article 10 of the Plan.


4-3

--------------------------------------------------------------------------------






APPENDIX 5
ELECTRONIC SYSTEMS EMPLOYEES


This Appendix 5 applies to any person employed by the Electronic Systems
division of the Company who is a member of the bargaining unit represented by
the IUE-CWA Local 84999 (an “Electronic Systems Employee”). Certain Electronic
Systems Employees previously participated in the Exelis Communications Solutions
Savings Plan for Hourly Employees (the “Communications Solutions Savings Plan”),
of which this Plan is a successor. Any references in this Appendix 5 to the
Communications Solutions Savings Plan shall mean such plan as in effect on
December 31, 2014, the date immediately prior to such plan’s merger into the
Exelis Retirement Savings Plan. The provisions of this Appendix 5 that modify
the Plan’s terms shall be construed in a manner that harmonizes this Appendix 5
with the Plan. Capitalized terms not otherwise defined in this Appendix 5 are
defined in Article 2 of the Plan.


Article 2
DEFINITIONS


Notwithstanding any other provision in the Plan, “Compensation” for purposes of
this Appendix 5 means a Participant’s straight time base pay, excluding
overtime, shift premium, etc. (not to exceed 40 hours per week), which is paid
during the Plan Year and determined prior to any pre-tax contributions made on
behalf of a Participant to the Plan.


Notwithstanding any other provision in the Plan, “Employee” for purposes of this
Appendix 5 means an Electronic Systems Employee; provided, however, that an
Electronic Systems Employee who is a temporary employee shall not be eligible to
participate in the Plan.


For the avoidance of doubt, a Participant who is absent from service due to
layoff shall not experience a termination of employment for purposes of the Plan
until he or she no longer has recall rights under the Company’s applicable
layoff policy.


Article 3
PARTICIPATION


An individual who participated in the Exelis Retirement Savings Plan pursuant to
Appendix 5 thereof on December 31, 2015, and who is an Employee entitled to
participate in the Plan pursuant to this Appendix 5 on January 1, 2016, shall
immediately become a Participant.


Any other individual who is an Employee entitled to participate in the Plan
pursuant to this Appendix 5 shall become a Participant as of the first day of
the month following his or her completion of a 90-day probationary period with
the Company.


The provisions of Section 3.2(b) of the Plan with respect to deemed elections to
participate in the Plan by Full-Time Employees shall not apply to an Electronic
Systems Employee.




5-1

--------------------------------------------------------------------------------





Notwithstanding the foregoing, no Employee shall newly participate in the Plan
pursuant to this Appendix 5 on or after June 24, 2016.


Article 4
PRE-TAX, DESIGNATED ROTH, MATCHING, PROFIT SHARING, COMPANY BASE AND FRINGE
CONTRIBUTIONS


Notwithstanding any provision in Section 4.2(a) of the Plan, an Employee who is
entitled to participate in the Plan pursuant to this Appendix 5 shall be
entitled to receive matching contributions each payroll period equal to 50
percent of the aggregate of the Participant’s pre-tax, designated Roth and
after-tax contributions for such payroll period which are at least 1 percent of
his or her Compensation and no more than 6 percent of his or her Compensation
for such payroll period, which shall be credited to such Participant’s Matching
Account. An Employee who is entitled to participate in the Plan pursuant to this
Appendix 5 shall not be required to complete one Year of Service as a condition
of eligibility for a matching contribution.


If as of the last day of the Plan Year, the amount of matching contributions
allocated to an Employee for such Plan Year pursuant to this Appendix 5 is less
than 50 percent of the aggregate of the Participant’s pre-tax, designated Roth
and after-tax contributions for such Plan Year which are at least 1 percent of
his or her Compensation and no more than 6 percent of his or her Compensation
for such Plan Year, the Employer shall make a matching contribution on behalf of
such Employee in an amount equal to the difference; provided, however, that such
true-up matching contribution shall not be made with respect to an Employee who
terminates employment during the Plan Year.


For the avoidance of doubt, an Employee who is entitled to participate in the
Plan pursuant to this Appendix 5 shall not be entitled to receive company base
contributions.


Notwithstanding the foregoing, no matching or other contribution to the Plan
shall be made pursuant to this Appendix 5 with respect to service on or after
June 24, 2016.


Article 9
WITHDRAWALS AND DISTRIBUTIONS
Section 9.1 Withdrawals Prior to Termination of Employment
Notwithstanding any other provision in the Plan, a Participant whose Account is
subject to this Appendix 5 may withdraw all or part of his or her vested
Matching Account provided that such matching contributions have been in the
Communications Solutions Savings Plan, the Exelis Retirement Savings Plan or
this Plan, or a combination thereof, for at least 24 months prior to such
withdrawal.


If a Participant made a withdrawal of his or her Matching Employer Contributions
Account (as defined in Section 1.24 of the Communications Solutions Savings
Plan) from the Communications Solutions Savings Plan as in effect prior to July
1, 1999, that resulted in a forfeiture of a portion of his or her Matching
Employer Contributions Account, the Participant


5-2

--------------------------------------------------------------------------------





may repay in full his or her Matching Employer Contributions (as defined in
Section 1.23 of the Communications Solutions Savings Plan) distributed to him or
her prior to incurring a Break in Service of five consecutive years. Upon such
repayment the forfeited portion of his or her Matching Employer Contributions
shall be restored. Repayments of Matching Employer Contributions shall be
credited to his or her Matching Account without earnings.




Section 9.2 Vested Share of Account
Notwithstanding any other provision in the Plan, but subject to Section 9.2(a)
of the Plan, a Participant who is entitled to matching contributions pursuant to
this Appendix 5 shall become vested in, and have a nonforfeitable right to, his
or her Matching Account based on his or her Years of Service (as defined in
Section 1.44 of the Communications Solutions Savings Plan) credited in the
Communications Solutions Savings Plan plus his or her Service from and after
January 1, 2015, as set forth in the following provisions:


Service
Nonforfeitable Percentage
less than 1 year
0
%
1 but less than 2 years
20
%
2 but less than 3 years
40
%
3 but less than 4 years
60
%
4 but less than 5 years
80
%
5 or more years
100
%





Article 10
LOANS
A Participant whose Account is subject to this Appendix 5 shall not be charged
an origination fee for loans made pursuant to Article 10 of the Plan.


5-3

--------------------------------------------------------------------------------






APPENDIX 6
PMRF EMPLOYEES


This Appendix 6 applies to any person employed by Harris Critical Networks,
Pacific Missile Range Facility, other than an Excluded PMRF Individual (a “PMRF
Employee”). For this purpose, an Excluded PMRF Individual means an individual
who is engaged by an Employer to perform services in a relationship (i) that the
Employer characterizes as other than an employment relationship, or (ii) that
the individual has agreed is not an employment relationship and has waived his
or her rights to coverage as an employee, such as where the Employer engages the
individual to perform services as an independent contractor, even if a
determination is made by the Internal Revenue Service or other governmental
agency or court, after the individual is engaged to perform such services, that
the individual is an employee of the Employer for purposes of the Code.


Certain PMRF Employees previously participated in the Exelis Information Systems
Pacific Missile Range Facility Savings Plan for Hourly Employees (the “PMRF
Savings Plan”), of which this Plan is a successor. Any references in this
Appendix 6 to the PMRF Savings Plan shall mean such plan as in effect on
December 31, 2014, the date immediately prior to such plan’s merger into the
Exelis Retirement Savings Plan. The provisions of this Appendix 6 that modify
the Plan’s terms shall be construed in a manner that harmonizes this Appendix 6
with the Plan. Capitalized terms not otherwise defined in this Appendix 6 are
defined in Article 2 of the Plan.




Article 2
DEFINITIONS


Notwithstanding any other provision in the Plan, “Compensation” for purposes of
this Appendix 6 means a Participant’s straight time base pay, overtime,
including double time, and compensation payable through a formal sales incentive
plan, but excluding shift premiums, bonuses, living and other allowances, etc.,
which is paid during the Plan Year and determined prior to any pre-tax
contributions made on behalf of a Participant to the Plan.


Notwithstanding any other provision in the Plan, “Employee” for purposes of this
Appendix 6 means a PMRF Employee; provided, however, that a PMRF Employee who is
a temporary employee shall not be eligible to participate in the Plan.


For the avoidance of doubt, a Participant who is absent from service due to
layoff shall not experience a termination of employment for purposes of the Plan
until he or she no longer has recall rights under the Company’s applicable
layoff policy.






6-1

--------------------------------------------------------------------------------







Article 3
PARTICIPATION


An individual who participated in the Exelis Retirement Savings Plan pursuant to
Appendix 6 thereof on December 31, 2015, and who is an Employee entitled to
participate in the Plan pursuant to this Appendix 6 on January 1, 2016, shall
immediately become a Participant.


Any other individual who is an Employee entitled to participate in the Plan
pursuant to this Appendix 6 shall become a Participant as of the first day of
the month following one month of Service.


The provisions of Section 3.2(b) of the Plan with respect to deemed elections to
participate in the Plan by Full-Time Employees shall not apply to a PMRF
Employee.


Article 4
PRE-TAX, DESIGNATED ROTH, MATCHING, PROFIT SHARING, COMPANY BASE AND FRINGE
CONTRIBUTIONS


Notwithstanding any provision in Section 4.2(a) of the Plan, an Employee who is
entitled to participate in the Plan pursuant to this Appendix 6 shall be
entitled to receive matching contributions each payroll period equal to 50
percent of the aggregate of the Participant’s pre-tax, designated Roth and
after-tax contributions for such payroll period which are at least 1 percent of
his or her Compensation and no more than 4 percent of his or her Compensation
for such payroll period, which shall be credited to such Participant’s Matching
Account. An Employee who is entitled to participate in the Plan pursuant to this
Appendix 6 shall not be required to complete one Year of Service as a condition
of eligibility for a matching contribution.


If as of the last day of the Plan Year, the amount of matching contributions
allocated to an Employee for such Plan Year pursuant to this Appendix 6 is less
than 50 percent of the aggregate of the Participant’s pre-tax, designated Roth
and after-tax contributions for such Plan Year which are at least 1 percent of
his or her Compensation and no more than 4 percent of his or her Compensation
for such Plan Year, the Employer shall make a matching contribution on behalf of
such Employee in an amount equal to the difference; provided, however, that such
true-up matching contribution shall not be made with respect to an Employee who
terminates employment during the Plan Year.


For the avoidance of doubt, an Employee who is entitled to participate in the
Plan pursuant to this Appendix 6 shall not be entitled to receive company base
contributions.


Article 9
WITHDRAWALS AND DISTRIBUTIONS
Section 9.1 Withdrawals Prior to Termination of Employment


6-2

--------------------------------------------------------------------------------





Notwithstanding any other provision in the Plan, a Participant whose Account is
subject to this Appendix 6 may withdraw all or part of his or her vested
Matching Account provided that such matching contributions have been in the PMRF
Savings Plan, the Exelis Retirement Savings Plan or this Plan, or a combination
thereof, for at least 24 months prior to such withdrawal.


If a Participant made a withdrawal of his or her Matching Employer Contributions
Account (as defined in Section 1.24 of the PMRF Savings Plan) from the PMRF
Savings Plan as in effect prior to July 1, 1999, that resulted in a forfeiture
of a portion of his or her Matching Employer Contributions Account, the
Participant may repay in full his or her Matching Employer Contributions (as
defined in Section 1.23 of the PMRF Savings Plan) distributed to him or her
prior to incurring a Break in Service of five consecutive years. Upon such
repayment the forfeited portion of his or her Matching Employer Contributions
shall be restored. Repayments of Matching Employer Contributions shall be
credited to his or her Matching Account without earnings.


Section 9.2 Vested Share of Account
Notwithstanding any other provision in the Plan, but subject to Section 9.2(a)
of the Plan, a Participant who is entitled to matching contributions pursuant to
this Appendix 6 shall become vested in, and have a nonforfeitable right to, his
or her Matching Account based on his or her Years of Service (as defined in
Section 1.44 of the PMRF Savings Plan) credited in the PMRF Savings Plan plus
his or her Service from and after January 1, 2015, as set forth in the following
provisions:


Service
Nonforfeitable Percentage
less than 1 year
0
%
1 but less than 2 years
20
%
2 but less than 3 years
40
%
3 but less than 4 years
60
%
4 but less than 5 years
80
%
5 or more years
100
%



Article 10
LOANS


A Participant who is a member of the bargaining unit represented by the IBEW –
Main Unit, IBEW – Security Unit or the IBU and whose Account is subject to this
Appendix 6 shall not be charged an origination fee for loans made pursuant to
Article 10 of the Plan.


6-3

--------------------------------------------------------------------------------






APPENDIX 7
BENEFIT GROUP EMPLOYEES


This Appendix 7 applies to any individual who is regularly employed by the
Company and included in a benefit group specified in Exhibit A hereto (such an
employee, a “Benefit Group Employee”). Certain Benefit Group Employees
previously participated in the Exelis IS Retirement Savings Plan (the “IS
Savings Plan”), of which this Plan is a successor. Any references in this
Appendix 7 to the IS Savings Plan shall mean such plan as in effect on December
31, 2014, the date immediately prior to such plan’s merger into the Exelis
Retirement Savings Plan. The provisions of this Appendix 7 that modify the
Plan’s terms shall be construed in a manner that harmonizes this Appendix 7 with
the Plan. Capitalized terms not otherwise defined in this Appendix 7 are defined
in Article 2 of the Plan.


Article 2
DEFINITIONS


Notwithstanding any other provision in the Plan, “Compensation” for purposes of
this Appendix 7 means a Participant’s regular or base salary, which is paid
during the Plan Year and determined prior to any pre-tax contributions made on
behalf of a Participant to the Plan.


Notwithstanding any other provision in the Plan, “Employee” for purposes of this
Appendix 7 means a Benefit Group Employee; provided, however, that (i) a Benefit
Group Employee who is a temporary employee, other than a Deep Space Network
temporary employee, shall not be eligible to participate in the Plan and (ii) a
Benefit Group Employee shall not be eligible to participate in the Plan if he or
she is eligible to participate in a multiemployer plan to which the Company or
its Affiliate is obligated to make contributions.
    
Article 3
PARTICIPATION


An individual who participated in the Exelis Retirement Savings Plan pursuant to
Appendix 7 thereof on December 31, 2015, and who is an Employee entitled to
participate in the Plan pursuant to this Appendix 7 on January 1, 2016, shall
immediately become a Participant.


Any other individual who is an Employee entitled to participate in the Plan
pursuant to this Appendix 7 shall become a Participant as of the first day of
the month following the date he or she completes 30 days of employment. For the
avoidance of doubt, an Employee shall not be eligible to receive company base
contributions prior to the date he or she becomes a Participant under this
Appendix 7.


The provisions of Section 3.2(b) of the Plan with respect to deemed elections to
participate in the Plan by Full-Time Employees shall not apply to a Benefit
Group Employee.


Notwithstanding the foregoing, no Employee shall newly participate in the Plan
pursuant to this Appendix 7 on or after April 28, 2017.


7-1

--------------------------------------------------------------------------------







Article 4
PRE-TAX, DESIGNATED ROTH, MATCHING, PROFIT SHARING, COMPANY BASE AND FRINGE
CONTRIBUTIONS


Notwithstanding any provision in Section 4.2(a) of the Plan, an Employee who is
entitled to participate in the Plan pursuant to this Appendix 7 shall be
entitled to receive matching contributions equal to the amount, if any, set
forth in Exhibit A (as applied to the aggregate of the Participant’s pre-tax,
designated Roth and after-tax contributions), which shall be credited to such
Participant’s Matching Account each payroll period. An Employee who is entitled
to participate in the Plan pursuant to this Appendix 7 shall not be required to
complete one Year of Service as a condition of eligibility for a matching
contribution.


If as of the last day of the Plan Year, the amount of matching contributions
allocated to an Employee for such Plan Year pursuant to this Appendix 7 is less
than the amount that would have been allocated to such Employee had the matching
contributions been calculated and contributed on a Plan Year, as opposed to a
payroll, basis the Employer shall make a matching contribution on behalf of such
Employee in an amount equal to the difference; provided, however, that such
true-up matching contribution shall not be made with respect to an Employee who
terminates employment during the Plan Year.


An Employee who is entitled to participate in the Plan pursuant to this Appendix
7 shall be entitled to receive company base contributions equal to the amount
set forth in Exhibit A, if any.


Notwithstanding the foregoing, no matching or other contribution to the Plan
shall be made pursuant to this Appendix 7 with respect to service on or after
April 28, 2017.
Article 9
WITHDRAWALS AND DISTRIBUTIONS


Section 9.2 Vested Share of Account


Notwithstanding any other provision in this Plan, the entire Account of a
Benefit Group Employee shall be 100% vested and nonforfeitable.










7-2

--------------------------------------------------------------------------------







EXHIBIT A – BENEFIT GROUPS AND PROJECTS
(Effective 1/1/16)
This list identifies all union contracts in which the Benefit Group Employees
are employed. This list will be amended from time to time to reflect changes in
union contracts.


Benefit Group
Description
Matching Contributions
Company Base Contributions
Deep Space Network Contract
 
 
 
1. DSNUNION  

1. Union EEs
1. 50% to 10%
1. $220 per month
Space Communications Network Services (SCNS)
 
 
 
1. SCNS UN
1. Union EEs
1. No Match
1. No Base



Tethered Aerostat Radar Systems (TARS)
 
 
 
1. TARSUNYUM
1. Union EEs
1. No Match
1.    3%
2. TARSUNHUA
2. Union EEs
2. No Match
2.    3%
3. RARSUNDEM
3. Union EEs
3. No Match
3.    3%
4. TARUNEAGL
4. Union EEs
4. No Match
4.    1%
5. TARSUNRIO
5. Union EEs
5. No Match
5.    1%
6. TARSUNCUJ
6. Union EEs
6. No Match
6.    3%
7. TARSUNMAR
7. Union EEs
7. No Match
7.    1%
 
 
 
    







ACTIVE 227262197




7-3